Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-143316-11 Prospectus Supplement to Prospectus dated April 15, 2010 Ford Credit Auto Owner Trust 2010-A Issuing Entity or Trust Ford Credit Auto Receivables Two LLC Depositor Ford Motor Credit Company LLC Sponsor and Servicer Before you purchase any notes, be sure you understand the structure and the risks.You should review carefully the risk factors beginning on page S-13 of this prospectus supplement and on page 7 of the prospectus. The notes will be obligations of the issuing entity only and will not be obligations of or interests in the sponsor, the depositor or any of their affiliates. This prospectus supplement may be used to offer and sell the notes only if accompanied by the prospectus. The trust will issue: Principal Amount Interest Rate Final Scheduled Payment Date Class A-1 notes(1) $ % May 15, 2011 Class A-2 notes % September 15, 2012 Class A-3 notes % June 15, 2014 Class A-4 notes % June 15, 2015 Class B notes % November 15, 2015 Class C notes % March 15, 2016 Class D notes % October 15, 2016 Total $ (1)The Class A-1 notes are not being offered by this prospectus supplement or the prospectus. · The notes will be backed by a pool of car, light truck and utility vehicle receivables purchased by Ford Credit from dealers. · The trust will pay interest and principal on the notes on the 15th day of each month (or if not a business day, the next business day).The first payment date will be May 17, 2010.The trust will pay each class of notes in full on its final scheduled payment date (or if not a business day, the next business day) if not paid in full prior to such date. · The trust will pay principal sequentially to each class of notes in order of seniority (starting with the Class A-1 notes) until each class is paid in full. · The credit enhancement for the notes will be a reserve account, subordination, overcollateralization and excess spread. The pricing terms of the offered notes are: Price to Public Underwriting Discount Proceeds to the Depositor(1) Class A-2 notes 99.99419% 0.200% 99.79419% Class A-3 notes 99.98174% 0.250% 99.73174% Class A-4 notes 99.97360% 0.300% 99.67360% Class B notes 99.96919% 0.400% 99.56919% Class C notes 99.99884% 0.500% 99.49884% Class D notes 99.97096% 0.600% 99.37096% Total Before deducting expenses estimated to be $1,100,000 and any selling concessions rebated to the depositor by any underwriter due to sales to affiliates. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this prospectus supplement or the prospectus is accurate or complete. Any representation to the contrary is a criminal offense. J.P. Morgan Morgan Stanley RBS Credit Agricole Securities RBC Capital Markets Scotia Capital The date of this prospectus supplement is April 21, 2010 TABLE OF CONTENTS Reading this Prospectus Supplement and the Prospectus S-3 Forward-Looking Statements S-3 Transaction Structure Diagram S-4 Transaction Parties and Documents Diagram S-5 Summary of the Notes S-6 Summary of the Transaction Structure S-9 Risk Factors S-13 Transaction Parties S-16 Depositor S-16 Issuing Entity S-16 Indenture Trustee S-16 Owner Trustee S-16 Sponsor S-17 Material Changes to Origination, Purchasing and Underwriting Policies and Procedures S-17 Static Pool Information — Prior Securitized Pools S-19 Servicer S-19 Material Changes to Servicing Policies and Procedures S-22 Ratings of the Servicer S-22 Receivables S-22 Criteria for Selecting the Receivables S-22 Composition of the Receivables S-24 Maturity and Prepayment Considerations S-27 General S-27 Weighted Average Life of the Notes S-27 Available Funds S-33 Payments of Interest S-33 Payments of Principal S-34 Priority of Payments S-35 Events of Default and Acceleration S-38 Post-Acceleration Priority of Payments S-38 Residual Interest; Issuance of Additional Securities S-39 Optional Redemption or "Clean Up Call" Option S-39 Credit Enhancement S-39 Reserve Account S-39 Subordination S-40 Overcollateralization S-40 Excess Spread S-42 Transaction Fees and Expenses S-43 Monthly Investor Reports S-43 Annual Compliance Reports S-44 Transfers of the Receivables S-45 Representations About the Receivables S-45 Obligation to Repurchase Ineligible Receivables Upon Breach S-45 Affiliations and Certain Relationships and Related Transactions S-46 Tax Matters S-46 Erisa Considerations S-47 Underwriting S-47 Legal Opinions S-48 Index of Defined Terms in the Prospectus Supplement S-49 Annex A:Static Pool Information — Prior Securitized Pools A-1 S-2 Table of Contents READING THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS This prospectus supplement and the prospectus provide information about Ford Credit Auto Owner Trust 2010-A and the terms of the notes to be issued by the trust.You should rely only on information provided or referenced in this prospectus supplement and the prospectus.Ford Credit has not authorized anyone to provide you with different information. This prospectus supplement begins with the following brief introductory sections: · Transaction Structure Diagram — illustrates the structure of this securitization transaction, including the credit enhancement available to the notes, · Transaction Parties and Documents Diagram — illustrates the role that each transaction party and transaction document plays in this securitization transaction, · Summary of the Notes — describes the main terms of the notes, · Summary of the Transaction Structure — describes the cash flows in this securitization transaction and the credit enhancement available to the notes, and · Risk Factors — describes the most significant risks of investing in the notes. The other sections of this prospectus supplement contain more detailed descriptions of the notes and the structure of this securitization transaction.Cross-references refer you to more detailed descriptions of a particular topic or related information elsewhere in this prospectus supplement or the prospectus.The Table of Contents on the preceding page contains references to key topics. An index of defined terms is at the end of this prospectus supplement and at the end of the prospectus. FORWARD-LOOKING STATEMENTS Any projections, expectations and estimates contained in this prospectus supplement are not purely historical in nature but are forward-looking statements based upon information and certain assumptions Ford Credit and the depositor consider reasonable, subject to uncertainties as to circumstances and events that have not as yet taken place and are subject to material variation.Neither Ford Credit nor the depositor has any obligation to update or otherwise revise any forward-looking statements including changes in economic conditions, portfolio or asset pool performance or other circumstances or developments that may arise after the date of this prospectus supplement. S-3 Table of Contents TRANSACTION STRUCTURE DIAGRAM The following diagram provides a simplified overview of the structure of this securitization transaction and the credit enhancement available for the notes.You should read this prospectus supplement and the prospectus in their entirety for a more detailed description of this securitization transaction. The reserve account will be funded on the closing date at 1.00% of the initial pool balance. Overcollateralization is the amount by which the pool balance or adjusted pool balance exceeds the principal amount of the notes.The "adjusted pool balance" is the pool balance reduced by the yield supplement overcollateralization amount.Initially, the Class A, Class B and Class C notes will be approximately fully collateralized on an adjusted pool balance basis and together with the Class D notes will be undercollateralized by approximately 2.00% on an adjusted pool balance basis. The targeted overcollateralization amount will adjust each period and is calculated as described under "Credit Enhancement — Overcollateralization" in this prospectus supplement. The yield supplement overcollateralization amount is a component of the targeted overcollateralization amount and is calculated as described under "Credit Enhancement — Overcollateralization" in this prospectus supplement. Excess spread is available, as a component of available funds, to make required principal payment on the notes and, as a result, provides a source of funds to absorb losses on the receivables and to increase overcollateralization until the targeted overcollateralization amount is reached. All notes other than the Class D notes benefit from subordination of more junior classes to more senior classes.The subordination varies depending on whether interest or principal is being paid and whether an event of default that results in acceleration has occurred.For a more detailed description of subordination within the transaction, you should read "Description of the Notes — Priority of Payments," "— Post-Acceleration Priority of Payments" and "Credit Enhancement — Subordination" in this prospectus supplement. All available funds remaining after payments in respect of the senior fees and expenses of the trust, the interest on the notes, any required priority principal payment and any required deposits to the reserve account, including the portion of such remaining available funds that constitutes excess spread, will be used, first, to pay principal of the Class A-1 notes until paid in full and, thereafter, to pay principal on the remaining notes until the targeted overcollateralization amount is reached. The residual interest will be held initially by the depositor and represents the right to all funds not needed to make required payments on the notes, pay fees and expenses of the trust or make deposits to the reserve account. S-4 Table of Contents TRANSACTION PARTIES AND DOCUMENTS DIAGRAM The following diagram shows the role of each transaction party and the obligations that are governed by each transaction document in this securitization transaction.Forms of the documents identified in this diagram are included as exhibits to the registration statement filed with the SEC that includes the prospectus. S-5 Table of Contents SUMMARY OF THE NOTES This summary describes the main terms of the issuance of and payments on the notes.It does not contain all of the information that you should consider in making your investment decision.To understand fully the terms of the notes, you should read this prospectus supplement and the prospectus, especially "Risk Factors" beginning on page S-13 of this prospectus supplement. Transaction Overview The depositor will use the proceeds from the sale of the notes to purchase from Ford Credit a pool of retail installment sale contracts, or "receivables," that were purchased by Ford Credit from motor vehicle dealers.The trust will issue the notes to the depositor in exchange for the receivables on the closing date.The depositor will sell the offered notes to the underwriters who will sell them to you. Transaction Parties Sponsor, Servicer and Administrator Ford Motor Credit Company LLC, or "Ford Credit" Depositor Ford Credit Auto Receivables Two LLC Issuing Entity or Trust Ford Credit Auto Owner Trust 2010-A Indenture Trustee The Bank of New York Mellon. Owner Trustee and Delaware Trustee U.S. Bank Trust National Association Closing Date The trust expects to issue the notes on or about April 28, 2010, the "closing date." Cutoff Date The trust will be entitled to collections on the receivables applied on or after April 1, 2010, the "cutoff date." Notes The trust will issue the following classes of notes: Principal Amount Interest Rate Class A-1 notes(1) $ % Class A-2 notes $ % Class A-3 notes $ % Class A-4 notes $ % Class B notes $ % Class C notes $ % Class D notes $ % (1)The Class A-1 notes are not being offered by this prospectus supplement or the prospectus. The Class A-1, Class A-2, Class A-3 and Class A-4 notes are collectively referred to as the "Class A notes."The Class A-2, Class A-3, Class A-4, Class B, Class C and Class D notes are being offered by this prospectus supplement and the prospectus and are collectively referred to as the "offered notes" and, together with the Class A-1 notes, the "notes." The depositor initially will retain the residual interest in the trust. Payment Dates The trust will pay interest and principal on the notes on "payment dates" which will be the 15th day of each month (or if not a business day, the next business day).The first payment date will be May 17, 2010. The notes, except the Class A-1 notes, will accrue interest on a "30/360" basis from the 15th day of the preceding month to the 15th day of the current month (or from the closing date to May 15, 2010, for the first period). The Class A-1 notes will accrue interest on an "actual/360" basis from the preceding payment date (or from the closing date, for the first period) to the following payment date. S-6 Table of Contents The final scheduled payment date for each class of notes is listed below.It is expected that each class of notes will be paid in full earlier than its final scheduled payment date. Final Scheduled Payment Date Class A-1 notes May 15, 2011 Class A-2 notes September 15, 2012 Class A-3 notes June 15, 2014 Class A-4 notes June 15, 2015 Class B notes November 15, 2015 Class C notes March 15, 2016 Class D notes October 15, 2016 For a more detailed description of the payment of interest and principal on each payment date, you should read "Description of the Notes — Payments of Interest" and "— Payments of Principal" in this prospectus supplement. Optional Redemption or "Clean Up Call" Option The servicer will have a "clean up call" option to purchase all of the receivables on any payment date that the pool balance is 5% or less of the initial pool balance.The servicer may exercise its clean up call option only if the purchase price for the receivables will be sufficient to pay in full the notes and all fees and expenses of the trust.Upon the servicer's exercise of its clean up call option, your notes will be redeemed and paid in full. Form and Minimum Denomination The notes will be issued in book-entry form.The offered notes will be available in minimum denominations of $100,000 and in multiples of $1,000. Ratings The depositor expects that the notes will receive the indicated ratings from the nationally recognized statistical rating organizations, or "rating agencies," listed below.It is a condition to the issuance of the notes that each class receive such ratings. S&P Fitch Class A-1 notes A-1+ F1+ Class A-2 notes AAA AAA Class A-3 notes AAA AAA Class A-4 notes AAA AAA Class B notes AA AA Class C notes A A Class D notes BBB BBB The ratings of the notes address the likelihood of the payment of principal and interest on the notes according to their terms.Each rating agency rating the notes will monitor the ratings using its normal surveillance procedures.Any rating agency may change or withdraw an assigned rating at any time.Any rating action taken by one rating agency may not necessarily be taken by the other rating agency.No transaction party will be responsible for monitoring any changes to the ratings on the notes. Tax Status If you purchase a note, you agree by your purchase that you will treat your note as debt for U.S. federal, state and local income and franchise tax purposes. Dewey & LeBoeuf LLP will deliver its opinion that, for U.S. federal income tax purposes: · the notes will be treated as debt, and · the trust will not be classified as an association or publicly traded partnership taxable as a corporation. For more information about the application of U.S. federal, state and local tax laws, you should read "Tax Matters" in this prospectus supplement and the prospectus. ERISA Considerations The notes generally will be eligible for purchase by employee benefit plans. For more information about the treatment of the notes under ERISA, you should read "ERISA Considerations" in this prospectus supplement and in the prospectus. CUSIP Numbers CUSIP Class A-2 notes 34529L AC8 Class A-3 notes 34529L AD6 Class A-4 notes 34529L AE4 Class B notes 34529L AF1 Class C notes 34529L AG9 Class D notes 34529L AH7 S-7 Table of Contents Contact Information for the Depositor Ford Credit Auto Receivables Two LLC c/o Ford Motor Credit Company LLC c/o Ford Motor Company World Headquarters, Suite 801-C1 One American Road Dearborn, Michigan 48126 Attention: Ford Credit SPE Management Office Telephone number: (313) 594-3495 Fax number: (313) 390-4133 Contact Information for the Servicer Ford Motor Credit Company LLC c/o Ford Motor Company World Headquarters, Suite 801-C1 One American Road Dearborn, Michigan 48126 Attention: Securitization Operations Supervisor Telephone number: (313) 206-5899 Fax number: (313) 390-4133 Website: www.fordcredit.com S-8 Table of Contents SUMMARY OF THE TRANSACTION STRUCTURE This structural summary describes the assets of the trust, the cash flows in this securitization transaction and the credit enhancement available to the notes.To understand fully the transaction structure, you should read this prospectus supplement and the prospectus completely. Receivables The receivables that will be sold to the trust are retail installment sale contracts secured by new and used cars, light trucks and utility vehicles.As of the cutoff date, the aggregate principal balance of the receivables was $1,199,999,885.68, the "initial pool balance." Summary characteristics of the receivables as of the cutoff date: Number of receivables Average principal balance $ Weighted average(1) APR % Weighted average(1) FICO® score Weighted average(1) remaining term 55.1 months Weighted average(1) original term 60.4 months Original term over 60 months(2) % Remaining term over 60 months(2) % New vehicle at origination(2) % Weighted averages are weighted by the principal balance of each receivable on the cutoff date. As a percentage of initial pool balance. For more information about the characteristics of the receivables, you should read "Receivables — Composition of the Receivables" in this prospectus supplement. Trust Assets The trust assets will include: · the receivables and collections on the receivables applied on or after the cutoff date, · security interests in the financed vehicles, · proceeds from claims on any insurance policies covering the financed vehicles or the obligors, · rights in the reserve account, and · rights under the transaction documents for the repurchase of ineligible receivables, and purchase of servicer impaired receivables and servicer modified receivables. Servicer Ford Credit will be the servicer of the receivables. The trust will pay the servicer a servicing fee for each month equal to 1/12 of 1% of the pool balance at the beginning of the preceding month. Priority of Payments On each payment date, the trust will apply available funds for the preceding month to make payments in the order of priority listed below.Available funds generally will include all amounts collected on the receivables.This priority will apply unless the notes are accelerated after an event of default: Fees and Expenses — to the indenture trustee and the owner trustee, all fees, expenses and indemnities due, and to or at the direction of the trust, any expenses of the trust, up to a maximum amount of $150,000 per year, Servicing Fee — to the servicer, the servicing fee, Class A Note Interest — to the Class A noteholders, interest due on the Class A notes, pro rata based on the principal amount of the Class A notes, First Priority Principal Payment — to the Class A noteholders, sequentially by class, the amount equal to the excess of (a) the principal amount of the Class A notes, over (b) the adjusted pool balance, Class B Note Interest — to the Class B noteholders, interest due on the Class B notes, Second Priority Principal Payment — to the Class A and Class B noteholders, sequentially by class, the amount equal to the excess of (a) the principal amount of the Class A and Class B notes, over (b) the S-9 Table of Contents adjusted pool balance, which amount will be reduced by any first priority principal payment on that payment date, Class C Note Interest — to the Class C noteholders, interest due on the Class C notes. Third Priority Principal Payment — to the Class A, Class B and Class C noteholders, sequentially by class, the amount equal to the excess of (a) the principal amount of the Class A, Class B and Class C notes, over (b) the adjusted pool balance, which amount will be reduced by any first and second priority principal payments on that payment date, Class D Note Interest — to the Class D noteholders, interest due on the Class D notes, Reserve Account — to the reserve account, the amount, if any, required to replenish the reserve account to its original balance, unless such payment date is on or after the final scheduled payment date for the Class D notes, Regular Principal Payment — to the noteholders, sequentially by class, the amount equal to the greater of (a) the principal amount of the Class A-1 notes and (b) the excess of the principal amount of the notes over an amount equal to the pool balance minus the targeted overcollateralization amount, which amount will be reduced by any first, second and third priority principal payments on that payment date, Additional Fees and Expenses — to the indenture trustee, the owner trustee and the trust, all amounts due to the extent not paid in (1) above, and Residual Interest — to the holder of the residual interest in the trust, all remaining available funds. The trust will not pay principal on any class of notes until the principal amount of all classes of notes senior in priority to that class are paid in full. For a more detailed description of the priority of payments on each payment date, you should read "Description of the Notes — Priority of Payments" in this prospectus supplement.For a more detailed description of the targeted overcollateralization amount and how it is used to determine the principal payable on the notes, you should read "Credit Enhancement — Overcollateralization" in this prospectus supplement. Credit Enhancement Credit enhancement provides protection for the notes against losses on the receivables and potential shortfalls in the amount of cash available to the trust to make required payments.If the credit enhancement is not sufficient to cover all amounts payable on the notes, notes having a later final scheduled payment date will bear a greater risk of loss than notes having an earlier final scheduled payment date. The following credit enhancement will be available to the trust. Reserve Account On the closing date, the depositor will deposit $11,999,998.86 into the reserve account, which is 1.00% of the initial pool balance. If collections on the receivables and certain other amounts are insufficient to cover the fees and expenses of the trust, including interest payments and priority principal payments on the notes, the indenture trustee will withdraw funds from the reserve account to cover the shortfall.The indenture trustee also will withdraw funds from the reserve account to the extent needed to pay any class of notes in full on its final scheduled payment date or to pay the notes following an event of default and acceleration of the notes. If amounts are withdrawn from the reserve account, they will be replenished to the extent of available funds on subsequent payment dates occurring prior to the final scheduled payment date for the Class D notes after all higher priority payments are made. For a more detailed description of the reserve account, you should read "Credit Enhancement — Reserve Account" in this prospectus supplement. S-10 Table of Contents Subordination The trust will pay interest to all classes of the Class A notes and then will pay interest sequentially to the remaining classes of notes in order of seniority.The trust will not pay interest on the Class B, Class C or Class D notes until all interest due on the Class A notes is paid in full. The trust will pay principal sequentially to each class of notes in order of seniority (beginning with the Class A-1 notes).The trust will not pay principal on any class of notes until the principal amounts of all more senior classes of notes are paid in full. If a priority principal payment is required, the trust will pay principal to the most senior class of notes outstanding prior to the payment of interest on the affected subordinated notes on that payment date. For a more detailed description of the priority of payments, including changes to the priority after an event of default and acceleration of the notes, you should read "Description of the Notes — Priority of Payments," "— Post-Acceleration Priority of Payments" and "Credit Enhancement — Subordination" in this prospectus supplement. Overcollateralization Overcollateralization is the amount by which the pool balance exceeds the principal amount of the notes.Overcollateralization means there will be additional receivables generating collections that will be available to cover losses on the receivables and shortfalls in interest collections due to any low-APR receivables.The initial amount of overcollateralization for the notes will be $109,749,885.68 or 9.15% of the initial pool balance. Overcollateralization may also be expressed as a percentage of the "adjusted pool balance," which is the pool balance less the yield supplement overcollateralization amount.The adjusted pool balance as of the closing date will be approximately equal to the aggregate initial principal amount of the Class A, Class B and Class C notes.On an adjusted pool balance basis, the initial amount of overcollateralization for the notes is actually negative, resulting in undercollateralization of approximately 2.00% of the adjusted pool balance, which is approximately the initial principal amount of the Class D notes. This securitization transaction is structured to use all available funds remaining after payments in respect of the senior fees and expenses of the trust, the interest on the notes, any required priority principal payments and any required deposits to the reserve account, including the portion of such remaining available funds that constitutes excess spread, to make principal payments on the notes until the targeted overcollateralization amount is reached.After reaching the targeted overcollateralization amount, the regular principal payment will be used to maintain the overcollateralization at the targeted level.The targeted overcollateralization amount will adjust each month and generally will equal the sum of (a) the yield supplement overcollateralization amount for that month, plus (b) the excess, if any, of 1.50% of the current pool balance over 1.00% of the initial pool balance (the amount required to be on deposit in the reserve account).When the pool balance has decreased to the point where 1.50% of the current pool balance is equal to or less than 1.00% of the initial pool balance, the targeted overcollateralization amount for each payment date will be the yield supplement overcollateralization amount for that payment date.At that point, on an adjusted pool balance basis, the overcollateralization becomes zero. For a more detailed description of the targeted overcollateralization amount, you should read "Credit Enhancement — Overcollateralization" in this prospectus supplement. Yield Supplement Overcollateralization Amount A substantial number of the receivables have an annual percentage rate or "APR" less than the highest interest rate paid on the notes.To compensate for the low APRs on these receivables, this securitization transaction is structured with a type of overcollateralization known as yield supplement overcollateralization.The yield supplement overcollateralization amount for each payment date approximates the present value of the amount by which future payments on receivables with APRs below a specified rate are less than future payments would be on such receivables if their APRs were equal to the specified rate.The specified rate is set by the depositor at a level that will result in an amount of excess spread sufficient to obtain the required ratings on the notes and will at least equal the highest interest rate on the notes plus the servicing fee.The yield supplement S-11 Table of Contents overcollateralization amount is included in the targeted overcollateralization amount for each payment date. For a more detailed description of the calculation of the yield supplement overcollateralization amount and its effect on the payment of principal, you should read "Credit Enhancement — Overcollateralization" in this prospectus supplement. Excess Spread For any payment date, excess spread is equal to the excess of (a) the sum of the interest collections and principal collections equal to the decline in the yield supplement overcollateralization amount from the preceding payment date (or the closing date, as applicable), over (b) the sum of the senior fees and expenses of the trust, the interest on the notes and any required deposits to the reserve account.Any excess spread will be applied on each payment date, as a component of available funds, to make principal payments on the Class A-1 notes until paid in full and then to make principal payments on the most senior class of notes to the extent necessary to reach the targeted overcollateralization amount. In general, excess spread provides a source of funds to absorb losses on the receivables.To the extent the amount of excess spread exceeds the amount of any losses, it is available to pay principal on the notes.This causes the principal of the notes to be paid more rapidly than the principal of the receivables, which increases the overcollateralization as described under "Description of the Notes — Payments of Principal" in this prospectus supplement. For a more detailed description of the use of excess spread as credit enhancement for your notes, you should read "Credit Enhancement — Overcollateralization" and "— Excess Spread" in this prospectus supplement. Repurchases of Receivables Ford Credit will make representations about the origination, characteristics and transfer of the receivables.If a representation is later discovered to be untrue and has a material adverse effect on any receivable then it was not eligible to be sold to the depositor or the trust.Ford Credit must repurchase the ineligible receivable unless it cures the breach.Similarly, if Ford Credit as servicer materially impairs any receivable, it must purchase the impaired receivable unless it cures the impairment.In addition, Ford Credit as servicer will purchase a receivable from the trust if it makes certain modifications including if it grants payment extensions that extend the final payment date of the receivable beyond six months past the last scheduled payment date of any receivable in the securitized pool.The servicer also will purchase a receivable if it modifies the amount financed or the APR of the receivable or rewrites or reschedules the contract to increase the number of originally scheduled payment due dates of the receivable. For a more detailed description of the representations made about the receivables and the repurchase obligation if these representations are breached, you should read "Transfers of the Receivables" in this prospectus supplement.For a more detailed description of servicer impaired and servicer modified receivables and the purchase obligation for these receivables, you should read "Servicing the Receivables and the Securitization Transaction — Servicer Modifications and Obligation to Purchase Certain Receivables" in the prospectus. Controlling Class Holders of the Controlling Class will control certain decisions regarding the trust, including whether to declare or waive events of default and events of servicing termination, or accelerate the notes, cause a sale of the receivables or direct the indenture trustee to exercise other remedies following an event of default.Holders of notes that are not part of the Controlling Class will not have these rights. The "Controlling Class" will be the outstanding classes of the Class A notes, voting as a single class, as long as any Class A notes are outstanding.After the Class A notes are paid in full, the most senior class of notes outstanding will be the Controlling Class. S-12 Table of Contents RISK FACTORS In addition to the risk factors starting on page 7 of the prospectus, you should consider the following risk factors in deciding whether to purchase any of the notes. The Class B, Class C and Class D notes will be subject to greater risk because of subordination The Class B notes will bear greater risk than the Class A notes because no payment of interest will be made on the Class B notes until all interest on the Class A notes is paid in full, and no payment of principal will be made on the Class B notes until the principal amount of the Class A notes is paid in full.The Class C and Class D notes bear even greater risk because of similar subordination to all more senior classes of notes. An event of default and acceleration of the notes may result in earlier than expected payment of your notes or losses on your notes An event of default may result in an acceleration of payments on your notes.You will suffer losses if collections on the receivables and the proceeds of any sale of receivables are insufficient to pay the amounts owed on your notes.If your notes are paid earlier than expected, you may not be able to reinvest the principal at a rate of return that is equal to or greater than the rate of return on your notes.If the notes are accelerated after an event of default, the trust will not pay interest or principal on any notes that are not part of the Controlling Class until all interest and principal on the notes of the Controlling Class are paid in full. For a more detailed description of events of default and acceleration of the notes, you should read "Description of the Notes — Events of Default and Acceleration" in this prospectus supplement and "Description of the Notes — Events of Default and Remedies" in the prospectus.For a more detailed description of the change in the priority of payments following certain events of default and acceleration of the notes, you should read "Description of the Notes — Priority of Payments" and "— Post-Acceleration Priority of Payments" in this prospectus supplement. Overcollateralization may not increase as expected The overcollateralization is expected to increase to the targeted overcollateralization amount as excess spread is used to pay principal of the notes in an amount greater than the decrease in the pool balance from the amortization of the receivables.There can be no assurance that the targeted overcollateralization amount will be reached or maintained, or that the receivables will generate sufficient collections to pay your notes in full. For a more detailed description of overcollateralization as a form of credit enhancement for your notes, you should read "Credit Enhancement — Overcollateralization" in this prospectus supplement. The Class D notes will be undercollateralized on the closing date The initial principal balance of the Class D notes will be approximately 2.00% of the adjusted pool balance on the cutoff date.On the closing date, the aggregate principal balance of the Class A, Class B and Class C notes was approximately 100% of the adjusted pool balance.Thus, because the Class D notes are subordinate to the other classes of notes, on an adjusted pool balance basis there will be no receivables supporting the Class D notes on the closing date.Although overcollateralization is expected to increase to the targeted S-13 Table of Contents overcollateralization amount, there can be no assurance as to when or whether such targeted level of overcollateralization will be achieved or maintained. Excessive prepayments and defaults on the higher APR receivables may adversely impact your notes Some of the receivables will have APRs that are less than the interest rate on your notes plus various fees.Payments on receivables with higher APRs help compensate for the reduced payments made on receivables with lower APRs.Excessive prepayments and defaults on the higher APR receivables may adversely impact your notes by reducing the amounts available to make interest and principal payments on your notes. Geographic concentration may result in more risk to you As of the cutoff date, the billing addresses of the obligors of the receivables were concentrated in Texas (13.37%), California (8.35%), Michigan (7.25%) and Florida (6.03%).No other state constituted more than 5% of the initial pool balance.Economic conditions or other factors affecting these states in particular could adversely impact the delinquency, credit loss or repossession experience of the trust and could result in delays in payments or losses on your notes. Financial market disruptions and a lack of liquidity in the secondary market could adversely affect the market value of your notes and/or limit your ability to resell your notes Over the past several years, major disruptions in the global financial markets caused a significant reduction in liquidity in the secondary market for asset-backed securities.While conditions in the financial markets and the secondary markets have recently improved, there can be no assurance that future events will not occur that could have a similar adverse effect on the liquidity of the secondary market.If the lack of liquidity in the secondary market reoccurs, it could adversely affect the market value of your notes and/or limit your ability to resell your notes. For more information about how illiquidity may impact your ability to resell your notes, you should read "Risk Factors — The absence of a secondary market for your notes could limit your ability to resell them" in the prospectus. The continuing economic downturn may adversely affect the performance of the receivables, which could result in losses on your notes Over the past several years, the United States experienced a severe economic downturn that adversely affected the performance of the receivables.During this downturn, high unemployment and a lack of availability of credit led to increased delinquency and default rates by obligors, as well as decreased consumer demand for cars, trucks and utility vehicles and reduced used vehicle prices, which increased the amount of losses on defaulted receivables.While certain economic factors have improved recently, other factors, such as unemployment, have not yet improved.If the economic downturn worsens or continues for a prolonged period of time, delinquencies and losses on the receivables could increase again, which could result in losses on your notes. For more information about the delinquency, repossession and credit loss experience for Ford Credit's portfolio of U.S. retail installment sales contracts, you should read "Transaction Parties — Servicer — Delinquency, Repossession and Credit Loss Experience" in this prospectus supplement. S-14 Table of Contents Market factors may reduce the value of used vehicles, which could result in losses on your notes Vehicles that are repossessed are typically sold at vehicle auctions as used vehicles.The pricing of used vehicles is affected by supply and demand for such vehicles, which in turn is affected by consumer tastes, economic factors, fuel costs, the introduction and pricing of new car models and other factors, including the impact of vehicle recalls, concerns about the viability of the related vehicle manufacturer and/or an actual failure or bankruptcy of the related vehicle manufacturer.In addition, decisions by Ford with respect to new vehicle production, pricing and incentives may affect used vehicle prices, particularly those for the same or similar models.A decrease in the demand for used vehicles may adversely impact the resale value for repossessed vehicles, which could result in increased losses on the related receivables and losses on your notes. A reduction, withdrawal or qualification of the ratings on your notes could adversely affect the market value of your notes and/or limit your ability to resell your notes It is a condition to issuance of the notes that the notes receive at least the minimum ratings described in this prospectus supplement from the specified rating agencies.However, a rating is not a recommendation to purchase, hold or sell securities and does not address market value or investor suitability, but rather merely reflects the related rating agency's assessment of the creditworthiness of the receivables, the credit enhancement on the notes and the likelihood of repayment of the notes.There can be no assurance that the receivables and/or the notes will perform as expected or that the ratings will not be reduced, withdrawn or qualified in the future as a result of a change of circumstances, deterioration in the performance of the receivables, errors in analysis or otherwise. Potential investors in the notes are urged to make their own evaluation of the creditworthiness of the receivables and the credit enhancement on the notes, and not to rely solely on the ratings on the notes. S-15 Table of Contents TRANSACTION PARTIES The following information identifies certain transaction parties for this securitization transaction.For a description of the other transaction parties, and a description of the rights and responsibilities of all transaction parties, you should read "Sponsor and Servicer," "Depositor," "Issuing Entity," "Indenture Trustee" and "Owner Trustee" in the prospectus. Depositor The depositor is Ford Credit Auto Receivables Two LLC.Ford Credit is the sole member of the depositor. Issuing Entity The issuing entity for this securitization transaction is Ford Credit Auto Owner Trust 2010-A.The trust's fiscal year is the calendar year. On the closing date, the depositor will sell the receivables to the trust and make an initial deposit into a reserve account in exchange for the notes and the residual interest in the trust.The following table shows the capitalization of the trust on the closing date after issuance of the notes. Principal Amount Class A-1 notes $ Class A-2 notes Class A-3 notes Class A-4 notes Class B notes Class C notes Class D notes Residual Interest — Initial Overcollateralization Subtotal — Initial Pool Balance $ Reserve Account Total $ Indenture Trustee The Bank of New York Mellon, a New York banking corporation, will act as the "indenture trustee" under the indenture.Its principal corporate trust office is located at 101 Barclay Street, New York, New York 10286.The Bank of New York Mellon has been, and currently is, serving as indenture trustee and trustee for numerous securitization transactions and programs involving pools of auto receivables.The Bank of New York Mellon is one of the largest corporate trust providers of trust services on securitization transactions. For a description of the duties and responsibilities of the indenture trustee, you should read "Indenture Trustee" in the prospectus. Owner Trustee U.S. Bank Trust National Association, or "U.S. Bank Trust," will act as the "owner trustee" under the trust agreement.U.S. Bank Trust is a national banking association and a wholly-owned subsidiary of U.S. Bank National Association, or "U.S. Bank," the fifth largest commercial bank in the United States.U.S. Bancorp, with total assets exceeding $281 billion as of December 31, 2009, is the parent company of U.S. Bank.As of December 31, 2009, U.S. Bancorp served approximately 15.8 million customers, operated over 3,000 branch offices in 25 states and had over 54,000 employees.A network of specialized U.S. Bancorp offices across the nation provides a comprehensive line of banking, brokerage, insurance, investment, mortgage, trust and payment services products to consumers, businesses, governments and institutions. S-16 Table of Contents U.S. Bank Trust has provided owner trustee services since 2000.As of December 31, 2009, U.S. Bank Trust was acting as owner trustee with respect to over 700 issuances of securities.This portfolio includes mortgage-backed and asset-backed securities.U.S. Bank Trust has acted as owner trustee of auto loan receivable-backed securities since 2000.As of December 31, 2009, U.S. Bank Trust was acting as owner trustee on 79 issuances of auto loan receivable-backed securities. For a description of the duties and responsibilities of the owner trustee, you should read "Owner Trustee" in the prospectus. Sponsor Ford Credit is the sponsor of this securitization transaction and is responsible for structuring the transaction.The receivables were purchased by Ford Credit from motor vehicle dealers in the ordinary course of Ford Credit's business. The following table contains information about the retail installment sale contracts purchased by Ford Credit from motor vehicle dealers during each of the periods indicated. Originations Characteristics Two Months Ended February 28, Three Months Ended December 31, Year Ended December 31, 2010 2009 2008 2009 2008 2007 2006 2005 Number of receivables originated Aggregate original principal balance (in millions) $ Weighted average(1) original term (in months) Weighted average(1) FICO® score(2) at origination Weighted averages are weighted by the original principal balance of each receivable. This weighted average excludes receivables that have obligors (a) that are not individuals and that use financed vehicles for commercial purposes, or (b) who are individuals with minimal or no recent credit history.For a description of FICO® scores, you should read "Sponsor and Servicer – Origination, Purchasing and Underwriting" in the prospectus. Material Changes to Origination, Purchasing and Underwriting Policies and Procedures During the period covered in the table above, Ford Credit changed its origination and purchasing policies and procedures for retail installment sale contracts to respond to market conditions and competitive pressures and to pursue different business strategies.Ford Credit's origination and purchasing policies are focused on supporting the sale of new Ford vehicles.A substantial percentage of the contracts purchased by Ford Credit are originated under Ford-sponsored vehicle marketing incentive programs.As a result, changes in origination volumes and the types of contracts purchased are caused primarily by changes in sales of Ford vehicles and changes in Ford-sponsored vehicle marketing incentive programs.The relative cost and availability of funding sources also impact Ford Credit's willingness to purchase certain retail installment sale contracts and Ford Credit may limit purchases of certain types of contracts for risk management purposes. In the third quarter of 2005, Ford ran a marketing incentive program that offered employee pricing to all customers.This program caused the number of contracts purchased by Ford Credit to decrease during this time period because it did not require the use of Ford Credit financing to take advantage of employee pricing.Special rate financing programs offered by Ford during the summer of 2006 caused the number of contracts purchased by Ford Credit to increase. In 2007 and 2008, Ford Credit's origination volumes decreased due to the decline in Ford retail sales.In addition, Ford's use of cash rebate marketing incentives and increased market competition in standard rate financing also contributed to a decrease in Ford Credit's retail originations during 2009.In 2010, Ford has shifted back to low APR vehicle marketing programs and as retail sales have improved, Ford Credit's originations have increased. S-17 Table of Contents In 2005, 72-month contracts represented approximately 24% of the principal balance of contracts purchased.However, as a result of Ford Credit's expanded eligibility for 72-month financing combined with continued Ford-sponsored marketing incentive programs and strong market demand for 72-month financing, 72-month contracts increased to approximately 44% of the principal balance of contracts purchased in 2006, peaking at nearly 58% of the principal balance of contracts purchased in the third quarter of 2006.In the summer of 2006, Ford launched a series of special rate financing programs, including a 0% APR program in August to clear out dealer inventories of 2006 vehicle models.This 0% APR program applied to nearly all Ford vehicle brands and models, all contract terms and all qualified applicants.These programs resulted in a higher volume of 72-month contracts and a higher proportion of lower credit quality customers.Since the expiration of these programs, 72-month originations and contracts with lower credit quality customers have declined but remain higher than in the years before 2006.Because these programs altered the typical contract term and credit quality composition of Ford Credit's portfolio, Ford Credit securitized the majority of the lower credit quality 72-month contracts originated under these programs to an investor in a private transaction in October of 2006.In 2007, 72-month contracts represented approximately 35% of the principal balance of contracts purchased.In 2008 and 2009, 72-month contracts represented approximately 39% of the principal balance of contracts purchased and in 2010 they represented approximately 36% of the principal balance of contracts purchased. In 2005, Ford's marketing incentive programs focused on cash rebates.Starting in early 2006, Ford's marketing incentive programs emphasized special rate financing programs instead of cash rebates.As a result, low APR contracts were a greater proportion of the principal balance of contracts purchased compared to 2005 and represented nearly 65% of the principal balance of contracts purchased in 2006, with a higher proportion during the summer 2006 special rate financing programs described above.In 2007, Ford continued to emphasize special rate financing programs, and low APR contracts represented approximately 85% of the principal balance of contracts purchased.In 2008, Ford shifted its marketing incentive programs from special rate financing to cash rebates, which resulted in a decrease in low APR contracts to approximately 55% of the principal balance of contracts purchased for the year.In 2009, Ford offered both special rate financing programs and cash rebates.Although Ford Credit's purchase of low APR contracts decreased as customers chose cash rebates over special rate financing, increased market competition in standard rate financing led to a more significant decrease in Ford Credit's purchase of standard APR contracts.Since the beginning of 2009, low APR contracts have represented approximately 64% of the principal balance of contracts purchased, peaking at 76% in October 2009. During the annual periods covered in the table above, contracts to finance the purchase of used vehicles represented approximately 13% to 19% of the principal balance of contracts purchased each year.Although Ford Credit's origination, underwriting and purchasing policies for used vehicle contracts have remained consistent, used vehicle contracts increased to approximately 25% of the principal balance of contracts purchased in late 2008 and early 2009 due to the sharp decline in Ford's new vehicle sales and a decrease in competition from other finance sources for used vehicle contracts.Since the second quarter of 2009, as Ford's new vehicle sales have increased, the percentage of used vehicle contracts purchased by Ford Credit have decreased to approximately 13% of the principal balance of contracts purchased. In February 2005, Ford Credit launched new credit bureau interface software that gives Ford Credit's credit analysts access to the most up-to-date data and analytical tools from the credit bureaus.This software also supports the inclusion of new variables in Ford Credit's origination scoring models that enhance the models' ability to predict the likelihood of default on contracts offered to Ford Credit for purchase.In the second quarter of 2007, Ford Credit launched a new advisory tool that provides the credit analyst with an analysis of each offered contract, including analysis of application and credit bureau information and an automated approval recommendation index based on factors not included in Ford Credit's scoring model to assist the analyst in making better credit decisions. As part of its normal cycle plan, Ford Credit launched its latest generation origination scoring models for both commercial and consumer credit applications in the second quarter and third quarter of 2008, respectively, and a business entity's commercial credit risk score, if available, was added as a new variable in the origination scoring models for commercial credit applications.In April 2009, Ford Credit adjusted its models to more accurately reflect actual portfolio performance and macroeconomic S-18 Table of Contents conditions.In April 2010, a new scoring model for commercial lines of credit was launched to improve the performance and accuracy of the model. Ford Credit launched enhanced electronic decisioning models in May 2005 and March 2007 that increased the percentage of credit applications approved or rejected through the models.In the third quarter of 2008, Ford Credit adopted a more conservative electronic decisioning strategy that reduced the percentage of applications approved through the models.This updated strategy resulted in the credit analysts reviewing a higher percentage of applications, which allows for increased scrutiny of various credit indicators and segments of the portfolio, including extended term contracts. In the first half of 2006, Ford Credit completed a transformation of its U.S. sales and originations operations in which it reduced the number of its regional offices and local sales offices.This transformation consolidated Ford Credit's separate sales and originations units into one unit for all Ford brands.Also in 2006, Ford Credit integrated its commercial lending offices into these units.Starting in September 2006 and during 2007, Ford Credit consolidated its remaining U.S. branches into six existing service centers, creating business centers that manage originations in addition to the servicing functions already performed at the six service centers.All of these transformation and consolidation actions were implemented to provide cost efficiencies, ensure consistency and control in origination processes, increase dealer and customer satisfaction and make it easier to implement new technologies. As part of the 2006 transformation, Ford Credit introduced new technologies that have improved Ford Credit's origination operations and increased operating efficiencies and dealer support.These technologies include workforce scheduling software that better monitors staffing requirements, telephony upgrades and call monitoring software to improve accessibility for customers, and performance monitoring software to improve process discipline and consistency of loan originations. In July 2009, Ford Credit completed a restructuring of its operations to meet changing business conditions, including the decline in its receivable portfolio.The restructuring included the consolidation of its origination operations into four of its existing business centers in order to achieve cost effectiveness consistent with its smaller portfolio of receivables. In October 2009, Ford Credit completed the consolidation of its underwriting for commercial customers and support for commercial lines of credit into two of its business centers, which improves process consistency and leverages the skills of personnel with commercial expertise. For more information about Ford Credit's origination and underwriting policies and procedures, you should read "Sponsor and Servicer — Origination, Purchasing and Underwriting" in the prospectus. Static Pool Information — Prior Securitized Pools Static pool information about prior pools of retail installment sale contracts that were securitized by Ford Credit can be found in Annex A to this prospectus supplement.The information in Annex A consists of cumulative losses and delinquency and prepayment data for prior securitized pools and summary information about the original characteristics of the prior pools.Information about pools that were securitized before January 1, 2006 will not be deemed to be part of the prospectus, this prospectus supplement or the registration statement that includes the prospectus.No assurance can be made that the loss, delinquency or prepayment experience of a particular pool of retail installment sale contracts will be similar to the information shown in Annex A for prior securitized pools of retail installment sale contracts. Servicer Ford Credit will be the servicer of the receivables for this securitization transaction.Ford Credit will be responsible for all servicing functions except that the indenture trustee will be responsible for making payments to the noteholders based on information and calculations provided by the servicer. The following table shows Ford Credit's delinquency, repossession and credit loss experience for its portfolio of retail installment sale contracts.The table includes contracts sold in securitizations and other transactions that Ford Credit continues to service.Delinquency, repossession or credit loss experience S-19 Table of Contents may be influenced by a variety of economic, social, geographic and other factors beyond the control of Ford Credit.No assurance can be made that the delinquency, repossession and credit loss experience of a particular pool of retail installment sale contracts will be similar to the historical experience shown below or that any trends shown in the table will continue for any period. Average net loss on contracts charged off has increased since the second quarter of 2008, reflecting primarily lower auction values, an increase in the amount financed due to the number of trucks and full-size SUVs in the portfolio and changes in portfolio composition, including an increase of 72-month contracts.Although this trend reversed starting in the second quarter 2009 as auction values increased, auction values remain volatile.Since midyear 2008, repossessions have increased due to the effects of macroeconomic conditions, largely high unemployment and personal bankruptcy filings, including an increase in customers who voluntarily surrender their vehicles to Ford Credit.In 2009, aggregate net losses on contracts decreased due to lower severity and lower charge offs, offset partially by higher repossessions.The net losses as a percentage of average portfolio outstanding increased in 2009, reflecting a combination of lower average receivables balances and higher repossessions. Delinquencies, repossessions and credit losses are shown as a percentage of Ford Credit's portfolio of retail installment sale contracts.Over the periods shown, the portfolio size increases as new contracts are originated and decreases as existing receivables are paid down or liquidated.The delinquency, repossession and credit loss percentages for a static pool of contracts originated in any period would differ from the portfolio experience shown in the following table. S-20 Table of Contents Delinquency, Repossession and Credit Loss Experience Two Months Ended February 28, Three Months Ended December 31, Year Ended December 31, Average number of contracts outstanding(1) Average portfolio outstanding (in millions)(2) $ Delinquencies Average number of delinquencies(3) 31 - 60 days 61 - 90 days Over 90 days Average number of delinquencies as a percentage of average number of contracts outstanding 31 - 60 days % 61 - 90 days % Over 90 days % Repossessions and Credit Losses Repossessions as a percentage of average number of contracts outstanding(7) % Aggregate net losses (in millions)(4) $ 60 $ Net losses as a percentage of average portfolio outstanding(7) % Net losses as a percentage of gross liquidations(5) % Number of contracts charged off Number of contracts charged off as a percentage of average number of contracts outstanding(7) % Average net loss on contracts charged off $ Average of the number of contracts outstanding at the beginning and end of each month in the period. Average of the aggregate principal balance of contracts outstanding at the beginning and end of each month in the period. The period of delinquency is the number of days more than $49.99 of a scheduled payment is past due, excluding bankrupt accounts. Net losses are equal to the aggregate balance (principal plus accrued finance and other charges) of all contracts that are determined to be uncollectible in the period less any liquidation proceeds and other recoveries received in the period on contracts charged off in the period or any prior periods.Net losses exclude all external costs associated with repossession and disposition of the vehicle prior to charge off and include all external costs associated with continued collection efforts or repossession and disposition of the vehicle after charge off.An estimated loss is recorded at the time a vehicle is repossessed and this estimated loss is adjusted to reflect the actual loss after the vehicle is sold.Realized losses for a securitized pool of receivables are equal to the aggregate principal balance of all contracts that are determined to be uncollectible in the period less any liquidation proceeds and other recoveries on contracts charged off in the period or any prior periods.In addition, realized losses for a securitized pool of receivables include all external costs associated with the repossession and disposition of the vehicles in that pool because the servicer is entitled to be reimbursed for these costs.Therefore, realized losses for a securitized pool of receivables may be higher or lower than net losses for those receivables. Gross liquidations are cash payments and charge offs that reduce the outstanding balance of a receivable. Beginning January 1, 2006, data on Volvo brand vehicles is included.Volvo data was not material to the pre-January 1, 2006 data. For the non-annual periods, the percentages are annualized. S-21 Table of Contents Material Changes to Servicing Policies and Procedures In the fourth quarter of 2008, Ford Credit consolidated its account services and vehicle liquidations operations into two business centers.This consolidation was done to eliminate variability and achieve greater efficiencies in these operations given lower portfolio levels. In July 2009, Ford Credit completed a restructuring of its operations to meet changing business conditions, including the decline in its receivable portfolio.As part of the restructuring plan, Ford Credit converted two of its business centers to loss prevention specialty centers, leveraging the skills of its seasoned loss prevention teams to address increased delinquencies and manage portfolio losses. As part of its normal cycle plan, in the first quarter of 2008, Ford Credit launched an updated behavior scoring model used to predict the probability that an account will default.This model was adjusted in March 2009 to improve its performance.In December 2009, Ford Credit launched a new behavior scoring model for its commercial portfolio.Consistent with its servicing practices, Ford Credit has modified its collection efforts and increased its collection activities in response to the macroeconomic conditions contributing to the increase in delinquencies since 2007. For more information about Ford Credit's servicing policies and procedures, you should read "Sponsor and Servicer — Servicing and Collections" in the prospectus. Ratings of the Servicer As of the date of this prospectus supplement, Ford Credit's senior unsecured debt ratings are: Fitch S&P Short-term debt ratings B NR Long-term debt ratings B+ B- Outlook Positive Stable Although certain rating agencies have raised or indicated a more favorable outlook on Ford Credit's debt ratings recently, the rating agencies have lowered Ford Credit's debt ratings several times over the past few years and may downgrade Ford Credit at any time. Ford Credit, as servicer, will be required to remit collections on the receivables to the trust's collection account within two business days of applying collections to the obligor's account. For more information, you should read "Servicing the Receivables and the Securitization Transaction — Remittance of Collections" in the prospectus. RECEIVABLES On the closing date, Ford Credit will sell the receivables to the depositor and the depositor will sell the receivables to the trust effective as of the cutoff date.The trust will pledge the receivables to the indenture trustee to secure the notes. Criteria for Selecting the Receivables The receivables were randomly selected by Ford Credit from its portfolio of retail installment sale contracts that meet the selection criteria.The selection criteria include that, as of the cutoff date, each receivable: · is a simple interest receivable with level monthly payments and an original term of not greater than 72 months, · is not more than 30 days delinquent (Ford Credit considers a receivable delinquent if more than $49.99 of a scheduled payment is overdue), S-22 Table of Contents · has not been extended or rewritten, and · is not subject to a bankruptcy proceeding. Ford Credit has changed its selection criteria for securitization transactions over time to accommodate new financing products, increased vehicle pricing and changes in securitization market practices.In June of 2002, Ford Credit expanded its selection criteria to allow 0.00% APR contracts (previously 0.01%).In June of 2005, Ford Credit changed its selection criteria to include receivables where no first payment has been applied (but the first payment is due within 30 days of the cutoff date), and with a current principal balance of not greater than $100,000, instead of $50,000.Ford Credit's portfolio of retail installment sale contracts available for this securitization program changes over time as a result of changes in Ford Credit's origination, purchasing and underwriting policies, Ford-sponsored marketing incentive programs and Ford Credit's sales of receivables in securitization and other funding transactions and programs, some of which may use different selection criteria than this program. S-23 Table of Contents Composition of the Receivables The pool of receivables had the following characteristics on the cutoff date.The percentages in the tables below may not sum to 100.00% due to rounding. Number of Receivables Initial Pool Balance $ Principal Balance: Average $ Highest $ Lowest $ Original Amount Financed: Average $ Highest $ Lowest $ Annual Percentage Rate (APR): Weighted average(1) % Highest % Lowest % Original Term: Weighted average(1) 60.4 months Original term greater than 60 months (by principal balance) % Longest 72 months Shortest 6 months Remaining Term: Weighted average(1) 55.1 months Remaining term greater than 60 months (by principal balance) % Longest 72 months Shortest 1 month Scheduled Weighted Average Life(2) 2.44 years Financed Vehicle — New: Aggregate principal balance $ Percentage of initial pool balance % Financed Vehicle — Used: Aggregate principal balance $ Percentage of initial pool balance % Financed Vehicle — Car: Aggregate principal balance $ Percentage of initial pool balance % Financed Vehicle — Light Truck: Aggregate principal balance $ Percentage of initial pool balance % Financed Vehicle — Utility: Aggregate principal balance $ Percentage of initial pool balance % Financed Vehicle — Other(3): Aggregate principal balance $ Percentage of initial pool balance % Credit Score: Weighted average(1) FICO® score(4) at origination Weighted average(1) FICO® score(4) at origination for original term greater than 60 months Weighted averages are weighted by the principal balance of each receivable on the cutoff date. The weighted average life of the receivables is calculated by (a) multiplying the scheduled principal payments by the number of months from the cutoff date, (b) adding the results, (c) dividing the sum by 12 and (d) dividing the result by the initial pool balance, and based on the assumption that payments are due on the first day of the month, all receivables pay as scheduled, starting one month from the cutoff date, with no delays, defaults or prepayments. Primarily non-Ford, Lincoln and Mercury vehicles, which Ford Credit does not categorize. This weighted average excludes receivables representing 13.44% of the initial pool balance that have obligors (a) that are not individuals and that use financed vehicles for commercial purposes, or (b) who are individuals with minimal or no recent credit history.For a description of FICO® scores, you should read "Sponsor and Servicer – Origination, Purchasing and Underwriting" in the prospectus.There can be no assurance that FICO® scores will be an accurate predictor of the likelihood of repayment of the related receivable or that any obligor's credit score would not be lower if obtained as of the cutoff date. S-24 Table of Contents Distribution by Make and Model of the Receivables The following table shows the distribution of the receivables by make and model for all models representing greater than 1.00% of initial pool balance on the cutoff date. Make Model Vehicle Type Number of Receivables Aggregate Principal Balance Percentage of Initial Pool Balance Ford F-150 Light Truck $ % Ford Escape Utility Ford Edge Utility Ford F-250 Light Truck Ford Fusion Car Ford Focus Car Ford Mustang Car Ford Expedition Utility Ford Explorer Utility Ford F-350 Light Truck Ford Taurus Car Mercury Mariner Utility Ford Flex Utility Ford Ranger Light Truck Lincoln MKX Utility Lincoln Navigator Utility Ford E-350 Light Truck Other Total $ % Geographic Distribution of the Receivables The receivables generally are from all 50 U.S. states and the District of Columbia, based on the billing addresses of the obligors.The following table shows the states with concentrations greater than 3.00% of the initial pool balance on the cutoff date. State Number of Receivables Aggregate Principal Balance Percentage of Initial Pool Balance Texas $ % California Michigan Florida Ohio Illinois New York Pennsylvania Georgia New Jersey Other Total $ % S-25 Table of Contents Distribution by FICO® Score of the Receivables The following table shows the distribution of the receivables by FICO® score at their origination dates. FICO® Score(1) Range Number of Receivables Aggregate Principal Balance Percentage of Initial Pool Balance Greater than 749 $ % 700 – 749 650 – 699 600 – 649 250 – 599 Commercial(2) No FICO score(3) Total $ % For a description of FICO® scores, you should read "Sponsor and Servicer – Origination, Purchasing and Underwriting" in the prospectus.There can be no assurance that FICO® scores will be an accurate predictor of the likelihood of repayment of the related receivable or that any obligor's credit score would not be lower if obtained as of the cutoff date. This represents receivables with obligors that are not individuals and that use financed vehicles for commercial purposes.For a description of commercial accounts, you should read "Sponsor and Servicer – Commercial Accounts" in the prospectus. This represents receivables with obligors who are individuals with minimal or no recent credit history. Distribution by APR of the Receivables The following table shows the distribution of the APRs on the receivables on the cutoff date. APR Range Number of Receivables Aggregate Principal Balance Percentage of Initial Pool Balance 0.00 – 0.99 % $ % 1.00 – 1.99 2.00 – 2.99 3.00 – 3.99 4.00 – 4.99 5.00 – 5.99 6.00 – 6.99 7.00 – 7.99 8.00 – 8.99 9.00 – 9.99 10.00 – 10.99 11.00 – 11.99 12.00 – 12.99 13.00 – 13.99 14.00 – 14.99 15.00 – 15.99 16.00 – 16.99 17.00 – 17.99 18.00 – 18.99 19.00 – 19.99 76 20.00 – 24.99 25.00 – 29.99 28 Total $ % S-26 Table of Contents MATURITY AND PREPAYMENT CONSIDERATIONS General The final scheduled payment date for each class of notes is listed on the cover of this prospectus supplement.Ford Credit determined these dates (a) for the Class A-1 notes, by selecting the latest payment date falling within the 397-day period following the date of pricing of such notes, (b) for the Class A-2, Class A-3, Class A-4, Class B and Class C notes, by selecting the payment date that is three months after the date calculated assuming all receivables pay as scheduled with no delays, defaults or prepayments and (c) for the Class D notes, by selecting the payment date that is six months after the last scheduled maturity date of any receivable.Ford Credit expects that the final payment of each class of notes will occur before its final scheduled payment date.The final payment of any class of notes could occur significantly earlier (or could occur later) than such class's final scheduled payment date because the rate of payment of principal of each class of notes depends primarily on the rate of payment (including prepayment) by the obligors on the receivables. Higher than anticipated rates of prepayment and defaults on the receivables will cause principal to be paid to the noteholders faster than expected.You will bear the risk of not being able to reinvest any principal repaid to you faster than expected at a rate of return that is equal to or greater than the rate of return on your notes.In the case of notes purchased at a discount, noteholders should consider the risk that a slower than anticipated rate of prepayments on the receivables could result in an actual rate of return that is less than the anticipated rate of return. In addition, higher rates of prepayments and defaults on high APR receivables will reduce the amount of interest collected on the receivables and result in lower excess spread on subsequent payment dates. Weighted Average Life of the Notes Prepayments on the receivables can be measured relative to a prepayment standard or model.This securitization transaction uses the Absolute Prepayment Model commonly referred to as "ABS," which uses an assumed rate of prepayment each month relative to the original number of receivables in a pool.ABS assumes that all receivables are the same size and maturity and amortize at the same rate and that in each month each receivable will be paid as scheduled or be prepaid in full.For example, in a pool of receivables originally containing 10,000 receivables, a 1% ABS rate means that 100 receivables prepay in full each month.ABS is not a historical description of prepayment experience or a prediction of the anticipated rate of prepayment of any pool of assets.Ford Credit intends to establish the interest rates for the notes based on their weighted average lives determined by assuming the receivables will prepay at a 1.3% ABS rate. The ABS tables below were prepared by (a) classifying the pool of receivables that will be sold to the trust into sub-pools based on APR, original term, and age, (b) determining a level monthly payment for each of the sub-pools that fully amortizes the pool by the end of its remaining term to maturity, assuming that each monthly payment is made on the last day of each month and each month has 30 days, and (c) making the following assumptions: · each sub-pool prepays at the specified constant monthly ABS rate, and otherwise pays as scheduled with no delays, defaults or repurchases, · payments on the notes are made on the 15th of each month, and · the servicer exercises its clean up call option on the first payment date that the option is available. S-27 Table of Contents The sub-pools used in this analysis are shown in the table below. Pool Aggregate Principal Balance Weighted Average APR Weighted Average Original Term (In Months) Weighted Average Remaining Term (In Months) 1 $ % 36 34 2 34 32 3 36 29 4 34 28 5 36 18 6 35 19 7 48 47 8 48 46 9 48 42 10 48 41 11 48 27 12 48 31 13 60 59 14 60 59 15 60 54 16 60 53 17 60 36 18 60 39 19 72 71 20 72 71 21 72 66 22 72 65 23 72 46 24 72 48 Total $ The results shown in the ABS tables should approximate the results that would be obtained if the analysis had been based on similar assumptions using the actual pool of receivables that will be sold to the trust, rather than on sub-pools.The actual characteristics and performance of the receivables will differ from the assumptions used in constructing the ABS tables.The ABS tables only give a general sense of how each class of notes may amortize at different assumed ABS rates with other assumptions held constant.It is unlikely that the receivables will prepay at a constant ABS rate until maturity or that all of the hypothetical pools of receivables will prepay at the same ABS rate.The diverse terms of the receivables within each hypothetical pool could produce slower or faster principal payments than indicated in the ABS tables.Any difference between those assumptions and the actual characteristics and performance of the receivables, or actual prepayment experience, will affect the weighted average life and period during which principal is paid on each class of notes. S-28 Table of Contents Percent of Initial Note Principal Amount at Various ABS Rates(1) Class A-1 Class A-2 Payment Date 0.00% 0.50% 1.00% 1.30% 1.50% 1.80% 0.00% 0.50% 1.00% 1.30% 1.50% 1.80% Closing Date May 15, 2010 June 15, 2010 July 15, 2010 August 15, 2010 September 15, 2010 October 15, 2010 November 15, 2010 December 15, 2010 January 15, 2011 February 15, 2011 March 15, 2011 April 15, 2011 May 15, 2011 June 15, 2011 July 15, 2011 August 15, 2011 September 15, 2011 October 15, 2011 November 15, 2011 December 15, 2011 January 15, 2012 February 15, 2012 March 15, 2012 April 15, 2012 May 15, 2012 June 15, 2012 July 15, 2012 August 15, 2012 September 15, 2012 October 15, 2012 November 15, 2012 December 15, 2012 January 15, 2013 February 15, 2013 March 15, 2013 April 15, 2013 May 15, 2013 June 15, 2013 July 15, 2013 August 15, 2013 September 15, 2013 October 15, 2013 November 15, 2013 December 15, 2013 January 15, 2014 February 15, 2014 March 15, 2014 April 15, 2014 May 15, 2014 June 15, 2014 July 15, 2014 August 15, 2014 September 15, 2014 October 15, 2014 November 15, 2014 December 15, 2014 January 15, 2015 February 15, 2015 March 15, 2015 April 15, 2015 May 15, 2015 Weighted Average Life to Call (years)(2) Weighted Average Life to Maturity (years) The numbers in this table, other than the weighted average life to maturity, were calculated based on the assumption that the servicer will exercise its clean up call option on the first payment date that the option is available. The weighted average life of a note is calculated by (a) multiplying the amount of each principal payment on a note by the number of years from the date of the issuance of the note to the related payment date, (b) adding the results and (c) dividing the sum by the initial principal amount of the note. The ABS Tables were prepared based on the assumptions described above, including the assumptions regarding the characteristics and performance of the receivables that will differ from the actual characteristics and performance of the receivables.You should be sure you understand these assumptions when reading the ABS Tables. S-29 Table of Contents Percent of Initial Note Principal Amount at Various ABS Rates(1) Class A-3 Class A-4 Payment Date % Closing Date May 15, 2010 June 15, 2010 July 15, 2010 August 15, 2010 September 15, 2010 October 15, 2010 November 15, 2010 December 15, 2010 January 15, 2011 February 15, 2011 March 15, 2011 April 15, 2011 May 15, 2011 June 15, 2011 July 15, 2011 August 15, 2011 September 15, 2011 October 15, 2011 November 15, 2011 December 15, 2011 January 15, 2012 February 15, 2012 March 15, 2012 April 15, 2012 May 15, 2012 June 15, 2012 July 15, 2012 August 15, 2012 September 15, 2012 October 15, 2012 November 15, 2012 December 15, 2012 January 15, 2013 February 15, 2013 March 15, 2013 April 15, 2013 May 15, 2013 June 15, 2013 July 15, 2013 August 15, 2013 September 15, 2013 October 15, 2013 November 15, 2013 December 15, 2013 January 15, 2014 February 15, 2014 March 15, 2014 April 15, 2014 May 15, 2014 June 15, 2014 July 15, 2014 August 15, 2014 September 15, 2014 October 15, 2014 November 15, 2014 December 15, 2014 January 15, 2015 February 15, 2015 March 15, 2015 April 15, 2015 May 15, 2015 Weighted Average Life to Call (years)(2) Weighted Average Life to Maturity (years) The numbers in this table, other than the weighted average life to maturity, were calculated based on the assumption that the servicer will exercise its clean up call option on the first payment date that the option is available. The weighted average life of a note is calculated by (a) multiplying the amount of each principal payment on a note by the number of years from the date of the issuance of the note to the related payment date, (b) adding the results and (c) dividing the sum by the initial principal amount of the note. The ABS Tables were prepared based on the assumptions described above, including the assumptions regarding the characteristics and performance of the receivables that will differ from the actual characteristics and performance of the receivables.You should be sure you understand these assumptions when reading the ABS Tables. S-30 Table of Contents Percent of Initial Note Principal Amount at Various ABS Rates(1) Class B Class C Payment Date 0.00% 0.50% 1.00% 1.30% 1.50% 1.80% 0.00% 0.50% 1.00% 1.30% 1.50% 1.80% Closing Date May 15, 2010 June 15, 2010 July 15, 2010 August 15, 2010 September 15, 2010 October 15, 2010 November 15, 2010 December 15, 2010 January 15, 2011 February 15, 2011 March 15, 2011 April 15, 2011 May 15, 2011 June 15, 2011 July 15, 2011 August 15, 2011 September 15, 2011 October 15, 2011 November 15, 2011 December 15, 2011 January 15, 2012 February 15, 2012 March 15, 2012 April 15, 2012 May 15, 2012 June 15, 2012 July 15, 2012 August 15, 2012 September 15, 2012 October 15, 2012 November 15, 2012 December 15, 2012 January 15, 2013 February 15, 2013 March 15, 2013 April 15, 2013 May 15, 2013 June 15, 2013 July 15, 2013 August 15, 2013 September 15, 2013 October 15, 2013 November 15, 2013 December 15, 2013 January 15, 2014 February 15, 2014 March 15, 2014 April 15, 2014 May 15, 2014 June 15, 2014 July 15, 2014 August 15, 2014 September 15, 2014 October 15, 2014 November 15, 2014 December 15, 2014 January 15, 2015 February 15, 2015 March 15, 2015 April 15, 2015 May 15, 2015 Weighted Average Life to Call (years)(2) Weighted Average Life to Maturity (years) The numbers in this table, other than the weighted average life to maturity, were calculated based on the assumption that the servicer will exercise its clean up call option on the first payment date that the option is available. The weighted average life of a note is calculated by (a) multiplying the amount of each principal payment on a note by the number of years from the date of the issuance of the note to the related payment date, (b) adding the results and (c) dividing the sum by the initial principal amount of the note. The ABS Tables were prepared based on the assumptions described above, including the assumptions regarding the characteristics and performance of the receivables that will differ from the actual characteristics and performance of the receivables.You should be sure you understand these assumptions when reading the ABS Tables. S-31 Table of Contents Percent of Initial Note Principal Amount at Various ABS Rates(1) Class D Payment Date % Closing Date May 15, 2010 June 15, 2010 July 15, 2010 August 15, 2010 September 15, 2010 October 15, 2010 November 15, 2010 December 15, 2010 January 15, 2011 February 15, 2011 March 15, 2011 April 15, 2011 May 15, 2011 June 15, 2011 July 15, 2011 August 15, 2011 September 15, 2011 October 15, 2011 November 15, 2011 December 15, 2011 January 15, 2012 February 15, 2012 March 15, 2012 April 15, 2012 May 15, 2012 June 15, 2012 July 15, 2012 August 15, 2012 September 15, 2012 October 15, 2012 November 15, 2012 December 15, 2012 January 15, 2013 February 15, 2013 March 15, 2013 April 15, 2013 May 15, 2013 June 15, 2013 July 15, 2013 August 15, 2013 September 15, 2013 October 15, 2013 November 15, 2013 December 15, 2013 January 15, 2014 February 15, 2014 March 15, 2014 April 15, 2014 May 15, 2014 June 15, 2014 July 15, 2014 August 15, 2014 September 15, 2014 October 15, 2014 November 15, 2014 December 15, 2014 January 15, 2015 February 15, 2015 March 15, 2015 April 15, 2015 May 15, 2015 Weighted Average Life to Call (years)(2) Weighted Average Life to Maturity (years) The numbers in this table, other than the weighted average life to maturity, were calculated based on the assumption that the servicer will exercise its clean up call option on the first payment date that the option is available. The weighted average life of a note is calculated by (a) multiplying the amount of each principal payment on a note by the number of years from the date of the issuance of the note to the related payment date, (b) adding the results and (c) dividing the sum by the initial principal amount of the note. The ABS Tables were prepared based on the assumptions described above, including the assumptions regarding the characteristics and performance of the receivables that will differ from the actual characteristics and performance of the receivables.You should be sure you understand these assumptions when reading the ABS Tables. S-32 Table of Contents Description of the Notes The trust will issue the notes under an indenture between the trust and the indenture trustee.The following summary is not a complete description of all the provisions of the notes or the indenture.For more information about the notes and the indenture, you should read "Description of the Notes" in the prospectus and the form of indenture that is included as an exhibit to the registration statement filed with the SEC that includes the prospectus. Available Funds Payments on the notes will be made from "Available Funds," which for any payment date generally will be equal to collections on the receivables for the preceding month, amounts paid to the trust by the depositor or Ford Credit to repurchase ineligible receivables or by the servicer to purchase servicer impaired receivables or receivables modified by the servicer for the preceding month and amounts withdrawn from the reserve account.For each month, "collections" generally will consist of (a) all principal and interest collected on the receivables and applied by the servicer during the period, (b) all amounts received under physical damage, credit life and disability insurance policies on the financed vehicles or obligors, (c) rebates of cancelled extended warranty protection plans, insurance policies and similar products, (d) net auction proceeds from the sale of repossessed vehicles and other amounts received on defaulted accounts, and (e) net recoveries on charged off accounts. The following diagram shows the sources of Available Funds for each payment date.Available Funds, including amounts withdrawn from the reserve account to cover shortfalls, are the only funds that will be used to make payments to the noteholders on each payment date. Payments of Interest Interest will accrue on the notes at the per annum interest rate for each class specified on the cover of this prospectus supplement and will be due and payable to the noteholders on each payment date.The trust will make interest payments on each payment date to the noteholders of record on the day before the payment date. Interest on the Class A-1 notes will accrue on an "actual/360" basis from the preceding payment date to the following payment date (or from the closing date to May 17, 2010, for the first period).Interest on all other classes of notes will accrue on a "30/360" basis from the 15th day of the preceding month to the 15th day of the current month (or from the closing date to May 15, 2010, for the first period). All interest that is due but not paid on any payment date will be due on the next payment date, together with interest on such unpaid amount at the applicable interest rate.Failure to pay interest that is S-33 Table of Contents due on the Controlling Class that continues for five days will be an Event of Default.Failure to pay interest that is due on any class of notes that is not part of the Controlling Class will not be an Event of Default. The trust will make interest payments on the notes on each payment date from Available Funds.Interest payments will not be made on any subordinate class of notes until all interest payments due on all more senior classes of notes are paid in full. If the amount of Available Funds, including the amount withdrawn from the reserve account, is insufficient to pay all interest due on any class of notes on any payment date, each holder of notes of that class will receive its pro rata share of the amount that is available.Any priority principal payments on all more senior classes of notes will be made before the payment of interest due on the Class B, Class C or Class D notes. For a more detailed description of the priority of payments made from Available Funds on each payment date, including priority payments of principal on senior classes of notes, you should read "—Priority of Payments" in this prospectus supplement. If the notes are accelerated after an Event of Default, interest due on the Class B notes will not be paid until interest and principal on the Class A notes are paid in full.Thereafter, interest due on any subordinate classes of notes will not be paid until both interest and principal on all more senior classes of notes are paid in full. For a more detailed description of the payment priorities following an acceleration of the notes, you should read "— Post-Acceleration Priority of Payments" in this prospectus supplement. Payments of Principal The trust will make principal payments on the notes on each payment date in the amounts described below.Principal payments will be made sequentially to each class in order of seniority, starting with the Class A-1 notes.The trust will not make principal payments on any class of notes until the principal amounts of all more senior classes are paid in full.The principal amount of each class of notes is expected to be repaid by that class's final scheduled payment date.On the final scheduled payment date for each class of notes, no interest will be paid on any subordinate class of notes until both interest and principal on the maturing class of notes are paid in full.If the principal amount of any class of notes is not repaid in full by its final scheduled payment date, an Event of Default will occur and the principal amount of all classes of notes may be declared immediately due and payable. The Class A-1 notes benefit from a "turbo" feature that will apply all Available Funds remaining after payment of the senior fees and expenses of the indenture trustee, the owner trustee and the trust, the servicing fee, the interest on the notes and any required deposits to the reserve account, including the portion of such remaining Available Funds that constitutes excess spread, to pay principal of the Class A-1 notes until paid in full.After the Class A-1 notes have been paid in full, Available Funds remaining after payment of such amounts are applied to pay principal of the other notes until the Targeted Overcollateralization Amount is reached before any funds will be distributed to the holder of the residual interest. After the Targeted Overcollateralization Amount is reached, principal generally will be paid on the notes on each payment date in an amount equal to the excess of (a) the principal amount of the notes as of the end of the preceding payment date over (b) the excess of the pool balance as of the last day of the preceding month over the Targeted Overcollateralization Amount for the current payment date.In other words, principal will be paid on the notes on each payment date in an amount equal to the decrease in the pool balance for the preceding month less the decrease in the Targeted Overcollateralization Amount for the current payment date.All Available Funds, including collections of interest on the receivables, will be used to make these principal payments. Unless a priority principal payment is required, principal will be paid to noteholders on each payment date only after all interest due on the notes is paid in full and any required deposit to the reserve fund is made.Priority principal payments are required when the Adjusted Pool Balance is less than the principal S-34 Table of Contents amount of one or more classes of notes.Priority principal payments are also required when any class of notes is not paid in full before its final scheduled payment date.These priority principal payments will be made on all more senior classes of notes before payments of interest on subordinated classes of notes.The "priority principal payments" are: · a "First Priority Principal Payment" payable to the Class A noteholders, equal to the excess of the principal amount of the Class A notes as of the end of the preceding payment date over the Adjusted Pool Balance, except that on and after the final scheduled payment date for each class of Class A notes, this amount will be the principal amount of that class of Class A notes until paid in full, · a "Second Priority Principal Payment" payable to the Class A and Class B noteholders, equal to (1) the excess of the principal amount of the Class A and Class B notes as of the end of the preceding payment date over the Adjusted Pool Balance, minus (2) the amount of any First Priority Principal Payment, except that on and after the final scheduled payment date for the Class B notes, this amount will be the principal amount of the Class B notes until paid in full, and · a "Third Priority Principal Payment" payable to the Class A, Class B and Class C noteholders, equal to (1) the excess of the principal amount of the Class A, Class B and Class C notes as of the end of the preceding payment date over the Adjusted Pool Balance, minus (2) the amount of any First Priority Principal Payment and Second Priority Principal Payment, except that on and after the final scheduled payment date for the Class C notes, this amount will be the principal amount of the Class C notes until paid in full. The Regular Principal Payment will be paid to the notes after all interest due on the notes is paid in full.The Regular Principal Payment includes the "turbo" feature described above that pays the Class A-1 notes in full and then pays principal on the notes to the extent required to reach the Targeted Overcollateralization Amount before any funds are distributed to the holder of the residual interest.The "Regular Principal Payment" is equal to: · the greater of (a) the principal amount of the Class A-1 notes as of the end of the preceding payment date and (b) the excess of the principal amount of the notes over an amount equal to the pool balance minus the Targeted Overcollateralization Amount, minus · the sum of any First Priority Principal Payment, Second Priority Principal Payment and Third Priority Principal Payment, except that on and after the final scheduled payment date for the Class D notes, the Regular Principal Payment will be the principal amount of the Class D notes until paid in full. Until the Targeted Overcollateralization Amount is reached, the amount of the Regular Principal Payment will be limited by the remaining Available Funds after all more senior payments are made. Priority of Payments On each payment date, the servicer will instruct the indenture trustee to apply Available Funds for the preceding month to make payments and deposits in the order of priority listed below and, unless otherwise indicated below, pro rata based on the respective amounts due.This priority will apply unless the notes are accelerated after an Event of Default: to the indenture trustee and the owner trustee all amounts due, including indemnities, and to or at the direction of the trust, any expenses incurred in accordance with the transaction documents, in each case, to the extent not paid by the depositor or administrator, up to a maximum of $150,000 per year, to the servicer, any servicing fees due, to the Class A noteholders, interest due on the Class A notes, pro rata based on the principal amount of the Class A notes as of the end of the preceding payment date, S-35 Table of Contents to the Class A noteholders, sequentially by class, in each case until paid in full, principal in an amount equal to the First Priority Principal Payment, if any, to the Class B noteholders, interest due on the Class B notes, to the Class A and Class B noteholders, sequentially by class, principal in an amount equal to the Second Priority Principal Payment, if any, to the Class C noteholders, interest due on the Class C notes, to the Class A, Class B and Class C noteholders, sequentially by class, principal in an amount equal to the Third Priority Principal Payment, if any, to the Class D noteholders, interest due on the Class D notes, to the reserve account, the amount, if any, required to replenish the reserve account to its original balance, unless such payment date is on or after the final scheduled payment date for the Class D notes, to the noteholders, sequentially by class, in each case until paid in full, principal in an amount equal to the Regular Principal Payment, to the indenture trustee and the owner trustee and to or at the direction of the trust, all amounts due but not paid under item (1), and to the holder of the residual interest in the trust, any remaining Available Funds. If Available Funds on any payment date are insufficient to cover all amounts payable under items (1) through (9) (including to pay the Class A, Class B and Class C notes in full on their final scheduled payment dates), the servicer will direct the indenture trustee to withdraw the amount of the shortfall from the reserve account to the extent available and use it to pay items (1) through (9) (including to pay the Class A, Class B and Class C notes in full on their final scheduled payment dates).Amounts on deposit in the reserve account will also be available to pay the Class D notes in full on their scheduled final payment date under item (11). S-36 Table of Contents The following diagram shows how payments from Available Funds are made on each payment date.This priority will apply unless the notes are accelerated after an Event of Default. S-37 Table of Contents Events of Default and Acceleration Each of the following will be an "Event of Default" under the indenture: · failure to pay interest due on the notes of the Controlling Class within five days after any payment date, · failure to pay the principal amount of any class of notes in full on its final scheduled payment date, · breach by the trust of its covenants or representations, not cured within 60 days after being notified of the breach, and · a bankruptcy or dissolution of the trust. Upon a bankruptcy or dissolution of the trust, the notes will be accelerated automatically.Upon any other Event of Default, the notes may be accelerated by the holders of a majority of the note balance of the Controlling Class. If the notes are accelerated after an Event of Default, the priority of payments will change and the trust will not pay interest on notes that are not part of the Controlling Class until both interest and principal on the Controlling Class are paid in full. For a more detailed description of Events of Default and the rights of noteholders following an Event of Default, you should read "Description of the Notes — Events of Default and Remedies" in the prospectus. Post-Acceleration Priority of Payments If the notes are accelerated after an Event of Default, on each payment date, the servicer will instruct the indenture trustee to apply all amounts on deposit in the collection account for the preceding month and all amounts on deposit in the reserve account to make payments in the order of priority listed below and, unless otherwise indicated below, pro rata based on the respective amounts due: (1)to the indenture trustee and the owner trustee, all amounts due, and to or at the direction of the trust any expenses incurred in accordance with the transaction documents, to the servicer, all unpaid servicing fees, to the Class A noteholders, interest due on the Class A notes, pro rata based on the principal amount of the Class A notes as of the end of the preceding payment date, to the Class A noteholders, sequentially by class, principal of the Class A notes until paid in full, to the Class B noteholders, interest due on the Class B notes, to the Class B noteholders, principal of the Class B notes until paid in full, to the Class C noteholders, interest due on the Class C notes, to the Class C noteholders, principal of the Class C notes until paid in full, to the Class D noteholders, interest due on the Class D notes, to the Class D noteholders, principal of the Class D notes until paid in full, and to the holder of the residual interest in the trust, any remaining amounts. S-38 Table of Contents For a more detailed description of Events of Default and your rights following Events of Default, you should read "Description of the Notes — Events of Default and Remedies" in the prospectus. Residual Interest; Issuance of Additional Securities The depositor will hold the residual interest in the trust initially and will be entitled to any amounts not needed on any payment date to make required payments on the notes, pay the fees and expenses of the trust or make deposits into the reserve account. The depositor may exchange all or a portion of its residual interest for additional notes or certificates issued by the trust if certain conditions are satisfied.The depositor may register those additional securities and sell them publicly or may sell them in a private placement.Because any additional securities will be subordinated to the notes and paid only from amounts otherwise payable to the depositor, no approval of the noteholders will be required and no notice of the issuance will be provided to the noteholders. For a more detailed description of the issuance of additional securities and the conditions to an additional issuance, you should read "Description of the Notes — Residual Interest; Issuance of Additional Securities" in the prospectus. Optional Redemption or "Clean Up Call" Option The servicer will have a "clean up call" option to purchase the receivables from the trust on any payment date that the pool balance as of the end of the preceding month is 5% or less of the initial pool balance.The servicer will notify the indenture trustee, the owner trustee and the rating agencies at least ten days before the payment date on which the option is exercised.The servicer will exercise the option by depositing the purchase price for the receivables into the collection account on the business day preceding the payment date on which the option is exercised, and the trust will transfer the receivables to the servicer.The indenture trustee will notify the noteholders of the redemption and provide instructions for surrender of the notes for final payment of interest and principal on the notes.The servicer may exercise its clean up call option only if the purchase price for the receivables plus the collections in the collection account in the final month will be sufficient to pay in full the notes and all fees and expenses of the trust.The purchase price paid by the servicer for the receivables will be the remaining principal balance of the receivables.It is expected that the clean up call option will become available to the servicer when the Class B, Class C and Class D notes are still outstanding. CREDIT ENHANCEMENT This securitization transaction is structured to provide credit enhancement that increases the likelihood that the trust will make timely payment of interest and principal on the notes and decrease the likelihood that losses on the receivables will impair the trust's ability to do so.The amount of credit enhancement will be limited and there can be no assurance it will be sufficient in all circumstances.The noteholders will have no recourse to the depositor or the servicer as a source of payment. Reserve Account The depositor will establish the reserve account with the indenture trustee for the benefit of the noteholders.On the closing date, the depositor will make a deposit into the reserve account from the net proceeds from the sale of the notes equal to $11,999,998.86, which is 1.00% of the initial pool balance. If, on any payment date, collections on the receivables and amounts, if any, paid by the depositor or the servicer to purchase any receivables are insufficient to pay specified fees and expenses of the indenture trustee and owner trustee, the servicing fee, interest payments and any priority principal payments on the notes, the servicer will direct the indenture trustee to withdraw amounts in the reserve account to cover the shortfalls.In addition, if any class of notes would not otherwise be paid in full on its final scheduled payment date, the servicer will direct the indenture trustee to withdraw from the reserve account the amount required to pay such notes in full, to the extent available.It is not expected that any withdrawals from the reserve account will be required.If the amount in the reserve account is less than S-39 Table of Contents this shortfall, payments due on the notes will be delayed.Depletion of the reserve account ultimately could result in losses on the notes. If a withdrawal from the reserve account is made on any payment date, other than the final scheduled payment date for the Class D notes, the trust will deposit Available Funds into the reserve account on future payment dates after making all more senior payments until the reserve account is replenished to its initial level. Upon payment of the notes in full, the trust will withdraw any funds remaining in the reserve account and distribute them to the holder of the residual interest.Investment earnings on amounts in the reserve account will be paid to the servicer on each payment date as described under "Servicing the Receivables and the Securitization Transaction — Servicing Fees" in the prospectus and will not be available to the trust. For a more detailed description of how monies in the reserve account may be invested, you should read "Servicing the Receivables and the Securitization Transaction — Trust Bank Accounts" in the prospectus. Subordination This securitization transaction is structured so that the trust will pay interest to all classes of the Class A notes and then will pay interest sequentially to the remaining classes of notes in order of seniority. The trust will pay principal sequentially, beginning with the Class A-1 notes, and will not pay principal on any class of notes until the principal amount of all more senior classes of notes is paid in full.In addition, if a priority principal payment is required on any payment date, the trust will pay principal to the most senior class of notes outstanding prior to the payment of interest on the affected subordinated notes on that payment date. If the notes are accelerated after an Event of Default, the priority of payments will change and the trust will pay interest and principal sequentially by class, beginning with the Class A notes (paying interest on the Class A notes, pro rata, and principal on the Class A notes sequentially, beginning with the Class A-1 notes), and will not pay interest or principal on the Class B, Class C and Class D notes until all more senior classes of notes are paid in full.These subordination features provide credit enhancement to more senior classes of notes, with the Class A notes benefiting the most. Overcollateralization Overcollateralization is the amount by which the pool balance exceeds the principal amount of the notes.The initial amount of overcollateralization will be $109,749,885.68, or 9.15% of the initial pool balance.Overcollateralization may also be expressed as a percentage of the Adjusted Pool Balance, in order to identify the overcollateralization exclusive of the Yield Supplement Overcollateralization Amount.The Adjusted Pool Balance as of the closing date will be approximately equal to the aggregate initial principal amount of the Class A, Class B and Class C notes.On an Adjusted Pool Balance basis, the initial amount of overcollateralization for the notes is actually negative, resulting in undercollateralization of approximately 2.00% of the Adjusted Pool Balance, which is approximately the principal amount of the Class D notes.Overcollateralization expressed as a percentage of initial pool balance will vary among the depositor's securitization transactions as a result of changes in interest rates on the notes, the APRs of the underlying receivables and the specified rate used to determine the yield supplement overcollateralization amount.Overcollateralization expressed as a percentage of initial Adjusted Pool Balance, however, is expected to stay the same. The following table shows the notes as a percentage of the initial pool balance and as a percentage of the initial Adjusted Pool Balance.The percentages may not sum due to rounding. S-40 Table of Contents Notes as a Percentage of Initial Pool Balance Notes as a Percentage of Initial Adjusted Pool Balance Class A notes % % Class B notes Class C notes Class D notes Total % % This securitization transaction is structured to use all Available Funds remaining after payments in respect of the senior fees and expenses of the trust, the interest on the notes, any Priority Principal Payments and any required deposits to the reserve account, including the portion of such remaining Available Funds that constitutes excess spread, to make principal payments on the notes until the Targeted Overcollateralization Amount is reached. The "Targeted Overcollateralization Amount" for each payment date will be equal to the sum of: · the Yield Supplement Overcollateralization Amount, plus · the excess, if any, of (a) 1.50% of the current pool balance over (b) 1.00% of the initial pool balance (the amount required to be deposited in the reserve account). Thus, the Targeted Overcollateralization Amount will generally adjust each month based on (a) decreases in the pool balance due to actual payments (including prepayments) of principal made on the receivables and losses on charged off receivables, and (b) the scheduled decrease in the Yield Supplement Overcollateralization Amount for that month. To increase the amount of overcollateralization on any payment date and reach the Targeted Overcollateralization Amount, the trust must make principal payments on the notes in an amount greater than the decline in the pool balance for the preceding month.The use of excess spread to make Regular Principal Payments and priority principal payments is expected to increase overcollateralization as a percentage of each class's principal amount.The class of notes receiving principal payments will experience the greatest increase in overcollateralization.When the actual amount of overcollateralization is less than the Targeted Overcollateralization Amount, principal payments will be made to the noteholders from Available Funds until the Targeted Overcollateralization Amount is reached. When the pool balance has decreased to the point where 1.50% of the current pool balance is equal to or less than 1.00% of the initial pool balance, the Targeted Overcollateralization Amount will be equal to the Yield Supplement Overcollateralization Amount for that payment date.Therefore, after that point, the principal payable on the notes on each payment date will be equal to the decrease in the pool balance for the preceding month less the scheduled decrease in the Yield Supplement Overcollateralization Amount for the current payment date. Because the pool of receivables includes a substantial number of low APR receivables, the pool could generate less collections of interest than the sum of the senior fees and expenses of the trust, the interest payments on the notes and any required deposits to the reserve account if the low APR receivables are not adequately offset by high APR receivables in the pool.The Yield Supplement Overcollateralization Amount for each payment date approximates the present value of the amount by which future payments on receivables with APRs below a specified rate are less than future payments would be on such receivables if their APRs were equal to the specified rate.The specified rate is set by the depositor at a level that will result in an amount of excess spread sufficient to obtain the required ratings on the notes, and will at least equal the highest interest rate on the notes plus the servicing fee.The inclusion of the Yield Supplement Overcollateralization Amount in the Targeted Overcollateralization Amount and thus in the Regular Principal Payment has the effect of supplementing interest collections for low APR receivables with principal collections. The "Yield Supplement Overcollateralization Amount" for the closing date and any payment date is equal to the sum of the excess, if any, for each receivable of (a) the present value of all future payments due on the receivable discounted at the APR of the receivable over (b) the present value of all future S-41 Table of Contents payments due on the receivable discounted at a specified rate of 10.00%.For purposes of this calculation, future payments on each receivable are assumed to be equal monthly payments made over the remaining scheduled term regardless of any prepayments prior to the cutoff date and without any delays, defaults or prepayments.The Yield Supplement Overcollateralization Amount is calculated as of the cutoff date for all future payment dates and will not be recalculated to give effect to delays, defaults or prepayments.Thus, if a low APR receivable prepays, the related portion of the Yield Supplement Overcollateralization Amount will continue to provide credit enhancement for the notes and yield enhancement for other low APR receivables as a component of the Targeted Overcollateralization Amount. The Yield Supplement Overcollateralization Amount for the closing date and each payment date will be: Closing Date $ April 2013 $ May 2010 May 2013 June 2010 June 2013 July 2010 July 2013 August 2010 August 2013 September 2010 September 2013 October 2010 October 2013 November 2010 November 2013 December 2010 December 2013 January 2011 January 2014 February 2011 February 2014 March 2011 March 2014 April 2011 April 2014 May 2011 May 2014 June 2011 June 2014 July 2011 July 2014 August 2011 August 2014 September 2011 September 2014 October 2011 October 2014 November 2011 November 2014 December 2011 December 2014 January 2012 January 2015 February 2012 February 2015 March 2012 March 2015 April 2012 April 2015 May 2012 May 2015 June 2012 June 2015 July 2012 July 2015 August 2012 August 2015 September 2012 September 2015 October 2012 October 2015 November 2012 November 2015 December 2012 December 2015 January 2013 January 2016 February 2013 February 2016 March 2013 March 2016 Excess Spread For any payment date, excess spread is equal to the excess of (a) the sum of the interest collections and principal collections equal to the decline in the yield supplement overcollateralization amount from the preceding payment date (or closing date, as applicable), over (b) the sum of the senior fees and expenses of the trust, the interest on the notes and any required deposits to the reserve account.Any excess spread will be applied on each payment date, as a component of Available Funds, to make principal payments on the Class A-1 notes until paid in full and then to make principal payments on the most senior class of notes to the extent necessary to reach the targeted overcollateralization amount. S-42 Table of Contents In general, having excess spread available to pay principal on the notes provides a source of funds to absorb losses on the receivables.To the extent the amount of excess spread used to pay principal exceeds the amount of any losses, it causes the principal of the notes to be paid more rapidly than the principal of the receivables, which increases the overcollateralization as described under "Description of the Notes — Payments of Principal" in this prospectus supplement. TRANSACTION FEES AND EXPENSES The following table shows the amount or formula for the fees payable to the indenture trustee, the owner trustee and the servicer.On each payment date the servicer will instruct the indenture trustee to make the payments below to the indenture trustee and the owner trustee to the extent these fees have not been paid by the depositor or the administrator and to the servicer, from Available Funds in the order and priority described under "Description of the Notes — Priority of Payments" in this prospectus supplement.These fees will not change during the term of this securitization transaction.The fees to the indenture trustee and owner trustee may be paid monthly, annually or on another schedule as agreed by the administrator and the indenture trustee or owner trustee. Fee Monthly Amount Indenture trustee fee 1/12 of $7,500 Owner trustee fee 1/12 of $3,500 Servicing fee 1/12 of 1.00% of the pool balance The indenture trustee fee is paid to the indenture trustee for performance of the indenture trustee's duties under the indenture.The owner trustee fee is paid to the owner trustee for performance of the owner trustee's duties under the trust agreement.The trust will pay and reimburse the indenture trustee and the owner trustee for its fees and reasonable out of pocket expenses incurred under the indenture and the trust agreement, respectively, each to the extent not paid by the depositor or the administrator.The trust also will pay any indemnities owed to the indenture trustee or owner trustee to the extent not paid by the depositor or the administrator.For information regarding indemnities applicable to the indenture trustee and the owner trustee you should read "Indenture Trustee" and "Owner Trustee" in the prospectus.The servicing fee is paid to the servicer for the servicing of the receivables under the sale and servicing agreement.The servicer will be responsible for its own expenses under the servicing agreement except that the servicer may net from collections the costs and expenses of the repossession and disposition of financed vehicles and external costs of collection on charged off accounts. MONTHLY INVESTOR REPORTS On or about the 10th day of each month before the payment date, the servicer will prepare and deliver an investor report to the owner trustee, the indenture trustee, the depositor and, if requested, the rating agencies.Each investor report will contain information about payments to be made on the notes on the payment date, the performance of the receivables during the preceding month and the status of any credit enhancement.An officer of the servicer will certify the accuracy of the information in each investor report.For so long as the trust is required to file reports under the Securities Exchange Act of 1934, the servicer will file the investor reports with the SEC on Form 10-D within 15 days after each payment date.The servicer will post each investor report on its website located at .The investor report will contain the following information for each payment date: · collections on the receivables for the preceding month allocated by interest and principal, · fees and expenses payable to the indenture trustee, the owner trustee and the trust, · servicing fee payable to the servicer, · amount of interest and principal payable and paid on each class of notes, in each case expressed as an aggregate amount and per $1,000 of principal amount, S-43 Table of Contents · the Regular Principal Payment and any priority principal payments, · the principal amount of each class of notes at the beginning of the period and the end of the period and the note factors needed to compute the principal amount of each class of notes, in each case giving effect to all payments to be made on the payment date, · the balance of the reserve account and the amount of any withdrawals from or deposits to the reserve account to be made on the payment date, · information on the performance of the receivables for the preceding month, including the pool balance, collections and the aggregate amount paid by Ford Credit or the depositor to repurchase ineligible receivables, servicer impaired receivables or receivables modified by the servicer, the number of receivables remaining in the pool and the pool factor, · delinquency, repossession and credit loss information on the receivables for the preceding month, · the Targeted Overcollateralization Amount and the Yield Supplement Overcollateralization Amount, and · the amount of Available Funds released to the holder of the residual interest. If any required payments are past due and unpaid, the investor report will indicate any changes to the amount unpaid.The servicer will use the investor report to instruct the indenture trustee on payments to be made to the noteholders on each payment date.The indenture trustee will have no obligation to verify calculations made by the servicer. ANNUAL COMPLIANCE REPORTS The servicer will prepare a number of reports, statements or certificates for the trust.No later than 90 days after the end of the calendar year (or April 30 if the trust is no longer reporting under the Securities Exchange Act of 1934), the servicer will provide to the depositor, the owner trustee, the indenture trustee and the rating agencies: · Compliance Certificate:a certificate stating that the servicer has fulfilled all of its obligations under the sale and servicing agreement in all material respects throughout the preceding calendar year or, if there has been a failure to fulfill any such obligation in any material respect, specifying the nature and status of each failure, · Assessment of Compliance:a report on an assessment of compliance with the minimum servicing criteria regarding general servicing, cash collection and administration, investor remittances and reporting and pool asset administration during the preceding calendar year, including disclosure of any material instance of noncompliance identified by the servicer, and · Attestation Report:a report by a registered public accounting firm that attests to, and reports on, the assessment made by the servicer of compliance with the minimum servicing criteria, which must be made in accordance with standards for attestation engagements issued or adopted by the Public Company Accounting Oversight Board. For so long as the trust is required to report under the Securities Exchange Act of 1934, the servicer will file the compliance certificate, the assessment report and the attestation report with the SEC as exhibits to the trust's annual report on Form 10-K within 90 days after the end of the calendar year.A copy of any of these items may be obtained by any noteholder by request to the indenture trustee. S-44 Table of Contents TRANSFERS OF THE RECEIVABLES Representations About the Receivables Ford Credit will make representations about the receivables to the depositor.Generally, these representations relate to legal standards for origination and transfer of the receivables, terms of the contracts, and the security interest in the receivables.Ford Credit also will represent that the receivables satisfy the criteria described under "Receivables — Criteria for Selecting the Receivables" in this prospectus supplement and that the data relating to the characteristics of the receivables described under "Receivables — Composition of the Receivables" in this prospectus supplement are true and correct in all material respects. In addition, Ford Credit will represent that: · it did not use selection procedures believed to be adverse to the noteholders in selecting the receivables from Ford Credit's portfolio of receivables that meet the selection criteria, · the receivables are enforceable payment obligations of the obligors and no obligor has asserted any right of rescission, setoff or defenses against the receivable, · immediately before the sale of the receivables to the depositor, Ford Credit had good title to each receivable, free and clear of any liens not permitted by the transaction documents, · it has a first priority perfected security interest or has commenced procedures that will result in the perfection of a first priority security interest in the related financed vehicles in favor of Ford Credit, and · the receivables were originated and have been serviced in compliance with applicable federal, state and local laws in all material respects. The depositor will make similar representations to the trust.The depositor also will represent that the trust will own the receivables free and clear of any liens not permitted by the transaction documents and have a perfected security interest in the receivables following the transfer of the receivables by the depositor to the trust. Obligation to Repurchase Ineligible Receivables Upon Breach If any of the representations made by Ford Credit about a receivable was untrue when made, the affected receivable was not eligible to be sold to the depositor or the trust.If Ford Credit has actual knowledge, or receives notice from the indenture trustee, that any representation made by Ford Credit was untrue when made and the breach has a material adverse effect on any receivable, Ford Credit will be allowed to cure the breach.If Ford Credit fails to cure the breach in all material respects by the end of the second month following the month it learns of the breach, it must repurchase the receivable on or before the payment date following the end of the cure period.Ford Credit must deposit to the collection account an amount equal to the remaining principal balance of the receivable plus 30 days of interest at the applicable APR. The depositor will be subject to the same repurchase requirement if any of its representations about the receivables is later discovered to be untrue when made and the breach has a material adverse effect on any receivable. Ford Credit and the depositor will be deemed to have actual knowledge of a breach if a designated employee of Ford or Ford Credit who is responsible for the securitization transaction, or a "responsible person,"learns of the breach.Ford Credit and the depositor will designate to the indenture trustee its responsible persons for this purpose.You may obtain a list of responsible persons by request to the indenture trustee or the depositor. These repurchase obligations for ineligible receivables will be the sole remedy of the trust, the indenture trustee and the noteholders for any losses resulting from a breach of the representations of S-45 Table of Contents Ford Credit or the depositor.None of the indenture trustee, the owner trustee, the servicer or the depositor will have any duty to conduct an affirmative investigation as to whether any receivable may be an ineligible receivable. AFFILIATIONS AND CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Ford Credit is the sponsor of this securitization transaction, the original purchaser of the receivables originated by motor vehicle dealers that are being securitized and the servicer of the receivables.As the sponsor, Ford Credit has caused the depositor to be formed for purposes of participating in securitization transactions.Ford Credit is the sole member of the depositor.Ford Credit has caused the depositor to form the trust that is the issuing entity for this securitization transaction.The depositor initially will be the sole beneficiary of the trust and the holder of the residual interest in the trust. In the ordinary course of business from time to time, Ford Credit and its affiliates have business relationships and agreements with affiliates of the owner trustee and the indenture trustee, including commercial banking and corporate trust services, committed credit facilities, underwriting agreements, hedging agreements, and investment and financial advisory services, all on arm's length terms and conditions. TAX MATTERS Prospective investors should consider the following discussion of certain anticipated material U.S. federal income tax consequences to investors of the purchase, ownership and disposition of the notes only in connection with the discussion under “Tax Matters” in the prospectus.This discussion is based upon current provisions of the Internal Revenue Code, existing and proposed Treasury regulations, current administrative rulings, judicial decisions and other applicable authorities, all of which are subject to change, perhaps with retroactive effect.This discussion does not deal with all aspects of U.S. federal income taxation that may be relevant to the holders of notes in light of their personal investment circumstances nor to noteholders subject to special treatment under the federal income tax laws, such as insurance companies, tax-exempt organizations, financial institutions or broker dealers, taxpayers subject to the alternative minimum tax, holders that will hold the notes as part of a hedge, straddle, appreciated financial position or conversion transaction and holders that will hold the notes as other than capital assets.Prospective investors are encouraged to consult with their tax advisors as to the U.S. federal, state and local, foreign and any other tax consequences to them of the purchase, ownership and disposition of notes. In the opinion of Dewey & LeBoeuf LLP, tax counsel to the depositor: · the notes will be treated as debt for U.S. federal income tax purposes, and · assuming compliance with the terms of the applicable trust agreement and related documents, the trust will not be an association or publicly traded partnership taxable as a corporation for U.S. federal income tax purposes. Each noteholder, by its acceptance of a note, agrees to treat the notes as debt for U.S. federal, state and local income and franchise tax purposes. The trust does not anticipate issuing the notes with any original issue discount, as described under "Tax Matters — Tax Characterization and Treatment of the Notes — Original Issue Discount" in the prospectus. If a noteholder sells or otherwise disposes of a note, the holder will recognize gain or loss equal to the difference between the amount realized on the sale or disposition and the holder's adjusted tax basis in the note, as described under "Tax Matters — Tax Characterization and Treatment of the Notes — Disposition of Notes" in the prospectus. S-46 Table of Contents ERISA CONSIDERATIONS Employee benefit plans and other retirement plans and arrangements, or "plans," that are subject to Title I of ERISA and/or Section 4975 of the Internal Revenue Code generally may purchase the notes.Although no assurance can be given, the notes are expected to be treated as "debt" and not as "equity interests" for purposes of the plan assets regulation issued by the U.S. Department of Labor because the notes: · are expected to be treated as debt for U.S. federal income tax purposes, and · should not be deemed to have any "substantial equity features." Any plan subject to Title I of ERISA and/or Section 4975 of the Internal Revenue Code that purchases and holds the notes will be deemed to have represented that its purchase and holding of the notes does not constitute and will not result in a non-exempt prohibited transaction under ERISA or Section 4975 of the Internal Revenue Code due to the applicability of a statutory or administrative exemption from the prohibited transaction rules.Any plan subject to laws or regulations substantially similar to Title I of ERISA or Section 4975 of the Internal Revenue Code that purchases and holds the notes will be deemed to represent that its purchase and holding of the notes does not constitute and will not result in a violation of such similar laws or regulations. For additional information regarding treatment of the notes under ERISA, see "ERISA Considerations" in the prospectus. UNDERWRITING The depositor and the underwriters named below have entered into an underwriting agreement for the notes offered by this prospectus supplement.Subject to certain conditions, each underwriter has agreed to purchase the principal amount of the offered notes indicated in the following table: Underwriters Class A-2 Notes Class A-3 Notes Class A-4 Notes J.P. Morgan Securities Inc. $ $ $ Morgan Stanley & Co. Incorporated RBS Securities Inc. Credit Agricole Securities (USA) Inc. RBC Capital Markets Corporation Scotia Capital (USA) Inc. Total $ $ $ Underwriters Class B Notes Class C Notes Class D Notes J.P. Morgan Securities Inc. $ $ $ Morgan Stanley & Co. Incorporated RBS Securities Inc. Total $ $ $ S-47 Table of Contents The underwriters will resell the offered notes to the public.The selling concessions that the underwriters may allow to certain dealers, and the discounts that those dealers may reallow to other dealers, expressed as a percentage of the initial principal amount of each class of notes, are indicated in the following table.Due to sales to affiliates, one or more of the underwriters may be required to forego a de minimis portion of the selling concessions they would otherwise be entitled to receive. Selling Concessions not to exceed Reallowances not to exceed Class A-2 notes 0.120% 0.080% Class A-3 notes 0.150% 0.100% Class A-4 notes 0.180% 0.120% Class B notes 0.240% 0.160% Class C notes 0.300% 0.200% Class D notes 0.360% 0.240% Each class of notes is a new issue of securities with no established trading market. The depositor has been advised by the underwriters that they intend to make a market in the classes of the offered notes purchased by them but they are not obligated to do so and may discontinue market-making at any time without notice. No assurance can be given that a secondary market for the notes will develop or about the liquidity of any trading market for the notes.If a secondary market for the notes does develop, it might end at any time or it might not be sufficiently liquid to enable you to resell any of your notes. In the ordinary course of their respective businesses, the underwriters and their respective affiliates have engaged and may engage in various financial advisory, investment banking and commercial banking transactions with the sponsor, the depositor, the servicer and their affiliates. All classes of notes must be issued and purchased (or retained by the depositor) for any offered notes to be issued and purchased by the underwriters. Upon request by an investor who has received an electronic prospectus and prospectus supplement from an underwriter within the period during which there is an obligation to deliver a prospectus and prospectus supplement, the underwriter will promptly deliver, without charge, a paper copy of the prospectus and this prospectus supplement. LEGAL OPINIONS Dewey & LeBoeuf LLP will review or provide opinions on legal matters relating to the notes and certain federal income tax and other matters for the trust, the depositor and the servicer.Bingham McCutchen LLP will review or provide opinions on legal matters relating to the notes and other matters for the underwriters.Bingham McCutchen LLP has from time to time represented Ford Credit and its affiliates in connection with other matters. S-48 Table of Contents INDEX OF DEFINED TERMS IN THE PROSPECTUS SUPPLEMENT ABS S-27 adjusted pool balance S-11 APR S-11 Available Funds S-33 Class A notes S-6 clean up call S-7, S-39 closing date S-6 collections S-33 Controlling Class S-12 cutoff date S-6 Event of Default S-38 First Priority Principal Payment S-35 Ford Credit S-6 indenture trustee S-16 initial pool balance S-9 notes S-6 offered notes S-6 owner trustee S-16 payment dates S-6 priority principal payments S-35 rating agencies S-7 receivables S-6 Regular Principal Payment S-35 responsible person S-45 Second Priority Principal Payment S-35 Targeted Overcollateralization Amount S-41 Third Priority Principal Payment S-35 turbo S-34 Yield Supplement Overcollateralization Amount S-41 S-49 Table of Contents Annex A STATIC POOL INFORMATION — PRIOR SECURITIZEDPOOLS Footnotes: Weighted averages are weighted by the principal balance of each receivable on the cutoff date for the prior securitized pool. Percentage of initial pool balance. The weighted average life of the receivables is calculated by (a) multiplying the scheduled principal payments by the number of months from the cutoff date, (b) adding the results, (c) dividing the sum by 12 and (d) dividing the result by the initial pool balance, and based on the assumption that all payments are due on the first day of the month, all receivables pay as scheduled, starting one month from the cutoff date, with no delays, defaults or prepayments. Primarily non-Ford, Lincoln and Mercury vehicles, which Ford Credit does not categorize. Based on the billing addresses of the obligors on the cutoff date for the prior securitized pool. This weighted average excludes receivables with obligors (a) that are not individuals and that use financed vehicles for commercial purposes, and (b) who are individuals with minimal or no recent credit history. End-of-Month Pool Balance is the aggregate principal balance of the receivables in the securitization transaction at the end of the month, after giving effect to all payments received from obligors, liquidation proceeds, purchase amounts to be remitted by the servicer or seller, and all realized losses. Cumulative Net Losses are the aggregate principal balance of all receivables that are determined to be uncollectible less any liquidation proceeds and other recoveries.Net Losses include all external costs associated with repossession and disposition of the vehicle and with continued collection efforts after charge off. Prepayments are the aggregate principal balance of all receivables prepaid in full during the month. The period of delinquency is the number of days that more than $49.99 of a scheduled payment is past due, excluding, since January 1, 2003, bankrupt accounts.The dollar amounts represent the aggregate outstanding principal balances of the delinquent accounts as of the end of the month. A-1 Table of Contents Ford Credit Auto Owner Trust 2002-A Original Pool Characteristics Closing Date January 16, 2002 Original Term Cutoff Date January 1, 2002 Weighted average(1) 57.5 months Number of Receivables Original term greater than 60 months(2) % Initial Pool Balance $ Longest 72 months Principal Balance Shortest 6 months Average $ Remaining Term Highest $ Weighted average(1) 50.5 months Lowest $ Remaining term greater than 60 months(2) % Original Amount Financed Longest 72 months Average $ Shortest 2 months Highest $ Scheduled Weighted Average Life(3) 2.26 years Lowest $ Percentage New Vehicle(2) % Annual Percentage Rate (APR) Percentage Car(2) % Weighted average(1) % Percentage in Top 5 States(2)(5) % Highest % Weighted average(1) FICO® score(6) at Lowest % origination APR greater than or equal to 20 percent(2) % (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Jan-02 $— 2 Feb-02 3 Mar-02 4 Apr-02 5 May-02 6 Jun-02 7 Jul-02 8 Aug-02 9 Sep-02 10 Oct-02 11 Nov-02 12 Dec-02 13 Jan-03 14 Feb-03 15 Mar-03 16 Apr-03 17 May-03 18 Jun-03 19 Jul-03 20 Aug-03 21 Sep-03 22 Oct-03 23 Nov-03 24 Dec-03 25 Jan-04 26 Feb-04 27 Mar-04 28 Apr-04 29 May-04 30 Jun-04 31 Jul-04 32 Aug-04 33 Sep-04 34 Oct-04 35 Nov-04 36 Dec-04 37 Jan-05 38 Feb-05 39 Mar-05 40 Apr-05 41 May-05 42 Jun-05 Final Payment Date:July 15, 2005 (7)(8)(9)(10)See page A-1 for footnotes A-2 Table of Contents Ford Credit Auto Owner Trust 2002-B Original Pool Characteristics Closing Date March 27, 2002 Original Term Cutoff Date March 1, 2002 Weighted average(1) 57.9 months Number of Receivables Original term greater than 60 months(2) % Initial Pool Balance $ Longest 72 months Principal Balance Shortest 6 months Average $ Remaining Term Highest $ Weighted average(1) 50.9 months Lowest $ Remaining term greater than 60 months(2) % Original Amount Financed Longest 71 months Average $ Shortest 2 months Highest $ Scheduled Weighted Average Life(3) 2.28 years Lowest $ Percentage New Vehicle(2) % Annual Percentage Rate (APR) Percentage Car(2) % Weighted average(1) % Percentage in Top 5 States(2)(5) % Highest % Weighted average(1) FICO® score(6) at Lowest % origination APR greater than or equal to 20 percent(2) % (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Mar-02 $ 3,539,950,966 $— 2 Apr-02 — — 3 May-02 — 4 Jun-02 5 Jul-02 6 Aug-02 7 Sep-02 8 Oct-02 9 Nov-02 10 Dec-02 11 Jan-03 12 Feb-03 13 Mar-03 14 Apr-03 15 May-03 16 Jun-03 17 Jul-03 18 Aug-03 19 Sep-03 20 Oct-03 21 Nov-03 22 Dec-03 23 Jan-04 24 Feb-04 25 Mar-04 26 Apr-04 27 May-04 28 Jun-04 29 Jul-04 30 Aug-04 31 Sep-04 32 Oct-04 33 Nov-04 34 Dec-04 35 Jan-05 36 Feb-05 37 Mar-05 38 Apr-05 39 May-05 40 Jun-05 41 Jul-05 42 Aug-05 Final Payment Date:September 15, 2005 (7)(8)(9)(10)See page A-1 for footnotes A-3 Table of Contents Ford Credit Auto Owner Trust 2002-C Original Pool Characteristics Closing Date June 26, 2002 Original Term Cutoff Date June 1, 2002 Weighted average(1) 53.9 months Number of Receivables Original term greater than 60 months(2) % Initial Pool Balance $ Longest 72 months Principal Balance Shortest 7 months Average $ Remaining Term Highest $ Weighted average(1) 46.7 months Lowest $ Remaining term greater than 60 months(2) % Original Amount Financed Longest 72 months Average $ Shortest 2 months Highest $ Scheduled Weighted Average Life(3) 2.07 years Lowest $ Percentage New Vehicle(2) % Annual Percentage Rate (APR) Percentage Car(2) % Weighted average(1) % Percentage in Top 5 States(2)(5) % Highest % Weighted average(1) FICO® score(6) at Lowest % origination APR greater than or equal to 20 percent(2) % (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Jun-02 $— 2 Jul-02 — 3 Aug-02 4 Sep-02 5 Oct-02 6 Nov-02 7 Dec-02 8 Jan-03 9 Feb-03 10 Mar-03 11 Apr-03 12 May-03 13 Jun-03 14 Jul-03 15 Aug-03 16 Sep-03 17 Oct-03 18 Nov-03 19 Dec-03 20 Jan-04 21 Feb-04 22 Mar-04 23 Apr-04 24 May-04 25 Jun-04 26 Jul-04 27 Aug-04 28 Sep-04 29 Oct-04 30 Nov-04 31 Dec-04 32 Jan-05 33 Feb-05 34 Mar-05 35 Apr-05 36 May-05 37 Jun-05 38 Jul-05 39 Aug-05 Final Payment Date:September 15, 2005 (7)(8)(9)(10)See page A-1 for footnotes A-4 Table of Contents Ford Credit Auto Owner Trust 2002-D Original Pool Characteristics Closing Date August 29, 2002 Original Term Cutoff Date August 1, 2002 Weighted average(1) 54.4 months Number of Receivables Original term greater than 60 months(2) % Initial Pool Balance $ Longest 72 months Principal Balance Shortest 9 months Average $ Remaining Term Highest $ Weighted average(1) 46.7 months Lowest $ Remaining term greater than 60 months(2) % Original Amount Financed Longest 72 months Average $ Shortest 2 months Highest $ Scheduled Weighted Average Life(3) 2.08 years Lowest $ Percentage New Vehicle(2) % Annual Percentage Rate (APR) Percentage Car(2) % Weighted average(1) % Percentage in Top 5 States(2)(5) % Highest % Weighted average(1) FICO® score(6) at Lowest % origination APR greater than or equal to 20 percent(2) % (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Aug-02 $— $— 2 Sep-02 — 3 Oct-02 4 Nov-02 5 Dec-02 6 Jan-03 7 Feb-03 8 Mar-03 9 Apr-03 10 May-03 11 Jun-03 12 Jul-03 13 Aug-03 14 Sep-03 15 Oct-03 16 Nov-03 17 Dec-03 18 Jan-04 19 Feb-04 20 Mar-04 21 Apr-04 22 May-04 23 Jun-04 24 Jul-04 25 Aug-04 26 Sep-04 27 Oct-04 28 Nov-04 29 Dec-04 30 Jan-05 31 Feb-05 32 Mar-05 33 Apr-05 34 May-05 35 Jun-05 36 Jul-05 37 Aug-05 38 Sep-05 39 Oct-05 Final Payment Date:November 15, 2005 (7)(8)(9)(10)See page A-1 for footnotes A-5 Table of Contents Ford Credit Auto Owner Trust 2003-A Original Pool Characteristics Closing Date January 22, 2003 Original Term Cutoff Date January 1, 2003 Weighted average(1) 56.4 months Number of Receivables Original term greater than 60 months(2) % Initial Pool Balance $ Longest 72 months Principal Balance Shortest 6 months Average $ Remaining Term Highest $ Weighted average(1) 49.0 months Lowest $ Remaining term greater than 60 months(2) % Original Amount Financed Longest 72 months Average $ Shortest 2 months Highest $ Scheduled Weighted Average Life(3) 2.17 years Lowest $ Percentage New Vehicle(2) % Annual Percentage Rate (APR) Percentage Car(2) % Weighted average(1) % Percentage in Top 5 States(2)(5) % Highest % Weighted average(1) FICO® score(6) at Lowest % origination APR greater than or equal to 20 percent(2) % (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Jan-03 $— $— 2 Feb-03 — — 3 Mar-03 — 4 Apr-03 5 May-03 6 Jun-03 7 Jul-03 8 Aug-03 9 Sep-03 10 Oct-03 11 Nov-03 12 Dec-03 13 Jan-04 14 Feb-04 15 Mar-04 16 Apr-04 17 May-04 18 Jun-04 19 Jul-04 20 Aug-04 21 Sep-04 22 Oct-04 23 Nov-04 24 Dec-04 25 Jan-05 26 Feb-05 27 Mar-05 28 Apr-05 29 May-05 30 Jun-05 31 Jul-05 32 Aug-05 33 Sep-05 34 Oct-05 35 Nov-05 36 Dec-05 37 Jan-06 38 Feb-06 39 Mar-06 40 Apr-06 41 May-06 42 Jun-06 Final Payment Date:July 17, 2006 (7)(8)(9)(10)See page A-1 for footnotes A-6 Table of Contents Ford Credit Auto Owner Trust 2003-B Original Pool Characteristics Closing Date March 20, 2003 Original Term Cutoff Date March 1, 2003 Weighted average(1) 56.7 months Number of Receivables Original term greater than 60 months(2) % Initial Pool Balance $ Longest 72 months Principal Balance Shortest 6 months Average $ Remaining Term Highest $ Weighted average(1) 49.0 months Lowest $ Remaining term greater than 60 months(2) % Original Amount Financed Longest 71 months Average $ Shortest 2 months Highest $ Scheduled Weighted Average Life(3) 2.17 years Lowest $ Percentage New Vehicle(2) % Annual Percentage Rate (APR) Percentage Car(2) % Weighted average(1) % Percentage in Top 5 States(2)(5) % Highest % Weighted average(1) FICO® score(6) at Lowest % origination APR greater than or equal to 20 percent(2) % (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Mar-03 $— $— 2 Apr-03 — 3 May-03 4 Jun-03 5 Jul-03 6 Aug-03 7 Sep-03 8 Oct-03 9 Nov-03 10 Dec-03 11 Jan-04 12 Feb-04 13 Mar-04 14 Apr-04 15 May-04 16 Jun-04 17 Jul-04 18 Aug-04 19 Sep-04 20 Oct-04 21 Nov-04 22 Dec-04 23 Jan-05 24 Feb-05 25 Mar-05 26 Apr-05 27 May-05 28 Jun-05 29 Jul-05 30 Aug-05 31 Sep-05 32 Oct-05 33 Nov-05 34 Dec-05 35 Jan-06 36 Feb-06 37 Mar-06 38 Apr-06 39 May-06 40 Jun-06 41 Jul-06 Final Payment Date:August 15, 2006 (7)(8)(9)(10)See page A-1 for footnotes A-7 Table of Contents Ford Credit Auto Owner Trust 2004-A Original Pool Characteristics Closing Date May 25, 2004 Original Term Cutoff Date May 1, 2004 Weighted average(1) 60.2 months Number of Receivables Original term greater than 60 months(2) % Initial Pool Balance $ Longest 72 months Principal Balance Shortest 6 months Average $ Remaining Term Highest $ Weighted average(1) 52.0 months Lowest $ Remaining term greater than 60 months(2) % Original Amount Financed Longest 71 months Average $ Shortest 2 months Highest $ Scheduled Weighted Average Life(3) 2.28 years Lowest $ Percentage New Vehicle(2) % Annual Percentage Rate (APR) Percentage Car(2) % Weighted average(1) % Percentage in Top 5 States(2)(5) % Highest % Weighted average(1) FICO® score(6) at Lowest % origination APR greater than or equal to 20 percent(2) % (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 May-04 $— $— 2 Jun-04 — — 3 Jul-04 — 4 Aug-04 5 Sep-04 6 Oct-04 7 Nov-04 8 Dec-04 9 Jan-05 10 Feb-05 11 Mar-05 12 Apr-05 13 May-05 14 Jun-05 15 Jul-05 16 Aug-05 17 Sep-05 18 Oct-05 19 Nov-05 20 Dec-05 21 Jan-06 22 Feb-06 23 Mar-06 24 Apr-06 25 May-06 26 Jun-06 27 Jul-06 28 Aug-06 29 Sep-06 30 Oct-06 31 Nov-06 32 Dec-06 33 Jan-07 34 Feb-07 35 Mar-07 36 Apr-07 37 May-07 38 Jun-07 39 Jul-07 40 Aug-07 41 Sep-07 42 Oct-07 43 Nov-07 Final Payment Date:December 17, 2007 (7)(8)(9)(10)See page A-1 for footnotes A-8 Table of Contents Ford Credit Auto Owner Trust 2005-A Original Pool Characteristics Closing Date January 13, 2005 Remaining Term Cutoff Date January 1, 2005 Weighted average(1) 52.2 months Number of Receivables Remaining term greater than 60 months(2) % Initial Pool Balance $ Longest 71 months Principal Balance Shortest 2 months Average $ Scheduled Weighted Average Life(3) 2.31 years Highest $ Percentage New Vehicle(2) % Lowest $ Percentage Car(2) % Original Amount Financed Percentage of Top 10 Makes/Models(2) % Average $ Ford F-150 % Highest $ Ford Explorer % Lowest $ Ford Expedition % Annual Percentage Rate (APR) Ford F-250 % Weighted average(1) % Ford F-350 % Highest % Ford Ranger % Lowest % Ford Taurus % APR greater than or equal to 20 percent(2) % Ford Focus % Original Term Ford Escape % Weighted average(1) 60.6 months Ford Mustang % Original term greater than 60 months(2) % Percentage in Top 5 States(2)(5) % Longest 72 months Weighted average(1) FICO® score(6) at Shortest 3 months origination (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Jan-05 $— $— 2 Feb-05 — — 3 Mar-05 4 Apr-05 5 May-05 6 Jun-05 7 Jul-05 8 Aug-05 9 Sep-05 10 Oct-05 11 Nov-05 12 Dec-05 13 Jan-06 14 Feb-06 15 Mar-06 16 Apr-06 17 May-06 18 Jun-06 19 Jul-06 20 Aug-06 21 Sep-06 22 Oct-06 23 Nov-06 24 Dec-06 25 Jan-07 26 Feb-07 27 Mar-07 28 Apr-07 29 May-07 30 Jun-07 31 Jul-07 32 Aug-07 33 Sep-07 34 Oct-07 35 Nov-07 36 Dec-07 37 Jan-08 38 Feb-08 39 Mar-08 40 Apr-08 41 May-08 42 Jun-08 43 Jul-08 Final Payment Date:August 15, 2008 (7)(8)(9)(10)See page A-1 for footnotes A-9 Table of Contents Ford Credit Auto Owner Trust 2005-B Original Pool Characteristics Closing Date April 14, 2005 Remaining Term Cutoff Date April 1, 2005 Weighted average(1) 51.8 months Number of Receivables Remaining term greater than 60 months(2) % Initial Pool Balance $ Longest 71 months Principal Balance Shortest 2 months Average $ Scheduled Weighted Average Life(3) 2.26 years Highest $ Percentage New Vehicle(2) % Lowest $ Percentage Car(2) % Original Amount Financed Percentage of Top 10 Makes/Models(2) % Average $ Ford F-150 % Highest $ Ford Explorer % Lowest $ Ford Expedition % Annual Percentage Rate (APR) Ford F-250 % Weighted average(1) % Ford F-350 % Highest % Ford Ranger % Lowest % Ford Focus % APR greater than or equal to 20 percent(2) % Ford Taurus % Original Term Ford Escape % Weighted average(1) 60.2 months Ford Mustang % Original term greater than 60 months(2) % Percentage in Top 5 States(2)(5) % Longest 72 months Weighted average(1) FICO® score(6) at Shortest 5 months origination (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Apr-05 $ 60,829,814 $— $— 2 May-05 — 3 Jun-05 — 4 Jul-05 5 Aug-05 6 Sep-05 7 Oct-05 8 Nov-05 9 Dec-05 10 Jan-06 11 Feb-06 12 Mar-06 13 Apr-06 14 May-06 15 Jun-06 16 Jul-06 17 Aug-06 18 Sep-06 19 Oct-06 20 Nov-06 21 Dec-06 22 Jan-07 23 Feb-07 24 Mar-07 25 Apr-07 26 May-07 27 Jun-07 28 Jul-07 29 Aug-07 30 Sep-07 31 Oct-07 32 Nov-07 33 Dec-07 34 Jan-08 35 Feb-08 36 Mar-08 37 Apr-08 38 May-08 39 Jun-08 40 Jul-08 41 Aug-08 42 Sep-08 43 Oct-08 Final Payment Date:November 17, 2008 (7)(8)(9)(10)See page A-1 for footnotes A-10 Table of Contents Ford Credit Auto Owner Trust 2005-C Original Pool Characteristics Closing Date September 28, 2005 Remaining Term Cutoff Date September 1, 2005 Weighted average(1) 52.6 months Number of Receivables Remaining term greater than 60 months(2) % Initial Pool Balance $ Longest 72 months Principal Balance Shortest 2 months Average $ Scheduled Weighted Average Life(3) 2.34 years Highest $ Percentage New Vehicle(2) % Lowest $ Percentage Car(2) % Original Amount Financed Percentage of Top 10 Makes/Models(2) % Average $ Ford F-150 % Highest $ Ford Explorer % Lowest $ Ford Expedition % Annual Percentage Rate (APR) Ford F-250 % Weighted average(1) % Ford F-350 % Highest % Ford Escape % Lowest % Ford Focus % APR greater than or equal to 20 percent(2) % Ford Ranger % Original Term Ford Five Hundred % Weighted average(1) 59.9 months Ford Mustang % Original term greater than 60 months(2) % Percentage in Top 5 States(2)(5) % Longest 72 months Weighted average(1) FICO® score(6) at Shortest 3 months origination (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Sep-05 $— $— $— 2 Oct-05 — — 3 Nov-05 — 4 Dec-05 5 Jan-06 6 Feb-06 7 Mar-06 8 Apr-06 9 May-06 10 Jun-06 11 Jul-06 12 Aug-06 13 Sep-06 14 Oct-06 15 Nov-06 16 Dec-06 17 Jan-07 18 Feb-07 19 Mar-07 20 Apr-07 21 May-07 22 Jun-07 23 Jul-07 24 Aug-07 25 Sep-07 26 Oct-07 27 Nov-07 28 Dec-07 29 Jan-08 30 Feb-08 31 Mar-08 32 Apr-08 33 May-08 34 Jun-08 35 Jul-08 36 Aug-08 37 Sep-08 38 Oct-08 39 Nov-08 40 Dec-08 41 Jan-09 42 Feb-09 43 Mar-09 44 Apr-09 Final Payment Date:May 15, 2009 (7)(8)(9)(10)See page A-1 for footnotes A-11 Table of Contents Ford Credit Auto Owner Trust 2006-A Original Pool Characteristics Closing Date February 22, 2006 Scheduled Weighted Average Life(3) 2.32 years Cutoff Date February 1, 2006 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford Explorer % Average $ Ford F-250 % Highest $ Ford Expedition % Lowest $ Ford F-350 % Annual Percentage Rate (APR) Ford Escape % Weighted average(1) % Ford Focus % Highest % Ford Ranger % Lowest % Ford Five Hundred % APR greater than or equal to 20 percent(2) % Ford Mustang % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 60.5 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 4 months for original term greater than 60 months Remaining Term Weighted average(1) 52.0 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 1 month (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Feb-06 $— $— $— 2 Mar-06 — 3 Apr-06 — 4 May-06 5 Jun-06 6 Jul-06 7 Aug-06 8 Sep-06 9 Oct-06 10 Nov-06 11 Dec-06 12 Jan-07 13 Feb-07 14 Mar-07 15 Apr-07 16 May-07 17 Jun-07 18 Jul-07 19 Aug-07 20 Sep-07 21 Oct-07 22 Nov-07 23 Dec-07 24 Jan-08 25 Feb-08 26 Mar-08 27 Apr-08 28 May-08 29 Jun-08 30 Jul-08 31 Aug-08 32 Sep-08 33 Oct-08 34 Nov-08 35 Dec-08 36 Jan-09 37 Feb-09 38 Mar-09 39 Apr-09 40 May-09 41 Jun-09 42 Jul-09 43 Aug-09 44 Sep-09 45 Oct-09 46 Nov-09 47 Dec-09 48 Jan-10 49 Feb-10 50 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-12 Table of Contents Ford Credit Auto Owner Trust 2006-B Original Pool Characteristics Closing Date August 29, 2006 Scheduled Weighted Average Life(3) 2.51 years Cutoff Date August 1, 2006 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford Explorer % Average $ Ford F-250 % Highest $ Ford Expedition % Lowest $ Ford Escape % Annual Percentage Rate (APR) Ford F-350 % Weighted average(1) % Ford Focus % Highest % Ford Fusion % Lowest % Ford Mustang % APR greater than or equal to 20 percent(2) % Ford Five Hundred % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 61.7 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 6 months for original term greater than 60 months Remaining Term Weighted average(1) 56.4 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 1 month (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Aug-06 $— $— 2 Sep-06 — 3 Oct-06 4 Nov-06 5 Dec-06 6 Jan-07 7 Feb-07 8 Mar-07 9 Apr-07 10 May-07 11 Jun-07 12 Jul-07 13 Aug-07 14 Sep-07 15 Oct-07 16 Nov-07 17 Dec-07 18 Jan-08 19 Feb-08 20 Mar-08 21 Apr-08 22 May-08 23 Jun-08 24 Jul-08 25 Aug-08 26 Sep-08 27 Oct-08 28 Nov-08 29 Dec-08 30 Jan-09 31 Feb-09 32 Mar-09 33 Apr-09 34 May-09 35 Jun-09 36 Jul-09 37 Aug-09 38 Sep-09 39 Oct-09 40 Nov-09 41 Dec-09 42 Jan-10 43 Feb-10 44 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-13 Table of Contents Ford Credit Auto Owner Trust 2006-C Original Pool Characteristics Closing Date November 22, 2006 Scheduled Weighted Average Life(3) 2.55 years Cutoff Date November 1, 2006 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford Explorer % Average $ Ford F-250 % Highest $ Ford F-350 % Lowest $ Ford F-Expedition % Annual Percentage Rate (APR) Ford Escape % Weighted average(1) % Ford Mustang % Highest % Ford Fusion % Lowest % Ford Focus % APR greater than or equal to 20 percent(2) % Ford Five Hundred % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 63.5 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 6 months for original term greater than 60 months Remaining Term Weighted average(1) 58.4 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 1 month (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Nov-06 $— 2 Dec-06 3 Jan-07 4 Feb-07 5 Mar-07 6 Apr-07 7 May-07 8 Jun-07 9 Jul-07 10 Aug-07 11 Sep-07 12 Oct-07 13 Nov-07 14 Dec-07 15 Jan-08 16 Feb-08 17 Mar-08 18 Apr-08 19 May-08 20 Jun-08 21 Jul-08 22 Aug-08 23 Sep-08 24 Oct-08 25 Nov-08 26 Dec-08 27 Jan-09 28 Feb-09 29 Mar-09 30 Apr-09 31 May-09 32 Jun-09 33 Jul-09 34 Aug-09 35 Sep-09 36 Oct-09 37 Nov-09 38 Dec-09 39 Jan-10 40 Feb-10 41 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-14 Table of Contents Ford Credit Auto Owner Trust 2007-A Original Pool Characteristics Closing Date June 27, 2007 Scheduled Weighted Average Life(3) 2.48 years Cutoff Date June 1, 2007 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford F-250 % Average $ Ford Explorer % Highest $ Ford F-350 % Lowest $ Ford Escape % Annual Percentage Rate (APR) Ford Expedition % Weighted average(1) % Ford Fusion % Highest % Ford Mustang % Lowest % Ford Focus % APR greater than or equal to 20 percent(2) % Ford Five Hundred % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 62.5 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 12 months for original term greater than 60 months Remaining Term Weighted average(1) 56.5 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 2 months (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Jun-07 $— $— 2 Jul-07 — 3 Aug-07 — 4 Sep-07 5 Oct-07 6 Nov-07 7 Dec-07 8 Jan-08 9 Feb-08 10 Mar-08 11 Apr-08 12 May-08 13 Jun-08 14 Jul-08 15 Aug-08 16 Sep-08 17 Oct-08 18 Nov-08 19 Dec-08 20 Jan-09 21 Feb-09 22 Mar-09 23 Apr-09 24 May-09 25 Jun-09 26 Jul-09 27 Aug-09 28 Sep-09 29 Oct-09 30 Nov-09 31 Dec-09 32 Jan-10 33 Feb-10 34 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-15 Table of Contents Ford Credit Auto Owner Trust 2007-B Original Pool Characteristics Closing Date October 17, 2007 Scheduled Weighted Average Life(3) 2.17 years Cutoff Date October 1, 2007 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford Explorer % Average $ Ford F-250 % Highest $ Ford Expedition % Lowest $ Ford F-350 % Annual Percentage Rate (APR) Ford Escape % Weighted average(1) % Ford Mustang % Highest % Ford Fusion % Lowest % Ford Focus % APR greater than or equal to 20 percent(2) % Mazda Mazda 3 % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 61.5 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 6 months for original term greater than 60 months Remaining Term Weighted average(1) 49.3 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 2 months (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Oct-07 $— 2 Nov-07 — 3 Dec-07 — 4 Jan-08 5 Feb-08 6 Mar-08 7 Apr-08 8 May-08 9 Jun-08 10 Jul-08 11 Aug-08 12 Sep-08 13 Oct-08 14 Nov-08 15 Dec-08 16 Jan-09 17 Feb-09 18 Mar-09 19 Apr-09 20 May-09 21 Jun-09 22 Jul-09 23 Aug-09 24 Sep-09 25 Oct-09 26 Nov-09 27 Dec-09 28 Jan-10 29 Feb-10 30 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-16 Table of Contents Ford Credit Auto Owner Trust 2008-A Original Pool Characteristics Closing Date January 23, 2008 Scheduled Weighted Average Life(3) 2.18 years Cutoff Date January 1, 2008 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford Explorer % Average $ Ford F-250 % Highest $ Ford Expedition % Lowest $ Ford F-350 % Annual Percentage Rate (APR) Ford Escape % Weighted average(1) % Ford Mustang % Highest % Ford Edge % Lowest % Ford Fusion % APR greater than or equal to 20 percent(2) % Ford Focus % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 61.3 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 9 months for original term greater than 60 months Remaining Term Weighted average(1) 49.4 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 2 months (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Jan-08 $— 2 Feb-08 — — 3 Mar-08 — 4 Apr-08 5 May-08 6 Jun-08 7 Jul-08 8 Aug-08 9 Sep-08 10 Oct-08 11 Nov-08 12 Dec-08 13 Jan-09 14 Feb-09 15 Mar-09 16 Apr-09 17 May-09 18 Jun-09 19 Jul-09 20 Aug-09 21 Sept-09 22 Oct-09 23 Nov-09 24 Dec-09 25 Jan-10 26 Feb-10 27 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-17 Table of Contents Ford Credit Auto Owner Trust 2008-B Original Pool Characteristics Closing Date April 22, 2008 Scheduled Weighted Average Life(3) 2.31 years Cutoff Date April 1, 2008 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford F-250 % Average $ Ford Explorer % Highest $ Ford F-350 % Lowest $ Ford Expedition % Annual Percentage Rate (APR) Ford Escape % Weighted average(1) % Ford Focus % Highest % Ford Edge % Lowest % Ford Mustang % APR greater than or equal to 20 percent(2) % Mazda Mazda 3 % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 61.3 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 12 months for original term greater than 60 months Remaining Term Weighted average(1) 52.1 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 1 month (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Apr-08 $— $— 2 May-08 — — 3 Jun-08 — 4 Jul-08 5 Aug-08 6 Sep-08 7 Oct-08 8 Nov-08 9 Dec-08 10 Jan-09 11 Feb-09 12 Mar-09 13 Apr-09 14 May-09 15 Jun-09 16 Jul-09 17 Aug-09 18 Sep-09 19 Oct-09 20 Nov-09 21 Dec-09 22 Jan-10 23 Feb-10 24 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-18 Table of Contents Ford Credit Auto Owner Trust 2008-C Original Pool Characteristics Closing Date May 22, 2008 Scheduled Weighted Average Life(3) 2.32 years Cutoff Date May 1, 2008 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford F-250 % Average $ Ford Explorer % Highest $ Ford Expedition % Lowest $ Ford Focus % Annual Percentage Rate (APR) Ford F-350 % Weighted average(1) % Ford Escape % Highest % Ford Edge % Lowest % Ford Mustang % APR greater than or equal to 20 percent(2) % Mazda Mazda 3 % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 61.5 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 12 months for original term greater than 60 months Remaining Term Weighted average(1) 52.8 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 2 months (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 May-08 $— 2 Jun-08 — 3 Jul-08 4 Aug-08 5 Sep-08 6 Oct-08 7 Nov-08 8 Dec-08 9 Jan-09 10 Feb-09 11 Mar-09 12 Apr-09 13 May-09 14 Jun-09 15 Jul-09 16 Aug-09 17 Sep-09 18 Oct-09 19 Nov-09 20 Dec-09 21 Jan-10 22 Feb-10 23 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-19 Table of Contents Ford Credit Auto Owner Trust 2009-A Original Pool Characteristics Closing Date March 25, 2009 Scheduled Weighted Average Life(3) 2.53 years Cutoff Date March 1, 2009 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford Edge % Average $ Ford Escape % Highest $ Ford F-250 % Lowest $ Ford Focus % Annual Percentage Rate (APR) Ford Explorer % Weighted average(1) % Ford Fusion % Highest % Ford Expedition % Lowest % Ford Mustang % APR greater than or equal to 20 percent(2) % Ford F-350 % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 61.4 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 3 months for original term greater than 60 months Remaining Term Weighted average(1) 56.4 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 2 months (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Mar-09 $— 2 Apr-09 3 May-09 4 Jun-09 5 Jul-09 6 Aug-09 7 Sep-09 8 Oct-09 9 Nov-09 10 Dec-09 11 Jan-10 12 Feb-10 13 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-20 Table of Contents Ford Credit Auto Owner Trust 2009-B Original Pool Characteristics Closing Date June 9, 2009 Scheduled Weighted Average Life(3) 2.54 years Cutoff Date May 1, 2009 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford Escape % Average $ Ford Fusion % Highest $ Ford Edge % Lowest $ Ford Focus % Annual Percentage Rate (APR) Ford Mustang % Weighted average(1) % Ford F-250 % Highest % Ford Explorer % Lowest % Ford Expedition % APR greater than or equal to 20 percent(2) % Ford F-350 % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 62.3 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 12 months for original term greater than 60 months Remaining Term Weighted average(1) 57.4 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 2 months (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 May-09 $— $— 2 Jun-09 — 3 Jul-09 4 Aug-09 5 Sep-09 6 Oct-09 7 Nov-09 8 Dec-09 9 Jan-10 10 Feb-10 11 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-21 Table of Contents Ford Credit Auto Owner Trust 2009-C Original Pool Characteristics Closing Date July 14, 2009 Scheduled Weighted Average Life(3) 2.55 years Cutoff Date June 1, 2009 Percentage New Vehicle(2) % Number of Receivables Percentage Utility(2) % Initial Pool Balance $ Percentage Light Truck(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford Escape % Average $ Ford Edge % Highest $ Ford Fusion % Lowest $ Ford Mustang % Annual Percentage Rate (APR) Ford F-250 % Weighted average(1) % Ford Focus % Highest % Ford Flex % Lowest % Ford Explorer % APR greater than or equal to 20 percent(2) % Ford Expedition % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 62.6 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 3 months for original term greater than 60 months Remaining Term Weighted average(1) 57.4 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 1 month (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Jun-09 $— $— 2 Jul-09 — — 3 Aug-09 — 4 Sep-09 5 Oct-09 6 Nov-09 7 Dec-09 8 Jan-10 9 Feb-10 10 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-22 Table of Contents Ford Credit Auto Owner Trust 2009-D Original Pool Characteristics Closing Date September 11, 2009 Scheduled Weighted Average Life(3) 2.33 years Cutoff Date August 1, 2009 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford Escape % Average $ Ford Edge % Highest $ Ford Focus % Lowest $ Ford Fusion % Annual Percentage Rate (APR) Ford Mustang % Weighted average(1) % Ford F-250 % Highest % Ford Explorer % Lowest % Ford Expedition % APR greater than or equal to 20 percent(2) % Ford F-350 % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 61.4 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 4 months for original term greater than 60 months Remaining Term Weighted average(1) 52.8 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 2 months (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Aug-09 $— $— 2 Sep-09 — 3 Oct-09 — 4 Nov-09 5 Dec-09 6 Jan-10 7 Feb-10 8 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-23 Table of Contents Ford Credit Auto Owner Trust 2009-E Original Pool Characteristics Closing Date November 30, 2009 Scheduled Weighted Average Life(3) 2.36 years Cutoff Date November 1, 2009 Percentage New Vehicle(2) % Number of Receivables Percentage Light Truck(2) % Initial Pool Balance $ Percentage Utility(2) % Principal Balance Percentage Car(2) % Average $ Percentage Other(2)(4) % Highest $ Percentage of Top 10 Makes/Models(2) % Lowest $ Ford F-150 % Original Amount Financed Ford Escape % Average $ Ford Focus % Highest $ Ford Edge % Lowest $ Ford Fusion % Annual Percentage Rate (APR) Ford Mustang % Weighted average(1) % Ford F-250 % Highest % Ford Explorer % Lowest % Ford F-350 % APR greater than or equal to 20 percent(2) % Ford Expedition % Original Term Percentage in Top 5 States(2)(5) % Weighted average(1) 59.9 months Weighted average(1) FICO® score(6) at Original term greater than 60 months(2) % origination Longest 72 months Weighted average(1) FICO® score(6) at origination Shortest 6 months for original term greater than 60 months Remaining Term Weighted average(1) 53.4 months Remaining term greater than 60 months(2) % Longest 72 months Shortest 2 months (1)(2)(3)(4)(5)(6)See page A-1 for footnotes Month Date End-of-Month Pool Balance(7) Cumulative Net Losses(8) Prepayments(9) Delinquencies(10) 31-60 Days 61-90 Days 91-120 Days 121+ Days 1 Nov-09 $— $— 2 Dec-09 — 3 Jan-10 — 4 Feb-10 5 Mar-10 (7)(8)(9)(10)See page A-1 for footnotes A-24 Ford Credit Auto Owner Trusts Asset Backed Notes Ford Credit Auto Receivables Two LLC Depositor Ford Motor Credit Company LLC Sponsor and Servicer Before you purchase any notes, be sure you understand the structure and the risks. You should review carefully the risk factors beginning on page 7 of this prospectus and in the prospectus supplement. The notes will be obligations of the issuing entity only and will not be obligations of or interests in the sponsor, the depositor or any of their affiliates. This prospectus may be used to offer and sell the notes only if accompanied by the prospectus supplement for the issuing entity. The issuing entities: A new trust will be formed to be the issuing entity for each securitization transaction. The assets of each trust will consist of: • a pool of retail installment sale contracts secured by new and used cars, trucks and utility vehicles, • collections on the receivables represented by those contracts, • security interests in the financed vehicles, • proceeds from claims on related insurance policies, and • any other property identified in the prospectus supplement. Each trust will issue asset-backed securities consisting of notes in one or more classes. The notes: • will be asset-backed securities payable only from the assets of the trust, • may benefit from one or more forms of credit or payment enhancement, and • will be debt obligations of the trust. The amount, price and terms of each offering of notes will be determined at the time of sale and will be described in the prospectus supplement accompanying this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this prospectus or the prospectus supplement is accurate or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is April 15, 2010 TABLE OF CONTENTS Reading this Prospectus and the Prospectus Supplement 3 Summary 4 Risk Factors 7 Sponsor and Servicer 13 General 13 General Securitization Experience 14 U.S. Securitization Program for Retail Installment Sale Contracts 14 Origination, Purchasing and Underwriting 14 Commercial Accounts 16 Servicing Experience 17 Servicing and Collections 18 Repossession and Charge Off 19 Bankruptcy Accounts 20 Depositor 20 Issuing Entity 21 Owner Trustee 22 Indenture Trustee 23 Receivables 24 Trust Assets 24 Additional Information About the Receivables 25 Static Pool Information — Prior Securitized Pools 25 Types of Receivables 25 Bankruptcy Considerations 26 Servicing the Receivables and the Securitization Transaction 27 Servicing Duties 27 Servicing Fees 28 Servicer Modifications and Obligation to Purchase Certain Receivables 28 Trust Bank Accounts 29 Remittance of Collections 29 Advances 30 Reporting Obligations of the Servicer 30 Custodial Obligations of Ford Credit 30 Delegation of Duties 30 Limitations on Liability 30 Amendments to the Sale and Servicing Agreement 30 Resignation and Termination of the Servicer 31 Use of Proceeds 32 Maturity and Prepayment Considerations 32 Description of the Notes 33 Fixed and Floating Rate Notes 33 Principal and Interest Payments on the Notes 34 Credit and Payment Enhancement 34 Events of Default and Remedies 35 Notes Owned by Transaction Parties 38 List of Noteholders 38 Satisfaction and Discharge of Indenture 38 Amendments to the Indenture 38 Residual Interest; Issuance of Additional Securities 39 Book-Entry Registration 39 Definitive Notes Only in Limited Circumstances 40 Computing the Outstanding Principal Amount of Your Notes 40 Some Important Legal Issues Relating to the Receivables 41 Security Interests in Receivables and Financed Vehicles 41 Repossession; Notice of Sale and Cure Rights 42 Deficiency Judgments 42 Consumer Protection Laws 42 Bankruptcy Limitations 43 Tax Matters 43 General 43 Tax Characterization of the Trusts 44 Tax Characterization and Treatment of the Notes 45 State Tax Matters 46 ERISA Considerations 47 General Investment Considerations 47 Prohibited Transactions 47 Benefit Plans Not Subject to ERISA or the Internal Revenue Code 48 Plan of Distribution 49 Legal Opinions 49 Where You Can Find More Information 50 Incorporation of Certain Documents by Reference 50 Index of Defined Terms in the Prospectus 51 2 READING THIS PROSPECTUS AND THE PROSPECTUS SUPPLEMENT This prospectus provides general information about the notes to be issued by the Ford Credit Auto Owner Trusts, some of which may not apply to notes issued by a particular trust, including the trust that will issue your notes. The prospectus supplement will describe the specific terms of your notes and the receivables in the trust that will issue your notes, including: · information about the receivables in the trust, · the timing and amount of interest and principal payments on each class of notes, · information about credit and payment enhancement for each class of notes, · credit ratings of the notes, and · the method for selling the notes to investors. You should rely solely on information provided or incorporated by reference in this prospectus and the prospectus supplement and any informational and computational material filed as part of the registration statement filed with the SEC for any particular offering of notes. This prospectus begins with the following brief introductory sections: · Summary — provides an overview of the terms of the notes. · Risk Factors — describes some of the risks of investing in the notes. The other sections of this prospectus contain more detailed descriptions of the notes and the structure of the trust that will issue your notes.Cross-references refer you to more detailed descriptions of a particular topic or related information elsewhere in this prospectus or the prospectus supplement.The Table of Contents on the preceding page contains references to key topics. An index of defined terms is at the end of this prospectus. 3 Table of Contents SUMMARY This summary provides an overview of the most important terms of the notes.It does not contain all of the information that may be important to you.To understand fully the terms of the notes, you should read this prospectus and the prospectus supplement completely. Sponsor, Servicer and Administrator of the Trust Ford Motor Credit Company LLC, or "Ford Credit," is a Delaware limited liability company and a wholly-owned subsidiary of Ford Motor Company, or "Ford." Depositor Ford Credit Auto Receivables Two LLC is a Delaware limited liability company and a special purpose company wholly owned by Ford Credit. Issuing Entity The depositor will form a separate issuing entity, or "trust" for each securitization transaction.Each issuing entity will be a Delaware statutory trust governed by a trust agreement between the depositor and the owner trustee.Initially, the depositor will be the beneficiary of the trust. Indenture Trustee and Owner Trustee The prospectus supplement will identify the owner trustee of the trust and the indenture trustee for your notes. The Notes The trust will issue one or more classes of notes.The notes issued by the trust will be governed by an indenture between the trust and the indenture trustee. The terms of the notes will be described in the prospectus supplement, including, for each class of notes: · the principal amount, · the interest rate or method of determining the interest rate, and · the final scheduled payment date. The notes of one class may differ from the notes of another class in certain respects, including: · the timing and priority of payments, · whether interest and principal payments may be delayed or further subordinated upon the occurrence of certain events of default and the related consequences, and · whether payments of interest and principal may be made solely from designated portions of the receivables. The priority of payments among the different classes of notes will be described in the prospectus supplement. The notes will be available only in book-entry form, except in limited circumstances described in this prospectus. The trust may be permitted to issue additional notes on dates specified in the prospectus supplement and use the proceeds to repay certain classes of notes before their final scheduled payment dates. For a more detailed description of the features of the notes you should read "Description of the Notes" in this prospectus and the prospectus supplement. Trust Assets The primary asset of the trust will be a pool of retail installment sale contracts secured by new and used cars, trucks and utility vehicles.These contracts are the "receivables" and the vehicles securing them are "financed vehicles."The purchasers of the financed vehicles who are responsible for making payments on the receivables are the "obligors." Ford Credit regularly purchases from motor vehicle dealers retail installment sale contracts that meet its credit underwriting standards.For each securitization transaction, Ford Credit, as 4 Table of Contents the sponsor, will sell a pool of receivables it has selected to the depositor and the depositor will then immediately sell those receivables to the trust.The prospectus supplement will describe the criteria used to select the receivables. In addition to the receivables, the trust will own other assets related to the receivables, including: · collections on the receivables applied on or after the cutoff date, · security interests in the financed vehicles, and · proceeds from claims on any insurance policies covering the financed vehicles or the obligors. For a more detailed description of the trust assets, you should read "Receivables" in this prospectus and the prospectus supplement. Credit and Payment Enhancement The prospectus supplement will describe the features designed to protect noteholders against losses on the receivables and consequent delays or defaults in payments on the notes.These features are called "credit enhancement." Credit enhancement may consist of one or more of the following: · reserve accounts or cash deposits, · excess spread, · overcollateralization, · yield supplement discount arrangements for low APR receivables, or · subordination of other notes issued by the trust. The prospectus supplement may describe features designed to ensure the timely payment of amounts owed to noteholders.These features are called "payment enhancement" and may include one or more of the following: · interest rate swaps, caps or floors, · guaranteed investment contracts or guaranteed rate agreements, · surety bonds, · letters of credit or other credit facilities, or · liquidity facilities. For a more detailed description of credit and payment enhancement, you should read "Description of the Notes — Credit and Payment Enhancement" in this prospectus. Servicing of the Receivables Ford Credit will act as the "servicer" for the receivables.The servicer is responsible for collecting payments on the receivables, administering payoffs, defaults and delinquencies, and repossessing and liquidating financed vehicles.Ford Credit will also act as custodian and maintain custody of the receivables files.The trust will pay the servicer a monthly servicing fee specified in the prospectus supplement. For a more detailed description of the servicing of the receivables, you should read "Servicing the Receivables and the Securitization Transaction" in this prospectus. Optional Redemption or "Clean Up Call" Option The servicer will have the option to redeem the notes by purchasing all the receivables owned by the trust on any payment date that the pool balance is less than an amount specified in the prospectus supplement.This option is referred to as the servicer's "clean up call" option.The prospectus supplement will describe how the clean up call option works, the purchase price for the receivables and any conditions to its exercise by the servicer. For a more detailed description of the servicer's clean up call option, you should read "Description of the Notes — Optional Redemption or 'Clean Up Call' Option" in the prospectus supplement. 5 Table of Contents Tax Status If you purchase a note, you agree by your purchase that you will treat your note as debt for U.S. federal, state and local income and franchise tax purposes. The trust's tax counsel identified in the prospectus supplement will deliver its opinion that, for U.S. federal income tax purposes: · the notes will be treated as debt, and · the trust will not be classified as an association or publicly traded partnership taxable as a corporation. For more information about the application of U.S. federal, state and local tax laws, you should read "Tax Matters" in this prospectus and the prospectus supplement. 6 Table of Contents RISK FACTORS You should consider the following risk factors in deciding whether to purchase the notes. The absence of a secondary market for your notes could limit your ability to resell them The absence of a secondary market for your notes could limit your ability to resell them.This means that if you want to sell any of your notes before they mature, you may be unable to find a buyer or, if you find a buyer, the selling price may be less than it would have been if a secondary market existed.The underwriters may assist in the resale of notes, but they are not required to do so.If a secondary market does develop, it might not continue or it might not be sufficiently liquid to allow you to resell any of your notes. The assets of the trust are limited and are the only source of payment for your notes The trust will not have any assets or sources of funds other than the receivables and related property it owns and any external credit or payment enhancement described in the prospectus supplement.Any credit or payment enhancement is limited.Your notes will not be insured or guaranteed by Ford Credit or any of its affiliates or any other person.If these assets or sources of funds are insufficient to pay your notes in full, you will incur losses on your notes. Performance of the receivables is uncertain The performance of the receivables depends on a number of factors, including general economic conditions, unemployment levels, the circumstances of individual obligors, Ford Credit's underwriting standards at origination and the success of Ford Credit's servicing and collection strategies.Consequently, no accurate prediction can be made of how the receivables will perform. The timing of principal payments on your notes is uncertain Faster than expected rates of prepayments on the receivables will cause the trust to make payments of principal on your notes earlier than expected and will shorten the maturity of your notes.Prepayments on the receivables may occur as a result of: · prepayments of receivables by obligors in whole or in part, · liquidations due to default, ·receipts of proceeds from claims on any physical damage, credit life or other insurance policies covering the financed vehicles or the obligors, · purchases by the servicer of receivables modified by the servicer or impaired by the servicer, and · purchases of ineligible receivables by either the depositor or Ford Credit. A variety of economic, social and other factors will influence the rate of prepayments on the receivables, including marketing incentives offered by vehicle manufacturers and the fact that the financed vehicle may not be sold without the consent of the servicer.No prediction can be made as to the actual prepayment rates that will be experienced on the receivables. 7 Table of Contents If you receive principal payments on your notes earlier than expected due to prepayments on the receivables at a time when interest rates are lower than interest rates would otherwise have been had such prepayments not been made or had such prepayments been made at a different time, you may not be able to reinvest the principal in a comparable security with an effective interest rate equivalent to the interest rate on your notes.Similarly, if principal payments on your notes are made later than expected due to slower than expected prepayments or payments on the receivables, you may lose reinvestment opportunities.In addition, if the notes were purchased at a discount and prepayments are slower than expected, your yield may be reduced.You will bear all reinvestment risk resulting from receiving payments of principal on your notes earlier or later than expected. In addition your notes will be paid in full prior to maturity if the servicer exercises its clean up call option. For more information about the timing of repayment and other sources of prepayments, you should read "Maturity and Prepayment Considerations" in this prospectus and the prospectus supplement. Interests of other persons in the receivables or the related financed vehicles could reduce funds available to pay your notes If another person acquires an interest in a receivable or a related financed vehicle that is superior to the trust's interest, the collections on that receivable or the proceeds from the sale of that financed vehicle may not be available to make payments on your notes.If the trust does not have a perfected security interest in a receivable or a financed vehicle, its ability to repossess and sell the financed vehicle securing a defaulted receivable may be adversely affected.Another person could acquire an interest in a receivable or a financed vehicle that is superior to the trust's interest if: · the trust does not have a perfected security interest in the receivable or the financed vehicle because Ford Credit's security interest in the receivable or in the financed vehicle was not properly perfected, · the trust does not have a perfected security interest in the financed vehicle in certain states because the servicer will not amend the certificate of title to identify the trust as the new secured party, · the trust's security interest in the receivable or the financed vehicle is impaired because holders of some types of liens, such as tax liens or mechanic's liens, may have priority over the trust's security interest, or a financed vehicle is confiscated by a government agency, or · the trust does not have a perfected security interest in receivables that are electronic contracts because Ford Credit is not considered to have established "control" of the contract. 8 Table of Contents Subordination will cause some classes of notes to bear additional credit risk The rights of the holders of any class of notes to receive payments of interest and principal may be subordinated to one or more other classes of notes or to the rights of others such as interest rate hedging counterparties.If you hold notes of a subordinated class, you will bear more credit risk than holders of more senior classes of notes and you will incur losses, if any, prior to holders of more senior classes of notes.Failure to pay interest on subordinated notes that are not part of the Controlling Class will not be an Event of Default. Failure to pay principal on a note will not constitute an Event of Default until its final scheduled payment date The trust does not have an obligation to pay a specified amount of principal on any note on any date other than its outstanding amount on its final scheduled payment date.Failure to pay principal on a note will not constitute an Event of Default until its final scheduled payment date. You may suffer losses because you have limited control over actions of the trust and conflicts between classes of notes may occur The trust will pledge the receivables to the indenture trustee to secure payment of the notes.The Controlling Class will be entitled to declare an event of default relating to a breach of a material covenant and accelerate the notes after an Event of Default, and waive Events of Default (other than failure to pay principal or interest).The Controlling Class may, in certain circumstances, direct the indenture trustee to sell the receivables after an acceleration of the notes even if the proceeds would not be sufficient to pay all of the notes in full.If your notes cannot be repaid in full with the proceeds of a sale of the receivables, you will suffer a loss. The Controlling Class may terminate the servicer following an Event of Servicing Termination and may waive Events of Servicing Termination. Holders of notes that are not part of the Controlling Class will have no right to take any of these actions.Only the Controlling Class will have these rights.The Controlling Class may have different interests from the holders of other classes of the notes and will not be required to consider the effect of its actions on the holders of other classes. For a more detailed description of the actions that the Controlling Class may direct, you should read "Description of the Notes — Events of Default — Remedies Following Acceleration" and "Servicing the Receivables and the Securitization Transaction — Resignation and Termination of the Servicer" in this prospectus. You may suffer losses on your notes because the servicer may commingle collections with its own funds The servicer will be required to remit collections on the receivables to the trust within two business days of applying such amounts to the obligor's account or on a monthly basis, depending on its credit ratings.Prior to remittance, the servicer may use collections at its own risk and for its own benefit and may commingle collections on the receivables with its own funds.If the servicer does not pay these amounts to the trust by the next payment date (which could occur if the servicer becomes subject to a bankruptcy proceeding), payments on your notes could be reduced or delayed. 9 Table of Contents Delays in collecting payments could occur if Ford Credit ceases to be the servicer If Ford Credit resigns or is terminated as servicer, the processing of payments on the receivables and information relating to collections could be delayed.This could cause payments on your notes to be delayed.Ford Credit may be removed as servicer if it defaults on its servicing obligations or becomes subject to bankruptcy proceedings as described under "Servicing the Receivables and the Securitization Transaction — Resignation and Termination of the Servicer" in this prospectus. Bankruptcy of Ford Credit could result in delays in payment or losses on your notes If Ford Credit becomes subject to bankruptcy proceedings, you could experience losses or delays in payments on your notes.A court in a bankruptcy proceeding could conclude that Ford Credit effectively still owns the receivables because the sale of the receivables to the depositor was not a "true sale" or the assets and liabilities of the depositor should be consolidated with those of Ford Credit for bankruptcy purposes.If a court were to reach this conclusion, payments on your notes could be reduced or delayed due to: · the "automatic stay" provision of the U.S. federal bankruptcy laws that prevents secured creditors from exercising remedies against a debtor in bankruptcy without permission from the bankruptcy court and other provisions of the U.S. federal bankruptcy laws that permit substitution of collateral in limited circumstances, · tax or government liens on Ford Credit's property that arose prior to the transfer of the receivables to the trust having a claim on collections that are senior to your notes, or · the trust not having a perfected security interest in the financed vehicles or any cash collections held by Ford Credit at the time the bankruptcy proceeding begins. In addition, the transfer of receivables by the depositor to the trust, although structured as a sale, may be viewed as a financing because the depositor retains the residual interest in the trust.If a court were to conclude that such transfer was not a sale or the depositor was consolidated with Ford Credit in the event of Ford Credit's bankruptcy, the notes would benefit from a security interest in the receivables but the receivables would be owned by Ford Credit and payments could be delayed, collateral substituted or other remedies imposed by the bankruptcy court that could adversely affect the amount and timing of payments on the notes. For more information about the effects of a bankruptcy on your notes, you should read "Some Important Legal Issues Relating to the Receivables — Bankruptcy Limitations" in this prospectus. 10 Table of Contents The servicing fee may be insufficient to attract a replacement servicer If Ford Credit resigns or is terminated as servicer, the servicing fee, which is calculated as a fixed percentage of the pool balance, may be insufficient to attract a replacement servicer or cover the actual servicing costs on the receivables because the amount of the servicing fee declines each month as the pool balance declines but the servicing costs on each account remain essentially fixed.This risk is greatest toward the end of a securitization transaction when the pool balance has declined significantly.A delay or inability to find a replacement servicer would delay collection activities on the receivables and could delay payments and reports to the noteholders and the indenture trustee, have an adverse impact on amounts collected on defaulted receivables and ultimately lead to a loss of principal on the notes. Ford Credit's failure to repurchase receivables that do not comply with consumer protection laws could result in losses on your notes If any receivable does not comply with Federal and state consumer protection laws, the servicer may be prevented from or delayed in collecting amounts due on the receivable.Also, some of these laws may provide that the assignee of a consumer contract (such as the trust) is liable to the obligor for any failure of the contract to comply with these laws.Ford Credit must repurchase receivables that do not comply in all material respects with applicable laws.If Ford Credit fails to repurchase such receivables, payments on your notes could be reduced or delayed. For a more detailed description of consumer protection laws relating to the receivables, you should read "Some Important Legal Issues Relating to the Receivables — Consumer Protection Laws" in this prospectus. Risks associated with interest rate hedging arrangements If the trust issues floating rate notes, it will enter into an interest rate hedging arrangement with a counterparty because the receivables owned by the trust bear interest at fixed rates while the floating rate notes will bear interest at a floating rate.An interest rate hedging arrangement may be in the form of an interest rate swap, cap or floor, or a combination thereof. If the floating rate payable by the counterparty under an interest rate swap is substantially greater than the fixed rate payable by the trust, or if the reference rate under an interest rate cap or floor exceeds the cap rate or is less than the floor rate, as applicable, the trust will be more dependent on receiving payments from the counterparty in order to make interest payments on the notes without using amounts that would otherwise be used to pay principal on the notes. If the floating rate payable by the counterparty under an interest rate swap is less than the fixed rate payable by the trust, the trust will be obligated to make payments to the counterparty.The amount payable to the counterparty may rank higher in priority than payments on your notes. If the counterparty fails to make any payments required under an interest rate hedging arrangement when due, payments on your notes may be reduced or delayed. 11 Table of Contents An interest rate hedging arrangement generally may not be terminated except upon the failure of either party to make payments when due, the insolvency of either party, illegality, an occurrence of an Event of Default that result in acceleration of the notes and liquidation of the pool of receivables, the making of an amendment to the transaction documents that adversely affects the counterparty without its consent, or the failure of the counterparty to post collateral, assign the interest rate hedging arrangement to an eligible substitute counterparty or take other remedial action if the counterparty's credit ratings drop below the levels set forth in the rating agency's criteria sufficient, in each case, to maintain the then-current ratings of the classes of notes.Upon termination of an interest rate hedging arrangement, a termination payment may be due to the trust or due to the counterparty.Any such termination payment could be substantial if market interest rates and other conditions have changed materially.To the extent not paid by a replacement counterparty, any termination payments will be paid by the trust from funds available for such purpose, and payments on your notes may be reduced or delayed. If a counterparty's credit rating drops below the levels set forth in a rating agency's criteria and a termination event occurs under the interest rate hedging arrangements because the counterparty fails to take one of the required corrective actions, that rating agency may place its ratings on the notes on watch or reduce or withdraw its ratings if the trust does not declare a termination event and replace the counterparty.In these circumstances, ratings on both fixed rate notes and floating rate notes could be affected. If the counterparty fails to make a termination payment owed to the trust, the trust may not be able to enter into a replacement interest rate hedging arrangement.If the trust has floating rate notes outstanding and does not have an interest rate hedging arrangement in place for that floating rate exposure, the amount available to pay principal and interest on your notes may be reduced or delayed. 12 Table of Contents SPONSOR AND SERVICER General Ford Credit was established in 1959 to provide financing for Ford vehicles and support Ford dealers.Ford Credit is a Delaware limited liability company and is an indirect wholly-owned subsidiary of Ford. Ford Credit provides a wide variety of automotive financing products to and through automotive dealers throughout the world.Ford Credit's primary financing products are: · Retail financing — purchasing retail installment sale contracts and leases from dealers, and offering financing to commercial customers, primarily vehicle leasing companies and fleet purchasers, to lease or purchase vehicle fleets, · Wholesale financing — making loans to dealers to finance the purchase of vehicle inventory, also known as floorplan financing, and · Other financing — making loans to dealers for working capital, improvements to dealership facilities, and to purchase or finance dealership real estate. Ford Credit also services the finance receivables and leases it originates and purchases, makes loans to Ford affiliates, purchases certain receivables of Ford and its subsidiaries and provides insurance services related to its financing programs. Ford Credit earns its revenue primarily from: · payments on retail installment sale contracts and leases that it purchases, · interest supplements and other support payments from Ford and affiliated companies on special rate financing programs, and · payments on wholesale and other dealer loan financing programs. Ford Credit will be the sponsor of the securitization transaction in which your notes will be issued.Ford Credit will be the servicer of the receivables and the securitization transaction and the administrator for the trust.Ford Credit will be responsible for structuring each securitization transaction and selecting the transaction parties.Ford Credit will be responsible for paying the costs of forming the trust, legal fees of certain transaction parties, rating agency fees for rating the notes and other transaction costs. Ford Credit purchases retail installment sale contracts from motor vehicle dealers in the United States and Puerto Rico in the ordinary course of its business and selects the pool of receivables for each securitization transaction.The criteria used by Ford Credit to select the receivables for securitization will be described in the prospectus supplement. Ford Credit will make representations about the characteristics of the receivables sold to the depositor and sold by the depositor to the trust.If any representation proves to have been untrue when made and the breach has a material adverse effect on any receivable, Ford Credit must repurchase the receivable unless it cures the breach in all material respects by the end of any applicable grace period. For more information about the representations and repurchase obligations, see "Transfers of the Receivables" in the prospectus supplement. 13 Table of Contents General Securitization Experience Ford Credit has been securitizing its assets since 1988. Ford Credit's securitization programs are diversified among asset classes and markets.Ford Credit sponsors securitization programs for retail installment sale contracts, dealer floorplan receivables and operating leases and the related vehicles.Ford Credit regularly participates in a number of international securitization markets, including the United States, Canada, Europe (including the United Kingdom, Germany, Spain, Italy and France) and Mexico and has participated in the securitization markets in Japan and Australia. In the U.S., Ford Credit sponsors a number of securitization and structured financing programs in which it sells receivables in the public markets and in private transactions.In addition to selling receivables to trusts making registered public offerings, Ford Credit regularly sells retail installment sale contracts to a large number of multi-seller asset-backed commercial paper conduits and other purchasers, to special purpose entities that sell asset-backed securities to Ford Credit's single-seller asset-backed commercial paper program and to third party securitizers on a whole loan basis. Ford Credit securitizes its assets because the market for securitization of financial assets provides the company with a lower cost source of funding than other alternatives, diversifies funding among different markets and investors, and provides additional liquidity.Ford Credit meets a significant portion of its funding requirements through securitizations for these reasons. For more information about Ford Credit's securitization programs and its funding strategy, please read Ford Credit's Annual Report on Form 10-K which is available on Ford Credit's website at www.fordcredit.com. U.S. Securitization Program for Retail Installment Sale Contracts Ford Credit has had an active publicly registered securitization program for retail installment sale contracts since 1989 and has issued asset-backed securities in more than 50 transactions under this program.The asset-backed securities offered by the prospectus supplement accompanying this prospectus are part of this program.None of the asset-backed securities offered in this program have experienced any losses or events of default and Ford Credit has never taken any action out of the ordinary in any transaction to prevent such an occurrence. Origination, Purchasing and Underwriting Ford Credit purchases retail installment sale contracts entered into between retail customers and motor vehicle dealers for the financing of purchased vehicles.When a customer purchases a vehicle from a dealer, the customer and the dealer negotiate the purchase price of the vehicle and the acquisition of any insurance, service contract or other products.The customer and the dealer also decide the contract amount, term, payment terms and interest rate to be charged on the retail installment sale contract, subject to Ford Credit's approval.Ford Credit purchases contracts with terms up to 72 months.Most contracts purchased by Ford Credit are for new vehicles and are with individuals who use the financed vehicle for personal use. Ford Credit establishes a "dealer discount rate" that is used to calculate Ford Credit's purchase price for the contract.If the customer's interest rate exceeds the dealer discount rate by more than the limits established by Ford Credit, then Ford Credit will either not purchase the contract or will reduce the customer's interest rate to meet Ford Credit guidelines.In the case of low-APR contracts, the dealer discount rate will match the low-APR rate established by the manufacturer. Ford Credit finances the negotiated purchase price of the vehicle, less vehicle trade-in or down payment plus taxes, insurance, service contracts, dealer installed accessories, prior balances on trade-in 14 Table of Contents vehicles and other fees and charges.Ford Credit pays the dealer a purchase price for the contract generally equal to the amount financed on the contract plus a set fee, a percentage of the amount financed or a portion of the finance charge on the contract.The portion of the finance charge earned by the dealer is generally calculated using the difference between the dealer discount rate set by Ford Credit and the APR on the contract. Ford Credit's purchasing decisions are made independently of Ford, and Ford cannot require Ford Credit to purchase contracts that do not satisfy Ford Credit's underwriting standards.Ford Credit's underwriting standards and purchasing criteria emphasize the applicant's ability to pay and creditworthiness.The creditworthiness of any co-applicant or guarantor is also considered.Each applicant completes a credit application.Dealers typically submit applications electronically to Ford Credit together with information about the proposed terms of the retail installment sale contract.Ford Credit generally obtains a credit report on the applicant from a national credit bureau.Ford Credit generally selects a credit bureau based upon its assessment of which credit bureau provides the most accurate and complete credit reports in the applicant's geographic area.In a limited number of cases, a credit report is not available because an applicant does not have an established credit history. To set the "dealer discount rate" for standard rate contracts, Ford Credit uses scoring models to assess the creditworthiness of an applicant using the information provided on the applicant's credit application, the proposed terms of the retail installment sale contract and the applicant's credit bureau data.If an individual applicant has sufficient recent credit history, the credit bureau data includes the applicant's credit risk score, often referred to as a FICO® score, which is generated using statistical models created by Fair Isaac Corporation.Ford Credit uses FICO® scores designed specifically for automotive financing.The FICO® score measures the likelihood an applicant will repay an obligation, and it is the most significant factor in Ford Credit's consumer scoring models.FICO® is a registered trademark of Fair Isaac Corporation.The highest FICO® score used by Ford Credit is 900, and the lowest FICO® score is 250.Ford Credit frequently reviews its models to confirm the continued business significance and statistical predictability of the factors and updates its models to incorporate new factors that improve their statistical predictability. Credit applications are automatically evaluated and some are either approved or rejected based on Ford Credit's electronic decisioning models.A credit analyst judgmentally evaluates each application that is not electronically approved or rejected.The credit analyst considers the same information used in the electronic decisioning models and also weighs other factors, such as Ford Credit's relationship with the dealer, then makes an individual credit decision based on the analyst's assessment of the strengths and weaknesses of the application.The credit analyst may condition approval of a credit application on modifications to the financing terms in order to lower the total monthly payment on the contract, such as a higher cash down payment, a less expensive vehicle or a longer contract term, or by requiring the addition of a qualified co-obligor or guarantor.When necessary, the analyst will verify the identity, employment and other applicant data before the decision is made. For credit applications not electronically approved or rejected, Ford Credit typically makes a credit decision within 20 minutes of receipt of an application.Higher risk applicants may require additional investigation.Over 95% of Ford Credit's credit decisions are made within one hour of receipt of an application. Each Ford Credit analyst is assigned a specific dollar approval level for retail installment contracts.These levels are based on an applicant's total outstanding contract balances with Ford Credit.More experienced analysts are assigned higher approval levels.More senior personnel must approve any contract that exceeds the analyst's approval level.More senior personnel also may have to approve any application for a contract having an APR lower than Ford Credit's dealer discount rate.These "rate concessions" generally are granted to allow dealers to offer lower APRs to qualified customers who could obtain lower rates from other financing providers or to resolve a discrepancy in the originally quoted dealer rate. 15 Table of Contents Dealers must submit contracts on forms approved by Ford Credit.After the dealer submits a completed contract, Ford Credit checks it for specific errors apparent in the disclosures made by the dealer, such as the calculation of APR.If the contract contains minor errors, Ford Credit may purchase the contract and send a correction notice to the obligor, or obtain a signed modification from the obligor.A contract with a more significant error is returned to the dealer for correction or a new contract.Each dealer signs an assignment agreement representing that all disclosures made by the dealer are correct.For disclosures that Ford Credit cannot review because the error would not be apparent in the contract, it relies on the representations made by the dealer in the assignment agreement.The assignment agreement requires the dealer to apply immediately for a title that includes Ford Credit's lien.Ford Credit tracks titles to determine if its lien has been noted. Purchased contracts and related documents are electronically imaged.For electronic contracts, a separate image of the original is created for servicing purposes.Once imaged, the documents may be viewed on a computer screen for servicing, but may not be altered or deleted.Additional documents obtained during servicing are also added to the imaged file. The obligor agrees to maintain physical damage insurance on the financed vehicle, and typically is required to provide proof of insurance at the time the contract is signed.Since obligors may choose their own insurers to provide the required coverage, the specific terms and conditions of their policies may vary.Ford Credit does not track whether the obligor maintains the required insurance. The obligor pays the amount financed over a specified number of months with interest at the APR.The obligor is allowed to choose the date on which the monthly payments will be due as long as the first payment is due within 45 days of the date the contract is signed.Sometimes Ford Credit offers marketing programs that allow the obligor to defer payments for a limited time before beginning to make monthly payments. Ford Credit classifies financed vehicles into categories.The car category includes sedans, hatchbacks and coupes.The light truck category includes vans, mini-vans and light pick-up trucks.The truck category includes medium and heavy trucks with specialty bodies.The utility category includes wagons, SUVs and cross-overs. Ford Credit purchases contracts for new vehicles and used vehicles, including certified pre-owned vehicles.A certified pre-owned vehicle must satisfy mileage limits, condition requirements and routine maintenance standards and typically is still covered by the manufacturer's warranty.Certified pre-owned vehicles are eligible for manufacturer sponsored incentive marketing programs.About half of Ford Credit's used vehicle retail contracts are for certified pre-owned vehicles. A specific auditing group within Ford Credit performs regular audits to monitor compliance with purchasing policies and procedures and legal requirements. Ford Credit regularly reviews and analyzes its portfolio of receivables to evaluate the effectiveness of its underwriting guidelines, scoring models and purchasing criteria.If external economic factors, credit loss or delinquency experience, market conditions or other factors change, Ford Credit may adjust its underwriting guidelines, scoring models and purchasing criteria in order to change the quality of its portfolio or to achieve other goals and objectives. Commercial Accounts Some of the retail contracts purchased by Ford Credit are for obligors who are either individuals or business entities who use the financed vehicles for commercial purposes.Commercial customers may have multiple vehicles financed with Ford Credit.Ford Credit's scoring models for commercial applicants that are business entities include factors relevant to business entities and data available through commercial credit bureaus.While credit reports from commercial credit bureaus may include credit risk scores, these scores are not FICO® scores.Commercial credit bureau scores, when available, have 16 Table of Contents been used in Ford Credit's scoring models since the second quarter of 2008.Commercial applicants who are individuals are scored using the scoring models for individual customers, including the individual's FICO® score.Similar to credit decisions for personal use contracts, credit decisions for commercial contracts emphasize the applicant's ability to pay and creditworthiness, but also recognize that commercial use vehicles may have specialty bodies or equipment added and are often put to more demanding uses, which may reduce the resale value of the financed vehicle.For these reasons, underwriting standards are often different for commercial contracts, such as requiring larger down payments and shorter terms.A portion of commercial use customers have lines of credit that allow the customer to finance multiple vehicles up to the approved amount under preestablished credit terms such as APR.Credit decisions for lines of credit are performed on at least an annual basis and include review of financial statements and may require guaranties of the contracts financed under the line of credit as a condition of approval. The most significant difference between commercial and other contracts is that commercial contracts may be included in a separate cross collateral agreement.These agreements allow Ford Credit to enforce collection and repossession rights against some or all contracts and financed vehicles with the same obligor even if payments for some contracts are current.Payments or other amounts received that relate to a specific contract generally are applied first to that contract.Excess amounts collected for one contract, such as repossession sale proceeds, may be applied to other contracts with the same obligor to reduce losses. Servicing Experience Ford Credit will service the receivables and the securitization transactions.Ford Credit has been the servicer for its U.S. public retail securitization program since its inception.None of the asset-backed securities in this program have experienced any losses or events of default and there have been no instances of material noncompliance with the servicing criteria in this program. Ford Credit services all the receivables it originates, including receivables sold in securitizations, other structured financings and in whole loan sales.Ford Credit has comprehensive web-based servicing policies and procedures that ensure common servicing practices are used for all receivables.These policies and procedures are described in "— Servicing and Collections" below.Servicing personnel do not know if a receivable they are servicing has been sold in a securitization transaction or otherwise. Ford Credit's servicing and collections systems maintain records for all receivables, track application of payments and maintain relevant information on the obligors and account status.The systems also capture communications with obligors and allow management to review collection personnel activities. Ford Credit will be responsible for all servicing functions for the receivables.As is customary in the servicing industry, Ford Credit engages vendors to perform certain servicing processes.These processes include processing monthly lockbox payments from customers, providing telephonic payment systems, monitoring notation of lien on title for financed vehicles, imaging customer documents, storing paper and electronic contracts and handling certain inbound customer service calls and early stage collections support.Ford Credit requires all vendors to follow processes set by Ford Credit or agreed to between Ford Credit and the vendor and regularly monitors the vendors for compliance.Vendors do not have the discretion to make decisions that would materially affect agreed upon processes, amounts collected or the timing for amounts applied to obligor accounts.Ford Credit believes these vendors could be easily replaced, if necessary.Some vendors perform their services from locations outside of the U.S. Ford Credit also contracts with a network of outside contractors to repossess vehicles and to collect some deficiencies for charged off accounts.Ford Credit uses auction houses engaged by Ford to prepare and sell repossessed vehicles at auction.These contractors are monitored for compliance with the contracts, but due to the nature of these relationships, these contractors do not always follow established Ford Credit procedures. 17 Table of Contents As servicer of the securitization transaction, Ford Credit will prepare monthly investor reports, provide payment instructions to the indenture trustee and prepare annual compliance reports. Servicing and Collections Ford Credit services the receivables from its centralized business centers and specialty servicing centers in the U.S. Ford Credit's servicing operations are divided into three areas — collections, account services and vehicle liquidations.The collections area has two main functions — account maintenance and loss prevention.The account services area has three main functions — credit re-analysis, titles and customer services — that are responsible for non-collection related customer requests such as payment reschedules, title follow-up and payment misapplications.Ford Credit has specialty service centers for contracts with bankrupt obligors and charged off accounts.Ford Credit also has a centralized customer service center for inbound customer inquiries and early stage collections support.Ford Credit uses specialty teams in its servicing operations for certain functions such as total loss insurance claims, account redemptions and vehicle skip tracing.One or more of these functions may be consolidated in a single center. Ford Credit encourages obligors to make payments electronically, including through direct debit or telephonic or online payment systems.Obligors may enroll in a variety of recurring and one-time automated clearinghouse or "ACH" programs that debit funds directly from their bank accounts.Obligors who do not pay electronically are instructed to send their monthly payments to one of several lockbox locations.Most banks convert checks into ACH items, which speeds up processing time. Ford Credit applies almost all payments that are received prior to the designated processing time on each business day to a customer's account on the day payment is received.By the end of the next business day, Ford Credit researches, matches and applies most payments that do not include enough information to match an account.A specialized group at Ford Credit researches, matches and applies the remaining small number of payments that have not been matched to an account. Most of the receivables are paid without any additional servicing or collection efforts.As each obligor develops a payment history, Ford Credit uses a behavior scoring model to assess the probability of payment default for all receivables and implements collection efforts based on its determination of the credit risk associated with each obligor.This model assesses a number of variables including origination characteristics, customer history, payment patterns and updated credit bureau information.Based on data from this scoring model, contracts are grouped by risk category for collection.These categories determine how soon an obligor will be contacted after a payment becomes delinquent, how often the obligor will be contacted during the delinquency and how long the account will remain in account maintenance before it is transferred to loss prevention where a more experienced customer service representative follows the account until the delinquency is resolved.Ford Credit frequently reviews its behavior scoring model and may make adjustments to improve its performance.Ford Credit's collection operations are supported by auto dialing technology and collection and workflow operating systems. A customer service representative will attempt to contact a delinquent obligor to determine the reason for the delinquency and identify the obligor's plans to resolve the delinquency.Most delinquent accounts are resolved because the obligor makes the past due payments.If the obligor cannot make the past due payments, Ford Credit frequently will extend the contract to allow an obligor to continue to make the normal monthly payment.A payment extension defers a past due payment for one or more months.The length of the payment extension is typically one month, however extensions of up to three months may be granted and multiple payment extensions may be given over the term of the contract.Following a payment extension, the account generally is no longer considered delinquent.Ford Credit guidelines for granting payment extensions generally require the customer service representative to determine that the obligor's payment problem is temporary, that the obligor has an income source for making the next payment and that the obligor has made at least one payment since contract inception and at least six payments between payment extensions.Payment extensions that do not comply with these guidelines must be approved by servicing managers and exceptions to the guidelines are reviewed regularly.When 18 Table of Contents allowed by state law, Ford Credit usually collects a fee on extensions and additional interest will be earned on the receivables as a result of the extension. Alternatively, Ford Credit may rewrite a contract if the obligor cannot make the past due payments.A rewrite is a refinancing of the obligor's outstanding balance typically with a longer contract term and sometimes a different interest rate.Ford Credit's guidelines for granting rewrites include requirements that all original parties remain on the contract and sign an amendment to the contract unless special approval is obtained and that the obligor has a stable source of income.Ford Credit may reschedule an obligor's payments if the obligor makes a large prepayment or a large insurance payment is received.A reschedule generally means a reduction of the amount of the monthly payment over the same contract term. From time to time Ford Credit may provide a "promotional" or administrative extension to certain obligors.For example, an extension of up to 90 days may be allowed to obligors who live in an area affected by a natural disaster.These extensions are not provided to obligors whose contracts are more than 61 days delinquent. An obligor may be allowed to change the monthly payment due date typically by not more than 30 days, if, for example, the day on which the obligor gets paid changes.Due date changes are not allowed for accounts more than 30 days delinquent. Occasionally, a new obligor may assume the obligations under a retail installment sale contract with the original obligor either still liable or released from the terms of the contract.In rare instances, substitution of the financed vehicle is permitted. Ford Credit uses periodic management reports on delinquencies, extensions, rewrites and other measurements and operating audits to maintain control over the use of collection actions. Ford Credit's servicing policies and procedures may change over time.Ford Credit regularly tests new servicing procedures on controlled portions of its receivables to develop and refine its servicing procedures.Areas tested include timing and frequency of collection calls and when it is more effective for the account maintenance team or the loss prevention team to contact the obligor.If a test shows that a new procedure is an improvement over the existing procedure, the new servicing procedure is applied to the entire portfolio. Repossession and Charge Off Ford Credit makes reasonable efforts to collect on delinquent contracts and to keep contracts current.Repossession is considered only after other collection efforts have failed.Self-help repossession is the method used by Ford Credit in most cases and usually is accomplished by using an independent contractor to take possession of the financed vehicle.On average, Ford Credit repossesses the financed vehicle when the contract is between 60 and 70 days delinquent, but may repossess earlier or later depending on the risk of the contract or other circumstances. The vast majority of repossessed vehicles are sold at a physical or on-line auction and the proceeds are applied to the outstanding balance of the receivable.Ford Credit works with the vehicle remarketing department of Ford to manage the disposal of repossessed vehicles and seeks to maximize net auction proceeds, which equals gross auction proceeds less auction fees and costs for reconditioning and transporting the vehicle to auction.On average, vehicles are sold at auction within 40 to 50 days of repossession.A small number of repossessed vehicles are sold through other means.For example, some heavily damaged vehicles are sold for salvage or scrap and some vehicles may be sold directly to an insurance company if a claim has been filed on the repossessed vehicle.Also, some vehicles with a limited resale market, such as some medium and heavy trucks and vehicles with specialty equipment, may be sold through a targeted bidding process to maximize proceeds from the sale. 19 Table of Contents After standard collection efforts are exhausted and all collections, including auction proceeds, refunds on cancelled service contracts and insurance products and insurance claims, are applied, Ford Credit charges off any remaining balance owed by the obligor.In a limited number of cases, an obligor or a financed vehicle cannot be located after skip tracing and the account is charged off as a skip account.Ford Credit may charge off the remaining balance on an account if the cost of collection exceeds the balance owed by the obligor and will not pursue further collection of the account. Ford Credit continues to pursue collection of deficiency balances and skip accounts after charge off through its specialty service center for charged off accounts.Collection activities generally are continued until the contract is paid or settled in full, the contract is determined to be uncollectible due to bankruptcy of the obligor or for other reasons, the obligor dies without a collectible estate or the applicable statute of limitations expires.Ford Credit may sell charged off receivables as a final effort to realize value. Ford Credit may release the security interest to an insurer in order to receive proceeds from insurance covering the financed vehicle or following repossession of the vehicle, discounted settlement of the receivable or abandonment of its rights in the financed vehicle, in each case in accordance with its policies and procedures. Bankruptcy Accounts When Ford Credit is notified that an obligor has filed for bankruptcy, the account is moved to its specialty service center for bankrupt accounts.Restrictions of the U.S. federal bankruptcy laws, including the automatic stay, prohibit Ford Credit from taking any collection action against the obligor or the financed vehicle without court approval.In a Chapter 7 bankruptcy, the most common form of bankruptcy, the obligor is generally required to reaffirm its obligations, redeem the financed vehicle for a lump sum or return the financed vehicle.If a contract is reaffirmed by the obligor, it will be returned to normal servicing.In a Chapter 13 bankruptcy, the plan of reorganization usually requires the obligor to make payments over a two to five year period.The payments required will be based on either the full contract balance or the value of the financed vehicle at the time of bankruptcy, depending on the time between the obligor's purchase of the financed vehicle and the bankruptcy filing and whether the debt was incurred for personal or other use.When the payments required under the plan of reorganization are completed, the obligor will receive a discharge from liability for any remaining balance under the contract.Ford Credit will charge off any such remaining balance. DEPOSITOR Ford Credit Auto Receivables Two LLC, or the "depositor," is a Delaware limited liability company created in January 2001.Ford Credit is the sole member of the depositor.The depositor was created for the limited purpose of purchasing receivables from Ford Credit and selling the receivables to trusts for securitization transactions. The depositor will make representations about the characteristics of the receivables sold to the trust.In addition, the depositor will represent that it owns the receivables free of any liens or claims.If any of the depositor's representations proves to have been untrue when made and the breach has a material adverse effect on any receivable, the depositor must repurchase the receivable unless it cures the breach in all material respects by the end of any applicable grace period.In addition, the depositor must enforce Ford Credit's repurchase obligation described above under "Sponsor and Servicer — General."The prospectus supplement will contain a more detailed description of the representations made by the depositor and its obligation to repurchase receivables. The depositor will be responsible for filing any required income tax or franchise tax returns for the trust and for filing and maintaining the effectiveness of the financing statements that perfect the trust's security interest in the receivables and other trust assets. 20 Table of Contents The depositor will pay the administrator's annual fees and indemnify the underwriters against certain civil liabilities as described under "Plan of Distribution" in this prospectus.If either the owner trustee or the indenture trustee resigns or is removed, the depositor will reimburse any expenses associated with its replacement. Securities issued by a trust may be sold by the depositor in private placements or other non-registered offerings and will not be offered by this prospectus.The depositor may also retain all or a portion of any class of notes issued by a trust. ISSUING ENTITY The depositor will create a separate issuing entity for each securitization transaction.Each issuing entity will be a Delaware statutory trust governed by a trust agreement between the depositor and the owner trustee. The purposes of the trust will be to: · acquire and hold the receivables and other trust assets, · issue the notes and pledge the trust assets to the indenture trustee to secure payments on the notes, · make payments on the notes, · issue additional notes or certificates in exchange for all or a portion of the residual interest of the trust, and · engage in other related activities to accomplish these purposes. The trust may not engage in any other activities and may not invest in any other securities or make loans to any persons. The trust agreement may be amended without the consent of the noteholders if the holder of the residual interest provides a legal opinion to the indenture trustee that the amendment will not have a material adverse effect on the notes.If no opinion is delivered, the amendment will require the consent of the holders of a majority of the principal balance of the notes. The trust may not dissolve, merge with or sell substantially all its assets to any other entity or impair the first priority lien of the indenture trustee in the trust assets except as permitted by the transaction documents. The servicer will indemnify the trust for liabilities and damages caused by the servicer's willful misconduct, bad faith or negligence (other than errors in judgment) in the performance of its duties as servicer. Ford Credit will be the administrator of the trust under an administration agreement.The administrator will provide notices on behalf of the trust and perform all administrative obligations of the trust under the transaction documents.These obligations include obtaining and preserving the trust's qualification to do business where necessary, notifying the rating agencies and the indenture trustee of events of default, preparing and filing reports with the SEC, inspecting the indenture trustee's books and records, monitoring the trust's obligations for the satisfaction and discharge of the indenture, causing the servicer to comply with its duties and obligations under the sale and servicing agreement, causing the indenture trustee to notify the noteholders of the redemption of their notes, and preparing and filing the 21 Table of Contents documents necessary to release property from the lien of the indenture.The depositor will pay the administrator an annual administration fee. OWNER TRUSTEE The identity of the owner trustee and a description of its experience as an owner trustee in securitization transactions will be included in the prospectus supplement. The owner trustee's main duties will be: · creating the trust by filing a certificate of trust with the Delaware Secretary of State, · maintaining the trust distribution account for the benefit of the holder of the residual interest in the trust, and · executing documents on behalf of the trust. The owner trustee will not be liable for any action, omission or error in judgment unless it constitutes willful misconduct, bad faith or negligence by the owner trustee.The owner trustee will not be required to exercise any of its rights or powers under the transaction documents or to institute, conduct or defend any litigation on behalf of the trust at the direction of the depositor unless the depositor has offered reasonable security or indemnity satisfactory to the owner trustee to protect it against the costs and expenses that it may incur in complying with the direction. The depositor and the administrator will indemnify the owner trustee for all liabilities and damages arising out of the owner trustee's performance of its duties under the trust agreement unless caused by the willful misconduct, bad faith or negligence (other than errors of judgment) of the owner trustee or as a result of breaches of representation made by the owner trustee in the trust agreement.The servicer will indemnify the owner trustee for liabilities and damages caused by the servicer's willful misconduct, bad faith or negligence (other than errors in judgment) in the performance of its duties as servicer. The trust will pay the fees of the owner trustee, reimburse the owner trustee for expenses incurred in performing its duties, and pay any indemnities due to the owner trustee, to the extent such amounts have not been paid or reimbursed by the depositor or the administrator.The trust will pay these amounts to the owner trustee on each payment date up to the limit specified in the prospectus supplement before the trust makes any other payments.The trust will pay the owner trustee amounts in excess of the limit only after all other fees and expenses of the trust, and all required interest and principal payments on that payment date, are paid in full.Following an Event of Default, however, all owner trustee fees, expenses and indemnities will be paid first. The owner trustee may resign at any time by notifying the depositor and the administrator.The administrator may remove the owner trustee at any time and for any reason, and must remove the owner trustee if the owner trustee becomes legally unable to act, becomes subject to a bankruptcy or is no longer eligible to act as owner trustee under the trust agreement because of changes in its legal status, financial condition or certain rating conditions.No resignation or removal of the owner trustee will be effective until a successor owner trustee is in place.If not otherwise paid by the trust, the depositor will reimburse the owner trustee and the successor owner trustee for any expenses associated with the replacement of the owner trustee. The trust agreement will terminate when: · the last receivable has been paid in full, settled, sold or charged off and all collections have been applied, or 22 Table of Contents · the trust has paid all the notes in full and all other amounts payable by it under the transaction documents. Upon termination of the trust agreement, any remaining trust assets will be distributed to the holder of the residual interest in the trust and the trust will be terminated. INDENTURE TRUSTEE The identity of the indenture trustee and a description of its experience as an indenture trustee in securitization transactions will be included in the prospectus supplement. The indenture trustee's main duties will be: · holding the security interest in the receivables and other trust assets on behalf of the noteholders, · administering the trust bank accounts, · enforcing remedies at the direction of the Controlling Class following an Event of Default and acceleration of the notes, · acting as note registrar to maintain a record of noteholders and provide for the registration, transfer, exchange and replacement of notes, and · acting as note paying agent to make payments from the trust bank accounts to the noteholders and others. Except in certain limited circumstances, if the indenture trustee knows of an Event of Default or an event that with notice or the lapse of time or both would become an Event of Default, it must provide written notice to all noteholders within 90 days.If the notes have been accelerated, the indenture trustee may, and at the direction of the holders of a majority of the note balance of the Controlling Class must, institute proceedings for the collection of amounts payable on the notes and enforce any judgment obtained, institute foreclosure proceedings and, in certain circumstances, sell the receivables. The indenture trustee's standard of care changes depending on whether an Event of Default has occurred.Prior to an Event of Default, the indenture trustee will not be liable for any action, omission or error in judgment unless it constitutes willful misconduct, bad faith or negligence by the indenture trustee.Following an Event of Default, the indenture trustee must exercise its rights and powers under the indenture using the same degree of care and skill that a prudent person would use under the circumstances in conducting his or her own affairs.Following an Event of Default, the indenture trustee may assert claims on behalf of the trust and the noteholders against the depositor, Ford Credit and any interest rate hedging counterparties. For a description of the rights and duties of the indenture trustee after an Event of Default and upon acceleration of the notes you should read "Description of the Notes — Events of Default and Remedies" in this prospectus. The indenture trustee must mail an annual report to the noteholders if certain events specified in the Trust Indenture Act have occurred during the preceding calendar year, including a change to the indenture trustee’s eligibility under the Trust Indenture Act, a conflict of interest specified in the Trust Indenture Act, a release of trust assets from the lien of the indenture and any action taken by the indenture trustee that has a material adverse effect on the notes. The indenture trustee will not be required to exercise any of its rights or powers, expend or risk its own funds or otherwise incur financial liability in the performance of its duties if it has reasonable grounds 23 Table of Contents to believe that it is not likely to be repaid or indemnified by the trust.The indenture trustee also will not be required to take action in response to requests or directions of the noteholders unless the noteholders have offered reasonable security or indemnity satisfactory to the indenture trustee to protect it against the costs and expenses that it may incur in complying with the request or direction. The trust and the administrator will indemnify the indenture trustee for all liabilities and damages arising out of the indenture trustee's performance of its duties under the indenture unless caused by the willful misconduct, bad faith or negligence (other than errors of judgment) of the indenture trustee or as a result of breaches of representation made by the indenture trustee in the indenture.The servicer will indemnify the indenture trustee for damages caused by the servicer's willful misconduct, bad faith or negligence (other than errors in judgment) in the performance of its duties as servicer. The trust will pay the fees of the indenture trustee, reimburse the indenture trustee for expenses incurred in performing its duties, and pay any indemnities due to the indenture trustee, to the extent such amounts are not otherwise paid or reimbursed by the depositor or administrator.The trust will pay these amounts to the indenture trustee on each payment date up to the limit specified in the prospectus supplement before the trust makes any other payments.The trust will pay the indenture trustee amounts in excess of the limit only after all other fees and expenses of the trust, and all required interest and principal payments on that payment date, are paid in full.Following an Event of Default, however, all indenture trustee fees, expenses and indemnities will be paid first. Under the Trust Indenture Act, the indenture trustee may be deemed to have a conflict of interest and be required to resign as indenture trustee for the notes or any class of notes if a default occurs under the indenture.In these circumstances, separate successor indenture trustees will be appointed for each class of notes.Even if separate indenture trustees are appointed for different classes of notes, only the indenture trustee acting on behalf of the Controlling Class will have the right to exercise remedies and only the Controlling Class will have the right to direct or consent to any action to be taken, including a sale of the receivables. The indenture trustee may resign at any time by notifying the trust.The holders of a majority of the note balance of the Controlling Class may remove the indenture trustee at any time and for any reason by notifying the indenture trustee and the trust.The trust must remove the indenture trustee if the indenture trustee becomes legally unable to act or becomes subject to a bankruptcy or is no longer eligible to act as indenture trustee under the indenture because of changes in its legal status, financial condition or certain rating conditions.No resignation or removal of the indenture trustee will be effective until a successor indenture trustee is in place.If not otherwise paid by the trust, the depositor will reimburse the indenture trustee and the successor indenture trustee for any expenses associated with the replacement of the indenture trustee. RECEIVABLES Trust Assets The trust assets will be a pool of receivables consisting of retail installment sale contracts secured by new and used cars, trucks and utility vehicles.On the closing date for a securitization transaction, Ford Credit will sell the receivables and other related assets to the depositor, and the depositor will sell the receivables and other related assets to the trust.The trust assets will be pledged by the trust to the indenture trustee for the benefit of the noteholders and any interest rate hedging counterparties. The trust assets will be: · the receivables and collections on the receivables applied on or after the cutoff date, · security interests in the financed vehicles, 24 Table of Contents · proceeds from claims on any insurance policies covering the financed vehicles or the obligors, · rights under the transaction documents, including rights to any credit or payment enhancements described in the prospectus supplement, · any rebates of costs or premiums on cancelled extended warranty protection plans, physical damage, credit life or disability insurance policies or similar products included in the amount financed, and · all proceeds of the above. Additional Information About the Receivables The prospectus supplement will contain additional information about the receivables, including: · the number, aggregate principal balance and average principal balance of the receivables, · the weighted average APR, original and remaining terms, · the scheduled weighted average life, and · the geographic concentration and other composition characteristics for the receivables. The "initial pool balance" for each trust will be the aggregate principal balance of the receivables on the cutoff date.The "pool balance" as of the last day of any month will be the aggregate principal balance of the receivables on such day excluding purchased receivables.The "principal balance" of a receivable as of the cutoff date or the last day of any month means the amount financed, less: · collections applied to reduce the principal balance of the receivable, and · any amounts charged off on the receivable. If the trust is permitted to acquire additional receivables after the applicable closing date during a "revolving period," the prospectus supplement will provide information about the selection criteria for those additional receivables. Static Pool Information — Prior Securitized Pools Ford Credit will provide static pool information about its prior securitized pools of retail installment sale contracts either on the website specified in the prospectus supplement or in an appendix to the prospectus supplement. Types of Receivables All of the receivables are simple interest receivables.A "simple interest receivable" amortizes the amount financed or principal of the receivable over a series of payments.Payments under a simple interest receivable are applied first to interest accrued to the date of payment and then to reduce the principal balance.Each payment consists of interest and a portion of the principal.The interest amount of any payment is calculated by multiplying the unpaid principal balance of the receivable by its APR and by the period elapsed (as a fraction of a calendar year) since the preceding payment was paid.The principal amount of any payment will be equal to the remainder of the payment.A simple interest receivable may be prepaid without penalty.The obligor will be required to pay interest on the receivable only to the date of prepayment. 25 Table of Contents If an obligor pays an payment before its scheduled due date, the portion of the payment allocable to interest will be less than it would have been had the payment been made as scheduled because less interest will have accrued, and the portion of the payment applied to reduce the unpaid principal balance will be correspondingly greater.Conversely, if an obligor pays an payment after its scheduled due date, the portion of the payment allocable to interest will be greater than it would have been had the payment been made as scheduled because more interest will have accrued, and the portion of the payment applied to reduce the principal balance will be correspondingly less. The vast majority of Ford Credit's receivables require equal monthly payments.The obligor pays a fixed monthly payment until the final scheduled payment date, at which time the amount of the final payment is increased or decreased as necessary to repay the then unpaid principal balance due to the timing of payments made over the term of the contract, payment extensions or partial prepayments. A small number of Ford Credit's simple interest receivables do not require equal monthly payments.One type of these receivables is a monthly payment receivable that provides for payments to vary based on an adjusted amortization schedule, typically to allow for lower payments during the first years of the receivable and increased payments later.Another type of these receivables allows for quarterly, semi-annual or annual payments or payments on a seasonal basis rather than monthly payments.This type of receivable is provided to obligors, such as farmers, with seasonal income.The APR applied in both these types of receivables is fixed. Bankruptcy Considerations Sale of Receivables by Ford Credit to the Depositor.The sale of the receivables by Ford Credit to the depositor is structured to minimize the possibility that a bankruptcy proceeding of Ford Credit will adversely affect the trust's rights in the receivables.Ford Credit and the depositor intend that the sale of the receivables by Ford Credit to the depositor constitute a "true sale." The depositor will have no recourse to Ford Credit other than the limited obligation to repurchase receivables for breaches of representations. On the closing date for your notes, Ford Credit and the depositor will receive a reasoned legal opinion that in a bankruptcy of Ford Credit: · the receivables and the collections on the receivables would not be property of Ford Credit's bankruptcy estate under U.S. federal bankruptcy laws, and · the automatic stay under U.S. federal bankruptcy laws would not apply to prevent payment of the collections on the receivables to the depositor or the trust. This opinion will be subject to certain assumptions and qualifications and a court in a Ford Credit bankruptcy proceeding may not reach the same conclusion. Structure of Depositor; Risk of Substantive Consolidation.The depositor is organized as a special purpose entity and is restricted by its limited liability company agreement to activities designed to make it "bankruptcy-remote." These restrictions limit the nature of its activities, prohibit the incurrence of additional indebtedness and make it unlikely that the depositor will have any creditors.This agreement also restricts the depositor from commencing a voluntary case or proceeding under U.S. bankruptcy laws or any similar state law without the unanimous consent of its board of managers, including independent managers who are specifically instructed to take into account the interests of creditors of the depositor and the trusts created by the depositor, as well as the interests of the depositor, in any vote to allow the depositor to file for bankruptcy.The limited liability company agreement also contains covenants meant to preserve the separate identity of the depositor from Ford Credit and to avoid substantive consolidation of Ford Credit and the depositor.The most important of these covenants require each company to maintain its separate existence, maintain separate books and bank accounts, prepare separate financial 26 Table of Contents statements and not hold itself as liable for debts of the other and not commingle the depositor's assets with the assets of Ford Credit or its affiliates. In addition, in the transaction documents, the owner trustee, the indenture trustee and the noteholders will agree not to institute a bankruptcy proceeding against the depositor in connection with any obligations under the notes or the transaction documents. On the closing date for your notes, Ford Credit and the depositor will obtain a reasoned legal opinion that in a bankruptcy of Ford Credit, a creditor or bankruptcy trustee of Ford Credit (or Ford Credit as debtor in possession) would not have valid grounds to request a court to disregard the separate legal existence of the depositor so as to cause substantive consolidation of the assets and liabilities of the depositor with the assets and liabilities of Ford Credit in a manner prejudicial to the noteholders.This opinion will be subject to certain assumptions and qualifications, including an assumption that the depositor and Ford Credit comply with its limited liability company agreement.A court in a Ford Credit bankruptcy proceeding may not reach the same conclusion.If the separate legal existence of Ford Credit and the depositor were disregarded and the assets and liabilities of Ford Credit and the depositor were consolidated, assets of the depositor could be used to satisfy Ford Credit's creditors instead of the noteholders or the trust.This consolidation of assets and liabilities generally is referred to as "substantive consolidation." Sale of Receivables by the Depositor to the Trust; Perfection of Security Interests.The transfer of the receivables by the depositor to the trust is also structured as a sale.Unlike the sale by Ford Credit to the depositor, the depositor initially will retain an interest in the receivables it sells in the form of a residual interest in the trust.Because of this retained interest, this sale may not constitute a "true sale" that removes the receivables from the bankruptcy estate of the depositor.The depositor will grant a back-up security interest in the receivables to the trust and will file Uniform Commercial Code financing statements to perfect the trust's ownership interest and security interest in the receivables.The trust agreement contains provisions similar to those in the depositor's limited liability company agreement designed to make it "bankruptcy-remote" by limiting the trust's activities and requiring creditors to agree not to institute a bankruptcy proceeding against the trust. Assuming that the sale of the receivables by Ford Credit to the depositor is a "true sale," the depositor is not consolidated with Ford Credit in a bankruptcy of Ford Credit and the depositor is not in bankruptcy, the trust's perfected security interest in the receivables generally will provide the trust with uninterrupted access to collections on the receivables (other than any collections held by Ford Credit as servicer at the time a bankruptcy proceeding is commenced).The trust will grant a security interest in the receivables and other trust assets to the indenture trustee for the benefit of the noteholders, and the administrator will file Uniform Commercial Code financing statements to perfect and maintain the perfection of the security interest. SERVICING THE RECEIVABLES AND THE SECURITIZATION TRANSACTION Servicing Duties Under the sale and servicing agreement, the servicer's main duties will be: · collecting and applying all payments made on the receivables, · investigating delinquencies, · sending invoices and responding to inquiries of obligors, · processing requests for extensions and modifications, 27 Table of Contents · administering payoffs, defaults and delinquencies, · repossessing and then selling financed vehicles, · maintaining accurate and complete accounts and computer systems for the servicing of the receivables, · furnishing monthly investor reports and instructions to the indenture trustee, and · providing the custodian with updated records for the receivable files. Servicing Fees The servicer will receive a servicing fee each month equal to a specified percentage of the pool balance as of the first day of the preceding month.The applicable percentage will be specified in the prospectus supplement.In addition, the servicer will retain any late fees, extension fees and other administrative fees received from obligors and receive investment earnings on funds deposited in the trust bank accounts.If specified in the prospectus supplement, the servicer may receive a separate servicing fee from recoveries collected on charged off receivables.The servicer will be entitled to reimbursement for fees and expenses paid to third parties related to the repossession and disposition of financed vehicles as well as for continued collection activities on charged off accounts.The servicer may net these fees and expenses from collections remitted to the trust. Servicer Modifications and Obligation to Purchase Certain Receivables The servicer will follow its policies and procedures in servicing the receivables.As part of its normal collection efforts, the servicer may waive or modify the terms of any receivable, including granting payment extensions and rewriting, rescheduling or amending any contract or waiving late fees, extension fees or other administrative fees.The servicer will purchase a receivable from the trust if it makes certain modifications including if it grants payment extensions that extend the final payment date of the receivable beyond six months past the last scheduled payment date of any receivable in the securitized pool.The servicer also will purchase a receivable if it modifies the amount financed or the APR of the receivable or rewrites or reschedules the contract to increase the number of originally scheduled due dates of the receivable.However, the servicer will not be required to purchase any modified receivable if such modification was required by law or court order, including by a bankruptcy court.The servicer will purchase the modified receivable at the end of the month in which the modification was made for a purchase price equal to the principal balance of the receivable plus 30 days of interest at the applicable APR prior to the modification, which will be deposited by the servicer to the collection account.For modifications or waivers that do not result in a purchase of the receivable, Ford Credit does not expect that these changes or waivers will affect materially the cash flows on the receivables as a whole. For more information about the servicer's policies and procedures for servicing the receivables, including extensions and rewrites, you should read "Sponsor and Servicer — Servicing and Collections" in this prospectus. The servicer must maintain perfection of the trust's security interest in each receivable and Ford Credit's security interest in the related financed vehicle until the receivable is paid in full or repurchased, except in certain limited circumstances.For charged off receivables, the servicer may release the security interests in a sale of the charged off receivable and as permitted by the servicer's policies and procedures.If the servicer fails to maintain perfection of the trust's security interest in the financed vehicle or otherwise impairs the rights of the trust or the noteholders in the receivable (other than in accordance with its policies and procedures) and the servicer does not correct the failure or impairment in all material respects by the end of the second month following the month that an employee of the servicer who is responsible for the securitization transaction, or a "responsible person," obtained actual knowledge or was notified of the impairment, the servicer must purchase the receivable from the trust.The purchase 28 Table of Contents price for any impaired receivable purchased by the servicer generally will be the principal balance of the receivable plus 30 days of interest at the applicable APR, which will be deposited by the servicer to the collection account. For more information about the servicer's policies and procedures for releasing the security interest in the receivable, you should read "Sponsor and Servicer — Repossession and Charge Off" in this prospectus. Trust Bank Accounts For each trust, the servicer will establish a collection account and will remit all collections on the receivables and the purchase price for any receivable purchased by the servicer to the collection account.The servicer may also establish additional bank accounts, including a reserve account or accounts from which payments to the noteholders will be made.All trust bank accounts will be pledged to the indenture trustee to secure the notes. Funds in the collection account will be invested in highly rated short-term investments that mature on or before the payment date on which such collections are to be distributed.Funds in a reserve account will be invested in these highly rated short-term investments unless the prospectus supplement specifies that longer term investments are permitted.Investment earnings on funds deposited in the trust bank accounts will be paid to the servicer each month as a supplement to the servicing fee.The servicer will direct the investments unless the indenture trustee instructs the bank holding the account otherwise after an Event of Default.The trust may invest the funds in the trust bank accounts in obligations issued by the underwriters or their affiliates or the servicer or its affiliates. The servicer will have no access to the funds in the trust bank accounts.Only the indenture trustee may withdraw funds from these accounts to make payments, including payments to the noteholders or to remit investment earnings to the servicer.The indenture trustee will make payments from the collection account to the noteholders and others based on information provided by the servicer. Remittance of Collections On or before each payment date, the servicer will remit all collections on the receivables for the preceding month to the collection account.In general, Ford Credit will remit all collections to the collection account within two business days of applying such collections to the obligors' accounts, except that net recoveries on charged off accounts will generally be remitted on a monthly basis.If Ford Credit's short-term unsecured debt is rated at least "P-1" by Moody's and "F1" by Fitch, and provided that no Event of Servicing Termination has occurred, Ford Credit may remit collections to the collection account on the business day preceding each payment date.For each month, "collections" will consist of (a) all principal and interest collected on the receivables and applied by the servicer during the month, (b) all amounts received under physical damage, credit life and disability insurance policies relating to the financed vehicles or obligors, (c) rebates of cancelled extended warranty protection plans, insurance policies and similar products, (d) net auction proceeds from the sale of repossessed vehicles and other amounts received on defaulted accounts, and (e) net recoveries on charged off accounts. If Ford Credit is not the servicer, the servicer must remit collections within two business days of receiving and applying the collections.Until deposited in the collection account, collections may be used by the servicer for its own benefit and will not be segregated from its own funds. As an administrative convenience, the servicer is permitted to deposit collections and other amounts into the collection account net of the servicing fee payable to the servicer for the applicable month, but must account for all transactions individually.If amounts are deposited in error, they will be returned to the servicer or netted from subsequent deposits. 29 Table of Contents Advances The prospectus supplement may specify that the servicer for the trust that will issue your notes is permitted or required to make advances of interest or principal payments on the receivables.In this case, the prospectus supplement will describe how advances are made by the servicer and how they are applied and reimbursed by the trust. Reporting Obligations of the Servicer Monthly Investor Report.The servicer will prepare a monthly investor report containing information about payments to be made on the notes and the performance of the receivables, as described in the prospectus supplement. Annual Compliance Reports.The servicer will prepare a number of reports, statements or certificates for each trust as described in the prospectus supplement. Custodial Obligations of Ford Credit Ford Credit will act as custodian for the trust and the indenture trustee and will maintain possession of a receivable file for each receivable.A receivable file will consist of originals or copies of the retail installment sale contract, credit application, certificate of title and other documents relating to the receivable, obligor and financed vehicle.Copies typically will be electronically imaged copies.The custodian will hold these documents in safekeeping with originals maintained in secured areas or facilities with limited access.Imaged copies of the documents will be accessible as "read only." Each receivable file is maintained separately, but will not be physically segregated from other similar receivable files that are in Ford Credit's possession or stamped or marked to reflect the sale to the trust so long as Ford Credit is servicing the receivables. Delegation of Duties As long as Ford Credit acts as servicer or custodian, it may delegate any or all of its duties to Ford or certain affiliates of Ford.The servicer or custodian may perform any of its duties through subcontractors.No such delegation or subcontracting will relieve Ford Credit of its responsibilities regarding its duties and Ford Credit will remain responsible for such duties.Ford Credit will be responsible for paying the fees of any subcontractors it employs except for fees and expenses charged to obligor accounts or netted from collections. Limitations on Liability The servicer will not be liable to the trust or the noteholders for any action or omission or for any error in judgment, unless it constitutes willful misconduct, bad faith or negligence in the performance of its duties.The servicer will be under no obligation to appear in, prosecute or defend any legal action that is not incidental to the servicer's servicing responsibilities and that may cause it to incur any expense or liability.The servicer, will indemnify the trust, the owner trustee and the indenture trustee for damages caused by the servicer's willful misconduct, bad faith or negligence (other than errors in judgment) in the performance of its duties as servicer. Amendments to the Sale and Servicing Agreement The sale and servicing agreement may be amended without the consent of the noteholders if the depositor, the servicer or the issuing entity (a) certifies to the indenture trustee and the owner trustee that the amendment will not materially and adversely affect the notes and (b) delivers a legal opinion that for federal income tax purposes, the amendment will not cause any note to be deemed sold or exchanged, cause the trust to be treated as an association or publicly traded partnership taxable as a corporation, or adversely affect the treatment of the notes as debt for federal income tax purposes.The sale and 30 Table of Contents servicing agreement may also be amended with the consent of a majority of each class of notes outstanding (with each class voting separately). No amendment to the sale and servicing agreement may, without the consent of all affected noteholders, · change the amount, timing, or priority of distributions that are required to be made to parties secured under the indenture, · reduce the percentage of noteholders that are required to consent to an amendment, or · change the amount required to be held in the reserve account. Resignation and Termination of the Servicer Ford Credit may not resign as servicer for the trust that will issue your notes unless it is no longer permitted to perform its duties under law.No resignation will become effective until a successor servicer has assumed Ford Credit's servicing obligations. Each of the following events will be an "Event of Servicing Termination" under the sale and servicing agreement: · failure by the servicer to remit any collections, proceeds or payment that continues for five business days after it receives notice of the failure from the owner trustee or the indenture trustee or a responsible person of the servicer learns of the failure, unless: — the failure was caused by an event outside the control of the servicer and does not continue for more than ten business days, and the servicer uses all commercially reasonable efforts to perform its obligations and promptly notifies the owner trustee, the indenture trustee and the depositor of the failure and the steps being taken by the servicer to remedy it, or — the failure relates to an amount no greater than 0.05% of the outstanding amount of notes issued by the trust and does not continue for more than (a) if the servicer's long-term debt is rated investment grade by all rating agencies rating the notes, 90 days after a responsible person of the servicer learns of such failure or (b) if the servicer's long-term debt is not so rated, 90 days after the collections, proceeds or payment was required to be remitted. · failure by the servicer to fulfill its duties under the transaction documents that has a material adverse effect on the notes and continues for 90 days after it receives notice of such failure from the owner trustee, the indenture trustee or the holders of at least 25% of the note balance of the Controlling Class, · bankruptcy of the servicer, and · any other event described in the prospectus supplement. The holders of a majority of the note balance of the Controlling Class may waive any Event of Servicing Termination. As long as an Event of Servicing Termination remains unremedied, the indenture trustee or the holders of a majority of the note balance of the Controlling Class may terminate the servicer for the trust.If a successor servicer is not appointed by the date indicated in the notice of termination, the indenture trustee automatically will become the successor servicer and will be entitled to the original servicer's compensation arrangements.If the indenture trustee is unwilling or legally unable to act as servicer, it may appoint, or petition a court to appoint, a successor servicer having a net worth of at least $50 million 31 Table of Contents and whose regular business includes the servicing of motor vehicle receivables.The compensation paid to the successor servicer may not exceed the servicing compensation paid to the servicer under the sale and servicing agreement. If a bankruptcy trustee or similar official is appointed for the servicer and no other Event of Servicing Termination has occurred, the bankruptcy trustee or official may have the power to prevent the indenture trustee or the noteholders from replacing the servicer or may require higher servicing compensation than paid to the original servicer. The servicer has agreed to cooperate to effect a servicing transfer and make available its records on payments on the receivables and the receivable files.The servicer is not required to make available or license its proprietary servicing procedures, processes, models, software or other applications.The predecessor servicer will reimburse the successor servicer for reasonable expenses associated with the transition of servicing duties to the successor servicer. USE OF PROCEEDS The net proceeds from the sale of the notes issued on any closing date will be used by the depositor to purchase the receivables from Ford Credit and for any other purposes specified in the prospectus supplement.The use of the net proceeds from the sale of any notes issued by the trust after the original closing date will be described in the prospectus supplement. MATURITY AND PREPAYMENT CONSIDERATIONS The weighted average life of the notes generally will be determined by the rate at which the principal balances of the receivables are paid.An increase in prepayments on the receivables will decrease the weighted average life of the notes."Prepayments" on the receivables will occur in the following circumstances: · Prepayments on receivables — obligors may prepay their retail installment sale contracts in full or in part at any time without penalty, · Rebates for cancelled items — rebates on cancelled extended warranty protection plans, insurance policies and similar products included in the amount financed of the receivable may be received, · Defaults — liquidation proceeds on defaulted receivables may be received, · Insurance proceeds — proceeds from claims on any insurance policies covering the financed vehicles or the obligors may be received, · Repurchases of receivables by Ford Credit and the depositor — Ford Credit and the depositor may be required to repurchase ineligible receivables from the trust upon breaches of representations as described under "Transfers of the Receivables — Obligation to Repurchase Ineligible Receivables Upon Breach" in the prospectus supplement, · Purchases of receivables by the servicer — the servicer may be required to purchase receivables if the servicer fails to maintain the security interest of the trust in the financed vehicles or otherwise impairs the rights of the trust or the noteholders in the receivables or if the servicer makes certain modifications to the receivables as described under "Servicing the Receivables and the Securitization Transaction — Servicer Modifications and Obligation to Purchase Certain Receivables" in this prospectus, and 32 Table of Contents · Clean up call option — the servicer will have the option to purchase the receivables from the trust on any payment date on which the pool balance has declined to the amount specified in the prospectus supplement. No assurance can be made of the amount of principal payments that will be made on your notes on each payment date because that amount will depend in part on the amount of principal payments, including prepayments, on the receivables during the preceding month.If specified in the prospectus supplement, the weighted average life of your class of notes may depend upon the issuance of another class of notes, the proceeds of which would be applied to pay your notes. In Ford Credit's experience, prepayments on retail installment sale contracts occur primarily when obligors decide to purchase new vehicles, defaulted contracts are liquidated or insurance proceeds are received.Unlike certain other asset classes, such as residential mortgage loans, retail installment sale contracts for the purchase of cars, trucks and utility vehicles do not experience significant voluntary prepayments as interest rates decline.The short-term nature and smaller principal amount of retail installment sale contracts makes the benefit of refinancing smaller.In addition, the use of low APR financing to increase sales of new cars, trucks and utility vehicles limits the situations in which an obligor could take advantage of lower rates by refinancing. Any reinvestment risk resulting from a faster or slower rate of prepayment of receivables will be borne entirely by you.You may not be able to reinvest the principal repaid to you faster than expected at a rate of return that is equal to or greater than the rate of return on your notes.You may also have to wait longer than anticipated to receive principal payments if prepayment rates are slower than you assumed, exposing you to reinvestment risk at the time principal is paid or to lost investment opportunities that may arise prior to your receipt of principal from the trust. DESCRIPTION OF THE NOTES The following summary describes certain terms of the notes and the indenture.The trust will issue one or more classes of notes pursuant to the indenture between the trust and the indenture trustee specified in the prospectus supplement.A form of the indenture is included as an exhibit to the registration statement filed with the U.S. Securities Exchange Commission, the "SEC," that includes this prospectus. Fixed and Floating Rate Notes Each class of fixed rate notes will bear interest at the interest rate specified in the prospectus supplement.Interest on fixed rate notes typically will be computed on the basis of a 360-day year of twelve 30-day months but the prospectus supplement may specify a different day count basis. Each class of floating rate notes will bear interest determined by reference to the London Inter-Bank Offering Rate or "LIBOR," plus a spread as specified in the prospectus supplement.The trust will appoint a calculation agent to determine LIBOR for each interest period and each class of floating rate notes.The prospectus supplement will identify the calculation agent for any floating rate notes.The calculation agent will determine LIBOR for each interest period on the second London business day preceding such interest period but the prospectus supplement may specify a different LIBOR determination date.All determinations of LIBOR by the calculation agent, in the absence of manifest error, will be conclusive for all purposes and binding on the noteholders.All percentages resulting from any determination of LIBOR for a floating rate note will be rounded to the nearest 1/100,000 of 1% (.000001), with five one-millionths of a percentage point rounded upward.Interest on floating rate notes typically will be computed on the basis of a 360-day year and the actual number of days in a period but the prospectus supplement may specify a different day count basis. 33 Table of Contents If the trust issues floating rate notes, it may enter into interest rate swaps or interest rate caps with counterparties to hedge the potential mismatch between the fixed interest rates on the receivables and the floating interest rates on the floating rate notes.The material terms of these arrangements and information about the counterparties will be described in the prospectus supplement. Principal and Interest Payments on the Notes Each class of notes will have a stated principal amount and will bear interest at the interest rate specified in the prospectus supplement.The timing and priority of payment, seniority, interest rate and amount of or method of determining payments of principal and interest on each class of notes will be described in the prospectus supplement.Some classes of notes may have senior or subordinate rights to receive payments of interest and principal compared to other classes of notes.Payments of interest on subordinate notes may be made prior to payments of principal on more senior notes. Principal of and interest on any class of notes will be paid on a pro rata basis among all the noteholders of that class.One or more classes of notes may be prepaid in whole as a result of the servicer exercising its clean up call option to purchase the receivables. If specified in the prospectus supplement, the trust may issue one or more classes of notes with targeted scheduled payment dates on which the notes are expected to be paid in full from the proceeds of new notes issued by the trust or new advances under already issued notes.This issuance is commonly referred to as a variable pay term note structure.In this structure, the trust will issue new notes, or VPTNs, with a principal balance equal to the principal balance of the original notes and an interest rate not greater than the interest rate on the original notes.If Ford Credit as administrator locates purchasers for the VPTNs at a price of par the VPTNs will be issued in a private placement.The purpose is to pay the original notes their principal balance in full on the date they would otherwise begin to receive principal payments from the trust.The VPTNs substitute for the original notes in the capital structure and receive the monthly amortization that would otherwise have been applied to pay the original notes. The trust will make interest and principal payments on each payment date to the holders of record of the notes on the day before the payment date (or, if definitive notes are issued, the last day of the preceding month). Credit and Payment Enhancement Credit and payment enhancements are intended to enhance the likelihood of receipt by the noteholders of the full amount of interest and principal due on their notes. Credit and payment enhancements may not provide protection against all risks of loss and do not guarantee payment of interest and repayment of the entire principal amount of your notes.If losses on receivables exceed the credit enhancement available, noteholders will bear their allocable share of the loss.The amount and the type of credit and payment enhancements for each class of notes will be described in the prospectus supplement. Credit enhancements may include the following: · A reserve account or cash deposit available to cover trustee fees and expenses, servicing fees, interest payments on the notes, priority principal payments and final principal payments if collections on the receivables were insufficient.Any amounts remaining on deposit after payment of all fees and expenses owing by the trust and amounts owing on the notes and any other securities issued by the trust would be released to the depositor or other provider of the cash or deposit. · Excess spread available to cover trustee fees and expenses, servicing fees, interest payments on the notes, and principal payments on the notes.The amount of excess spread will depend on 34 Table of Contents factors such as APRs, interest rates on the notes, prepayments, yield supplement overcollateralization amounts and losses. · Overcollateralization, which is the amount by which the pool balance exceeds the principal balance of the notes. · Yield supplement discount arrangements for low APR receivables where the payments due under certain low APR receivables are discounted at both the contractual APR and at a higher rate and the aggregate difference of the discounted payments in each month is subtracted from the pool balance in order to increase the amount of principal required to be paid on each payment date. · Structural features such as subordination that will cause more junior classes of securities to absorb losses before more senior classes and "turbo" payments where interest as well as principal collections from the receivables will be used to repay a class or classes of notes and no amounts are released to the residual until such class or classes are paid. Payment enhancements include the following: · Interest rate swaps where the trust makes fixed payments on a monthly or quarterly basis to a hedge counterparty and receives a payment based on LIBOR and/or interest rate caps or floors where the trust makes an upfront payment to a hedge counterparty and receives a payment on a monthly or quarterly basis to the extent LIBOR or another referenced rate specified in the cap or floor exceeds a stated cap rate or is less than a stated floor rate, as applicable. · Guaranteed investment contracts or guaranteed rate agreements under which in exchange for either a fixed one-time payment or a series of periodic payments the trust will receive specified payments from a counterparty either in fixed amounts or in amounts sufficient to achieve the returns specified in the agreement and described in the prospectus supplement. · Third party payments, guarantees, surety bonds or letters of credit that would pay amounts specified in the prospectus supplement if other assets of the trust were insufficient to make required payments or would pay if assets of the trust were unavailable, such as collections held by servicer at the time of a bankruptcy proceeding. Events of Default and Remedies Events of Default.Each of the following events will be an "Event of Default" under the indenture: · failure to pay interest due on notes of the Controlling Class within the time period specified in the prospectus supplement, · failure to pay the principal amount of any class of notes in full by its final scheduled payment date, · failure by the trust to observe or perform any material covenant or agreement made in the indenture or any representation of the trust made in the indenture is later determined to have been incorrect in any material respect and, in either case, is not cured for a period of 60 days after notice was given to the trust by the indenture trustee or to the trust and the indenture trustee by the holders of at least 25% of the note balance of the Controlling Class, or · bankruptcy or dissolution of the trust. Except in certain limited circumstances, if the indenture trustee knows of an Event of Default or an event that with notice or the lapse of time, or both, would become an Event of Default, it must notify all noteholders within 90 days.If the trust knows of an event that with notice or the lapse of time, or both, 35 Table of Contents would become an Event of Default of the type described in the third item above, it must notify the indenture trustee within five business days. The "Controlling Class" for a securitization transaction will be all outstanding classes voting as a single class, unless otherwise specified in the prospectus supplement. The holders of a majority of the note balance of the Controlling Class may waive any Event of Default and its consequences except an Event of Default (a) in the payment of principal of or interest on any of the notes (other than an Event of Default relating to failure to pay principal due only by reason of acceleration) or (b) in respect of a covenant or provision of the Indenture that cannot be amended, supplemented or modified without the consent of all noteholders. Acceleration of the Notes.If an Event of Default occurs, other than because of a bankruptcy or dissolution of the trust, the indenture trustee or the holders of a majority of the note balance of the Controlling Class may accelerate the notes and declare the notes to be immediately due and payable.If an Event of Default occurs because of bankruptcy or dissolution of the trust, the notes will be accelerated automatically. The holders of a majority of the note balance of the Controlling Class may rescind any declaration of acceleration if: · notice of the rescission is given before a judgment for payment of the amount due is obtained by the indenture trustee, · the trust has deposited with the indenture trustee an amount sufficient to make all payments of interest and principal due on the notes (other than amounts due solely because of the acceleration) and all other outstanding fees and expenses of the trust, and · all Events of Default, other than the nonpayment of amounts due solely because of the acceleration, are cured or waived by the holders of a majority of the note balance of the Controlling Class. Any rescission of acceleration could be treated, for federal income tax purposes, as a constructive exchange of the notes by the noteholders for deemed new notes and gain or loss could be recognized. Remedies Following Acceleration.If the notes have been accelerated and the acceleration has not been rescinded, the indenture trustee, at the direction of the holders of a majority of the note balance of the Controlling Class, may: · file a lawsuit for the collection of the notes and enforce any judgment obtained, · institute foreclosure proceedings on the receivables, and · take any other appropriate action to protect and enforce the rights and remedies of the indenture trustee, the noteholders and any interest rate hedging counterparties. If an Event of Default for late payment of interest or principal of any note occurs and the notes have been accelerated, the indenture trustee may sell the receivables of that trust without obtaining the consent of the noteholders or may elect to have the trust maintain possession of the receivables and apply collections as they are received except that the indenture trustee will sell the receivables if directed by the holders of a majority of the note balance of the Controlling Class.However, the indenture trustee may not sell the receivables following an Event of Default related to bankruptcy or dissolution of the trust, unless: · all of the noteholders of the Controlling Class consent to the sale, 36 Table of Contents · the proceeds of the sale are expected to be sufficient to pay all amounts owed by the trust, including payments on the notes and any amounts due to interest rate hedging counterparties, or · the indenture trustee determines that the assets of the trust would not be sufficient on an ongoing basis to pay all amounts owed by the trust, including payments on the notes and any amounts due to any interest rate hedging counterparties as those payments would have become due if the obligations had not been accelerated, and the indenture trustee obtains the consent of the holders of 66 2/3% of the note balance of the Controlling Class. If an Event of Default occurs because of a breach of a representation or covenant of the trust, the indenture trustee may not sell the receivables unless: · all of the noteholders consent to the sale, or · the proceeds of the sale are expected to be sufficient to pay all amounts owed by the trust, including payments on the notes and any amounts due to any interest rate hedging counterparties. The indenture trustee will notify the noteholders at least 15 days before any sale of the receivables.Any noteholder, the depositor, the servicer and any interest rate hedging counterparty may submit a bid to purchase the receivables. Payments Following Certain Accelerations and Any Sale of the Receivables.Following an acceleration of the notes or any sale of the receivables, any money collected by the indenture trustee will be paid in accordance with the "post-acceleration" priority of payments described in the prospectus supplement. Standard of Care of the Indenture Trustee Following an Event of Default.If an Event of Default has occurred and is continuing, the indenture trustee must exercise its rights and powers under the indenture using the same degree of care and skill that a prudent person would use under the circumstances in conducting his or her own affairs.The holders of a majority of the note balance of the Controlling Class generally will have the right to direct the time, method and place of conducting any proceeding for any remedy available to the indenture trustee following an Event of Default and acceleration of the notes. Limitation on Suits.No noteholder will have the right to institute any legal proceeding for any remedy under the indenture unless: · the noteholder has given notice to the indenture trustee of a continuing Event of Default, · the holders of at least 25% of the note balance of the Controlling Class have requested the indenture trustee to institute such legal proceeding, · the requesting noteholders have offered reasonable security or indemnity to the indenture trustee against any liabilities that the indenture trustee may incur in complying with the request, · the indenture trustee has failed to institute the legal proceeding within 60 days after its receipt of the notice, request and offer of indemnity, and · the holders of a majority of the note balance of the Controlling Class have not given the indenture trustee any inconsistent direction during the 60-day period. A noteholder, however, has the absolute right to institute at any time a proceeding to enforce its right to receive all amounts of principal and interest due and owing to it under its note, and such right may not be impaired without the consent of such noteholder. 37 Table of Contents The indenture trustee and the noteholders will agree not to institute a bankruptcy proceeding against the trust. Notes Owned by Transaction Parties Notes owned by the depositor, the servicer or any of their affiliates will not be included for purposes of determining whether a specified percentage of any class of notes have taken any action under the indenture or any other transaction document. List of Noteholders Three or more noteholders may request a list of all noteholders of the trust maintained by the indenture trustee for the purpose of communicating with other noteholders about their rights under the indenture or under the notes.Any request must be accompanied by a copy of the communication that the requesting noteholders propose to send. Satisfaction and Discharge of Indenture The indenture will not be discharged until: · the indenture trustee receives all notes for cancellation or, with certain limitations, funds sufficient to pay all notes in full, · the trust pays all other amounts payable by it under the transaction documents, and · the trust delivers to the indenture trustee an officer's certificate and a legal opinion each stating that all conditions to the satisfaction and discharge of the indenture are satisfied. Amendments to the Indenture The indenture trustee and the trust may amend the indenture without the consent of the noteholders for limited purposes, including to: · further protect the indenture trustee's interest in the receivables and other trust assets subject to the lien of the indenture, · add to the covenants of the trust for the benefit of the noteholders, · evidence the assumption of a successor to the indenture trustee under the indenture, · transfer or pledge any trust assets to the indenture trustee, · cure any ambiguity or mistake so long as such cure will not have a material adverse effect on the notes or the rights of any interest rate hedging counterparty, and · modify, eliminate or add provisions required by or necessary to qualify the indenture under the Trust Indenture Act. Except as provided below, the indenture trustee and the trust may amend the indenture to add, change or eliminate any provision or modify the noteholders' rights under the indenture (1) without the consent of the noteholders if (a) the administrator certifies that the amendment will not have a material adverse effect on the notes and (b) each rating agency (i) confirms that the amendment will not result in a reduction or withdrawal of the then-current ratings of the notes, or (ii) within ten business days of receiving notice of the amendment, does not provide notice that the amendment will result in a reduction or withdrawal of the then-current ratings of the notes or (2) with the consent of the holders of a majority of 38 Table of Contents the note balance of the Controlling Class.In each case, the indenture trustee must receive a legal opinion that for federal income tax purposes, the amendment will not cause any note to be deemed sold or exchanged or cause the trust to be treated as an association or publicly traded partnership taxable as a corporation. The prior consent of all adversely affected noteholders will be required for any amendment that: · changes the provisions for amending the indenture or voting or consent under the indenture, · changes the principal amount of or interest rate on any note, the final scheduled payment date of any class of notes, the price at which notes may be redeemed following exercise of the clean up call option by the servicer or the percentage of the initial pool balance at which such option may be exercised or the priority of payments or how principal or interest payments are calculated or made on the notes, · impairs the right of noteholders to institute suits to enforce the indenture, · changes the definition of Controlling Class, or · permits the creation of any lien ranking prior or equal to, or otherwise impair, the lien of the indenture trustee in the trust assets. Residual Interest; Issuance of Additional Securities The depositor initially will hold the residual interest in the trust and will be entitled to any amounts not needed on any payment date to make payments on the notes, or to make any other required payments or deposits in accordance with the priority of payments described in the prospectus supplement. The depositor may exchange all or a portion of its residual interest for additional notes or certificates issued by the trust only if the following conditions are satisfied: · the depositor delivers an officer's certificate to the indenture trustee and the rating agencies that the issuance of the additional notes or certificates will not adversely affect in any material respect the interest of any noteholder, and · the depositor delivers a legal opinion to the indenture trustee, the owner trustee and the rating agencies that the issuance of the additional notes or certificates will not (1) cause any outstanding note to be deemed sold or exchanged, (2) cause the trust to be treated as an association or publicly traded partnership taxable as a corporation, or (3) adversely affect the treatment of the outstanding notes as debt, in each case, for federal income tax purposes. The depositor may register the additional notes or certificates and sell them publicly or may sell them in a private placement.Because any additional securities will be subordinated to the notes and paid only from amounts otherwise payable to the depositor, no approval of the noteholders will be required and no notice of the issuance will be provided to the noteholders. Book-Entry Registration The notes will be available only in book-entry form except in the limited circumstances described under "— Definitive Notes Only in Limited Circumstances" in this prospectus.All notes will be held in book-entry form by The Depository Trust Company, or "DTC," in the name of Cede & Co., as nominee of DTC.Investors' interests in the notes will be represented through financial institutions acting on their behalf as direct and indirect participants in DTC.Investors may hold their notes through DTC, Clearstream Banking Luxembourg S.A., or Euroclear Bank S.A./N.V., which will hold positions on behalf of their customers or participants through their respective depositories, which in turn will hold such 39 Table of Contents positions in accounts as DTC participants.The notes will be traded as home market instruments in both the U.S. domestic and European markets.Initial settlement and all secondary trades will settle in same-day funds. Investors who hold their notes through DTC will follow the settlement practices applicable to U.S. corporate debt obligations.Investors who hold global notes through Clearstream or Euroclear accounts will follow the settlement procedures applicable to conventional eurobonds, except that there will be no temporary global notes and no "lock-up" or restricted period. Actions of noteholders under the indenture will be taken by DTC upon instructions from its participants and all payments, notices, reports and statements to be delivered to noteholders will be delivered to DTC or its nominee as the registered holder of the book-entry notes for distribution to holders of book-entry notes in accordance with DTC's procedures. Investors should review the procedures of DTC, Clearstream and Euroclear for clearing, settlement and withholding tax procedures applicable to their purchase of the notes. Definitive Notes Only in Limited Circumstances Notes will be issued in physical form to noteholders only if: · the administrator determines that DTC is no longer willing or able to discharge properly its responsibilities as depository for the notes and the administrator or the depositor cannot appoint a qualified successor, · the administrator terminates the book-entry system through DTC, or · after the occurrence of an Event of Default or an Event of Servicing Termination, the holders of a majority of the note balance of the Controlling Class notify the indenture trustee and DTC to terminate the book-entry system through DTC (or a successor to DTC). Payments of principal and interest on definitive notes will be made by the indenture trustee on each payment date to registered holders of definitive notes as of the end of the preceding month.The payments will be made by check mailed to the address of the holder as it appears on the register maintained by the indenture trustee.The final payment on any definitive notes will be made only upon presentation and surrender of the definitive note at the address specified in the notice of final payment to the noteholders. Definitive notes will be transferable and exchangeable at the offices of the indenture trustee or a note registrar.No service charge will be imposed for any registration of transfer or exchange, but the indenture trustee may require payment of an amount sufficient to cover any tax or other governmental charge imposed in connection with any transfer or exchange. Computing the Outstanding Principal Amount of Your Notes The monthly investor report described in the prospectus supplement will include a note factor for each class of notes that you can use to compute the portion of the principal amount outstanding on that class of notes each month.The factor for each class of notes is a seven-digit decimal indicating the remaining outstanding principal amount of that class of notes as of the applicable payment date as a percentage of its original principal amount, after giving effect to payments to be made on the payment date. The factors for each class of notes will initially be 1.0000000 and will decline as the outstanding principal amount of the class declines.For each note, the portion of the principal amount outstanding on that class of notes can be determined by multiplying the original denomination of that note by the note factor for that class of notes. 40 Table of Contents SOME IMPORTANT LEGAL ISSUES RELATING TO THE RECEIVABLES Security Interests in Receivables and Financed Vehicles The transfer of the receivables to the trust, the perfection of the security interest in the receivables and the enforcement of rights to realize on the financed vehicles as collateral for the receivables will be subject to a number of federal and state laws, including the Uniform Commercial Code in effect in each state.References to state laws in this section include reference to laws of Puerto Rico. All retail installment sale contracts acquired by Ford Credit are assigned to Ford Credit by the dealer under the terms of an assignment agreement.Each retail installment sale contract includes a grant by the obligor of a security interest in the financed vehicle.Ford Credit either takes physical possession, in the case of paper contracts, or takes and maintains control, in the case of electronic contracts, to obtain a perfected security interest in the contract against the dealer.The law regulating the process for control of electronic contracts is new and it could be determined that Ford Credit did not take or maintain control of the electronic contracts.This determination would mean that Ford Credit did not have a perfected security interest in the contracts to transfer to the trust, and this would significantly impair the trust's ability to claim priority over others having a claim to those electronic contracts.The assignment of the receivables evidenced by the contract from Ford Credit to the depositor and from the depositor to the trust and the pledge of the receivables from the trust to the indenture trustee, is perfected, at each stage, by filing under the Uniform Commercial Code, and Ford Credit will mark its accounting records and computer systems to reflect such assignments and pledge. Ford Credit follows procedures to perfect its security interest in the financed vehicle usually by notation of its lien on the certificate of title for the financed vehicle.These procedures require the dealer to apply for a title that includes Ford Credit's lien immediately after Ford Credit's purchase of a contract.The vehicle titling laws of most states also allow Ford Credit to retain possession of the certificate of title until the contract is paid in full.The procedures to perfect Ford Credit's lien on the financed vehicle depend on the actions of third parties, including dealers, vehicle owners and state and local motor vehicle registration authorities.If Ford Credit obtains a validly perfected security interest in the financed vehicle on a timely basis, the trust, as assignee of the receivable, will also have the benefits of this security interest in most states.To avoid the administrative burden and costs, no financed vehicles are re-registered to identify the trust as the new secured party on the certificate of title and the obligors will not be notified that their contracts have been sold.If Ford Credit does not obtain a perfected security interest in the financed vehicle due to fraud, forgery, negligence or administrative error of any third party, its security interest and, therefore, that of the trust, could be subordinated to subsequent purchasers of the financed vehicle and subsequent lenders with a perfected security interest.If the trust does not have a perfected security interest in a financed vehicle, its ability to realize on the financed vehicle following an obligor default would be adversely affected.Under the sale and servicing agreement, the servicer must take appropriate steps to maintain perfection of the security interest in the financed vehicles and must purchase the receivable if it fails to do so and the receivable is materially and adversely affected. In most states, a perfected security interest in a financed vehicle continues for four months after the vehicle is moved to a new state from the state where it is registered and thereafter until the vehicle owner re-registers the vehicle in the new state.Ford Credit, as secured party, must surrender possession if it holds the certificate of title to the financed vehicle, or would receive notice of surrender if its security interest is noted on the certificate of title.In either case, Ford Credit would have the opportunity to continue its security interest in the financed vehicle in the new state.Similarly, when an obligor sells a financed vehicle, Ford Credit must surrender possession of the certificate of title or will receive notice as a lienholder and will have an opportunity to require repayment of the receivable before release of the lien.Under the sale and servicing agreement, the servicer must take appropriate steps to maintain perfection of the security interests in the financed vehicles and must purchase the receivable if it fails to do so and the receivable is materially and adversely affected. In certain circumstances, the trust's security interest in the receivable or the financed vehicle may be subordinated because federal or state law gives the holders of some types of liens, such as tax liens or 41 Table of Contents mechanic's liens, priority over even the properly perfected lien of other secured parties.In addition, if a financed vehicle is confiscated by a government agency, Ford Credit may not be able to obtain possession of the vehicle and enforce the security interest unless it completes documentation required by the agency, including a "hold harmless" agreement.Unless Ford Credit has failed to follow its policies and procedures, Ford Credit will not be required to purchase any receivable in these circumstances. Repossession; Notice of Sale and Cure Rights If an obligor defaults on its retail installment sale contract, the trust will have all the remedies of a secured party under the Uniform Commercial Code, except where specifically limited by other state laws.These remedies include the right to perform self-help repossession unless it would constitute a breach of the peace or unless prohibited by state law.Self-help repossession is the method used by Ford Credit in most cases and usually is accomplished by using an independent contractor to take possession of the financed vehicle.In cases where the obligor objects or raises a defense to repossession, or if otherwise required by state law, Ford Credit may have to obtain a court order before repossessing the vehicle. If an obligor is in default on its contract, some states require that the secured party notify the obligor of the default and give the obligor a time period to cure the default prior to repossession.In Ford Credit's experience, this right to cure is exercised by only a limited number of defaulted obligors. The Uniform Commercial Code and other state laws require the secured party to provide the obligor with reasonable notice of the date, time, and place of any public sale and/or the date after which any private sale of the vehicle may be held.The obligor has the right to redeem the vehicle prior to sale by paying the secured party the unpaid balance of the contract plus reasonable expenses for repossessing, holding, and preparing the vehicle for disposition and arranging for the sale, including attorney's fees when allowed by law.In some states, the obligor has the right to reinstate the contract by payment of past due amounts and other specified amounts instead of all amounts due under the contract. Deficiency Judgments Ford Credit generally is required to apply the proceeds of sale of the repossessed vehicles to the expenses of resale and repossession and then to the satisfaction of the indebtedness of the obligor on the receivable.If the net proceeds from sale do not cover the full amount of the obligation, Ford Credit may seek a deficiency judgment in some states, but other states prohibit or limit such judgments.Because a deficiency judgment is an unsecured personal judgment against the obligor for the shortfall, in many cases it is not useful to seek a deficiency judgment.If a deficiency judgment is obtained, it may be settled at a significant discount. Consumer Protection Laws Numerous federal and state consumer protection laws impose substantial requirements upon finance companies, lenders and servicers involved in consumer finance, including Ford Credit, and impose statutory liabilities on those who fail to comply with their provisions.The most significant consumer protection laws regulating the receivables include the federal Truth-in-Lending Act and state motor vehicle retail installment sales acts that mandate financing disclosures that must be made to consumers; the federal Equal Credit Opportunity Act that prohibits creditors from discriminating on the basis of specific factors, such as race, color, sex, age and marital status in all aspects of a credit transaction, including the application process and the development and use of scoring models; the federal Fair Credit Reporting Act that regulates consumer credit reports and includes requirements on when and how creditors may obtain and use these reports; and the Gramm Leach Bliley Act and state privacy laws that require protection of certain consumer data and communication of privacy rights with consumers.State motor vehicle retail installment sales acts and other state laws regulate the fees, finance charges, collection processes and licensing requirements.In some cases, these laws could affect the trust's ability to enforce the receivables or subject the trust to claims and defenses of the obligor including claims the obligor may assert against the motor vehicle dealer who sold the financed vehicle.In addition, courts have imposed general equitable principles on secured parties pursuing repossession of collateral or litigation involving 42 Table of Contents deficiency balances.These equitable principles may relieve an obligor from some or all of the legal consequences of a default. Ford Credit and the depositor will represent that each receivable complies in all material respects with applicable requirements of law and that each receivable is not subject to claims or defenses of the obligor.This representation is based on Ford Credit's review of form contract terms, its review of completed contracts for errors apparent in the contract, and dealer representations of contract disclosure accuracy in agreements between Ford Credit and the dealer.If an obligor has a claim against the trust for any violation of law with respect to a receivable, such violation would constitute a breach by Ford Credit and the depositor and if such breach has a material adverse effect on any receivable, Ford Credit and the depositor would have to repurchase the receivable unless the breach is cured in all material respects by the end of any applicable grace period. Under the terms of the Servicemembers Civil Relief Act and similar state laws, an obligor who enters military service after the origination of a retail installment sale contract is entitled to relief on a portion of the finance charges, and Ford Credit must suspend any attempts to enforce the receivable and make other adjustments to or extend the contract.Application of this law would affect adversely the ability of the servicer to collect the full finance charge on the affected receivable and to repossess the related financed vehicle during the obligor's active military duty and sometimes even after active duty has ended.If a receivable subject to these laws goes into default, there may be delays in pursuing remedies for default and losses on the receivable.Receivables with obligors who are in the military or who subsequently enter the military may be included in the receivables owned by the trust and neither the depositor nor Ford Credit will be required to repurchase a receivable that becomes subject to these laws. Bankruptcy Limitations U.S. bankruptcy laws affect the ability of the trust to realize upon collateral or enforce a deficiency judgment.For example, in a Chapter 13 proceeding under the U.S. federal bankruptcy law, a court may prevent a creditor from repossessing a vehicle and, as part of the plan of reorganization, reduce the amount of the secured indebtedness to the market value of the financed vehicle at the time of bankruptcy, leaving the creditor as a general unsecured creditor for the remainder of the indebtedness.A bankruptcy court may also reduce the monthly payments due under a contract or change the rate of interest and time of repayment of the indebtedness.Neither the depositor nor Ford Credit will be required to repurchase a receivable that becomes subject to a bankruptcy proceeding after the cutoff date. TAX MATTERS General Set forth below is a discussion of the anticipated material U.S. federal income tax consequences of the purchase, ownership and disposition of the notes offered by this prospectus.This discussion is based upon current provisions of the Internal Revenue Code, existing and proposed Treasury regulations, current administrative rulings, judicial decisions and other applicable authorities all of which are subject to change, perhaps with retroactive effect.There are no cases or Internal Revenue Service, or "IRS," rulings on similar transactions involving debt issued by a trust with terms similar to those of the notes.We cannot assure you that the IRS will not challenge the conclusions reached in this discussion, and no ruling from the IRS has been or will be sought on any of the issues discussed below.Furthermore, legislative, judicial or administrative changes may occur, perhaps with retroactive effect, which could affect the accuracy of the statements and conclusions set forth in this prospectus. This discussion does not deal with all aspects of U.S. federal income taxation that may be relevant to the holders of notes in light of their personal investment circumstances nor, except for specific limited discussions of particular topics, to noteholders subject to special treatment under the U.S. federal income tax laws, such as insurance companies, tax-exempt organizations, financial institutions or broker dealers, 43 Table of Contents taxpayers subject to the alternative minimum tax, holders that will hold the notes as part of a hedge, straddle, appreciated financial position or conversion transaction and holders that will hold the notes as other than capital assets.This information is directed only to prospective investors who: · purchase notes in the initial distribution of the notes, · are citizens or residents of the United States, including domestic corporations, limited liability companies and partnerships, and · hold the notes as "capital assets" within the meaning of Section 1221 of the Internal Revenue Code. As used in this discussion, the term "U.S. noteholder" means a beneficial owner of a note that is for U.S. federal income tax purposes: · a citizen or resident of the United States, · a corporation created or organized in or under the laws of the United States, any state thereof or the District of Columbia, · an estate whose income is subject to U.S. federal income tax regardless of its source, or · a trust if a court within the United States is able to exercise primary supervision over the administration of the trust and one or more U.S. persons have the authority to control all substantial decisions of the trust or that has made a valid election under applicable Treasury Regulations to be treated as a U.S. person. The term "U.S. noteholder" also includes any noteholder whose income or gain in respect to its investment in a note is effectively connected with the conduct of a U.S. trade or business.As used in this discussion, the term "non-U.S. noteholder" means a beneficial owner of a note other than a U.S. noteholder and other than a partnership. If a partnership (including any entity treated as a partnership for U.S. federal income tax purposes) owns notes, the tax treatment of a partner in such a partnership will depend upon the status of the partner and the activities of the partnership.Partners in such a partnership are encouraged to consult their tax advisors as to the particular U.S. federal income tax consequences applicable to them. Prospective investors are encouraged to consult with their tax advisors as to the U.S. federal, state and local, foreign and any other tax consequences to them of the purchase, ownership and disposition of notes. Tax Characterization of the Trusts At the time that one or more classes of notes are issued by a trust, tax counsel to the depositor identified in the prospectus supplement will opine that, assuming compliance with the terms of the applicable trust agreement and related documents, the trust will not be an association or publicly traded partnership taxable as a corporation for U.S. federal income tax purposes. Except as specified in the related prospectus supplement, tax counsel will also opine that the notes will be treated as debt for U.S. federal income tax purposes.If, contrary to the opinion of tax counsel, the IRS successfully asserted that one or more classes of notes did not represent debt for U.S. federal income tax purposes, such class or classes of notes might be treated as equity interests in the trust.If so treated, the trust might be treated as a publicly traded partnership taxable as a corporation with potentially adverse tax consequences, including by not being able to reduce its taxable income by deductions for interest expense on notes recharacterized as equity.Alternatively, the trust could be treated as a publicly 44 Table of Contents traded partnership that would not be taxable as a corporation because it would meet an applicable safe harbor.Nonetheless, treatment of notes as equity interests in such a partnership could have adverse tax consequences to certain noteholders.For example, income to certain tax-exempt entities (including pension funds) would be "unrelated business taxable income," income to non-U.S. noteholders may be subject to U.S. withholding tax and U.S. tax return filing requirements, and individual holders might be subject to certain limitations on their ability to deduct their share of trust expenses. Tax Characterization and Treatment of the Notes Characterization as Debt.For class or classes of notes, except for any class or classes which are specifically identified as receiving different tax treatment in the related prospectus supplement, tax counsel will deliver its opinion that the class or classes of notes will be treated as debt for U.S. federal income tax purposes.The depositor, the servicer and each noteholder, by acquiring an interest in a note, will agree to treat the notes as debt for U.S. federal, state and local income and franchise tax purposes. For a discussion of the potential U.S. federal income tax consequences to noteholders if the IRS were successful in challenging the characterization of the notes for U.S. federal income tax purposes, you should read "— Tax Characterization of the Trusts" above. Treatment of Stated Interest.Based on tax counsel's opinion that the notes will be treated as debt for U.S. federal income tax purposes, and assuming the notes are not issued with original issue discount or "OID," the stated interest on a note will be taxable to a noteholder as ordinary income when received or accrued in accordance with each noteholder's method of tax accounting. Original Issue Discount.If provided in the prospectus supplement that a class of notes is to be treated as issued with OID, a holder of any such notes must include OID in its gross income as ordinary interest income as it accrues, regardless of the holder's regular method of accounting, under a constant yield method. Disposition of Notes.If a noteholder sells or otherwise disposes of a note, the holder will recognize gain or loss in an amount equal to the difference between the amount realized on the sale or disposition and the holder's adjusted tax basis in the note.The holder's adjusted tax basis will equal the holder's cost for the note, increased by any OID and market discount previously included by such noteholder in income with respect to the note and decreased by any bond premium previously amortized and any payments of principal and OID previously received by such noteholder with respect to such note.Any gain or loss on sale or disposition will be capital gain or loss if the note was held as a capital asset, except for gain representing accrued interest or accrued market discount not previously included in income.Capital gain or loss will be long-term if the note was held by the holder for more than one year and otherwise will be short-term. Information Reporting and Backup Withholding.The indenture trustee will be required to report annually to the IRS, and to each noteholder of record, the amount of interest paid on the notes, and any amount of interest withheld for U.S. federal income taxes, except as to exempt holders (generally, corporations, tax-exempt organizations, qualified pension and profit-sharing trusts, individual retirement accounts, or nonresident aliens who provide certification as to their status).Each holder who is not an exempt holder will be required to provide to the indenture trustee, under penalties of perjury, a certificate containing the holder's name, address, correct federal taxpayer identification number and a statement that the holder is not subject to backup withholding.Should such a holder fail to provide the required certification, the indenture trustee will be required to withhold the tax from interest otherwise payable to the holder and pay the withheld amount to the IRS. Tax Consequences to Non-U.S. Noteholders.A non-U.S. noteholder who is an individual or corporation (or a person treated as a corporation for U.S. federal income tax purposes) holding the notes on its own behalf will not be subject to U.S. federal income taxes on payments of principal, premium, interest or OID on a note, unless such non-U.S. noteholder is a direct or indirect 10% or greater shareholder of the trust or a controlled foreign corporation related to the trust.To qualify for the 45 Table of Contents exemption from taxation, the withholding agent must have received a statement from the individual or corporation that: · is signed under penalties of perjury by the beneficial owner of the note, · certifies that such owner is not a U.S. noteholder, and · provides the beneficial owner's name and address. A "withholding agent" is the last U.S. payor (or a non-U.S. payor who is a qualified intermediary, U.S. branch of a foreign person, or withholding foreign partnership) in the chain of payment prior to payment to a non-U.S. noteholder (which itself is not a withholding agent).Generally, this statement is made on an IRS Form W-8BEN, which is effective for the remainder of the year of signature plus three full calendar years unless a change in circumstances makes any information on the form incorrect.Notwithstanding the preceding sentence, an IRS Form W-8BEN with a U.S. taxpayer identification number will remain effective until a change in circumstances makes any information on the form incorrect, provided that the withholding agent reports at least annually to the beneficial owner on IRS Form 1042-S.The beneficial owner must inform the withholding agent within 30 days of such change and furnish a new IRS Form W-8BEN. A non-U.S. noteholder who is not an individual or corporation (or a person treated as a corporation for U.S. federal income tax purposes) holding the notes on its own behalf may have substantially increased reporting requirements and is encouraged to consult its tax advisor. A non-U.S. noteholder whose income with respect to its investment in a note is effectively connected with the conduct of a U.S. trade or business would generally be taxed as if the holder was a U.S. noteholder provided the holder files IRS Form W-8ECI. Certain securities clearing organizations, and other entities who are not beneficial owners, may be able to provide a signed statement to the withholding agent.However, in such case, the signed statement may require a copy of the beneficial owner's IRS Form W-8BEN (or the substitute form). Any capital gain realized on the sale, redemption, retirement or other taxable disposition of a note by a non-U.S. noteholder will be exempt from U.S. federal income and withholding tax so long as: · the gain is not effectively connected with the conduct of a trade or business in the United States by the non-U.S. noteholder, and · in the case of a foreign individual, the non-U.S. noteholder is not present in the United States for 183 days or more in the taxable year. If the interest, gain or income on a note held by a non-U.S. noteholder is effectively connected with the conduct of a trade or business in the United States by the non-U.S. noteholder, such holder, although exempt from the withholding tax previously discussed if an appropriate statement is furnished, will generally be subject to U.S. federal income tax on the interest, gain or income at regular federal income tax rates.In addition, if the non-U.S. noteholder is a foreign corporation, it may be subject to a branch profits tax equal to 30 percent of its "effectively connected earnings and profits" within the meaning of the Internal Revenue Code for the taxable year, unless it qualifies for a lower rate under an applicable tax treaty. State Tax Matters Because of the variation in the tax laws of each state and locality, it is impossible to predict the tax classification of the trust or the tax consequences to the trust or to holders of notes in all of the state and local taxing jurisdictions in which they may be subject to tax.Prospective investors are encouraged to 46 Table of Contents consult their tax advisors with respect to state and local taxation of the trust and state and local tax consequences of the purchase, ownership and disposition of notes. ERISA CONSIDERATIONS General Investment Considerations The Employee Retirement Income Security Act of 1974, or "ERISA," and the Internal Revenue Code impose certain duties and requirements on employee benefit plans and other retirement plans and arrangements (such as individual retirement accounts and Keogh plans) that are subject to Title I of ERISA and/or Section 4975 of the Internal Revenue Code, referred to as "plans," and certain entities (including insurance company general accounts) whose assets are deemed to include assets of plans, and on persons who are fiduciaries of plans.Any person who exercises any authority or control over the management or disposition of a plan's assets is considered to be a fiduciary of that plan.In accordance with ERISA's general fiduciary standards, before investing in the notes, a plan fiduciary should determine, among other factors: · whether the investment is permitted under the plan's governing documents, · whether the fiduciary has the authority to make the investment, · whether the investment is consistent with the plan's funding objectives, · the tax effects of the investment, · whether under the general fiduciary standards of investment prudence and diversification an investment in any notes of a trust is appropriate for the plan, taking into account the overall investment policy of the plan and the composition of the plan's investment portfolio, and · whether the investment is prudent considering the factors discussed in this prospectus and the prospectus supplement. In addition, ERISA and Section 4975 of the Internal Revenue Code prohibit a broad range of transactions involving assets of a plan and persons who are "parties in interest" under ERISA or "disqualified persons" under Section 4975 of the Internal Revenue Code.A violation of these rules may result in the imposition of significant excise taxes and other liabilities. A fiduciary of any plan should carefully review with its legal and other advisors whether the purchase or holding of any notes could give rise to a transaction prohibited or otherwise impermissible under ERISA or Section 4975 of the Internal Revenue Code, and should read "ERISA Considerations" in both this prospectus and the prospectus supplement regarding any restrictions on the purchase and/or holding of the notes offered by this prospectus and the prospectus supplement. Prohibited Transactions Whether or not an investment in the notes will give rise to a transaction prohibited or otherwise impermissible under ERISA or Section 4975 of the Internal Revenue Code will depend on the structure of the trust and whether the assets of the trust will be deemed to be "plan assets" of a plan investing in notes issued by the trust.Pursuant to a regulation issued by the U.S. Department of Labor, or the "plan assets regulation," a plan's assets may be deemed to include an interest in the underlying assets of the trust if the plan acquires an "equity interest" in the trust and none of the exceptions contained in the plan assets regulation are applicable.In general, an "equity interest" is defined under the plan assets regulation as any interest in an entity other than an instrument which is treated as indebtedness under applicable local law and which has no substantial equity features. 47 Table of Contents The depositor believes that the notes will be treated as indebtedness without substantial equity features for purposes of the plan assets regulation.However, without regard to whether the notes are treated as debt for ERISA purposes, the purchase and holding of the notes by or on behalf of a plan could be considered to give rise to a direct or indirect prohibited transaction under ERISA or Section 4975 of the Internal Revenue Code if the trust, the owner trustee, the indenture trustee, any underwriter or any of their respective affiliates, including Ford Credit, is or becomes a "party in interest" under ERISA or a "disqualified person" under Section 4975 of the Internal Revenue Code with respect to the plan.In such case, exemptions from the prohibited transaction rules could be applicable to the purchase and holding of notes by a plan depending on the type and circumstances of the plan fiduciary making the decision to purchase a note.Included among these exceptions are: · prohibited transaction class exemption, or "PTCE," 84-14, regarding transactions effected by qualified professional asset managers, · PTCE 90-1, regarding transactions entered into by insurance company pooled separate accounts, · PTCE 91-38, regarding transactions entered into by bank collective investment funds, · PTCE 95-60, regarding transactions entered into by insurance company general accounts, and · PCTE 96-23, regarding transactions effected by in-house asset managers. In addition, Section 408(b)(17) of ERISA and Section 4975(d)(20) of the Internal Revenue Code provide an exemption for certain transactions between a plan and a person that is a party in interest or disqualified person with respect to a plan solely by reason of providing services to the plan or a relationship with such a service provider (other than a party in interest or a disqualified person that is, or is an affiliate of, a fiduciary with respect to the assets of the plan involved in the transaction), provided the plan pays no more than, and receives no less than, adequate consideration in connection with the transaction.However, even if the conditions specified in one or more of the foregoing exemptions are met, the scope of relief provided by these exemptions may not necessarily cover all acts that might be construed as prohibited transactions. Any plan that purchases and holds notes of any class will be deemed to have represented that its purchase and holding of the notes does not constitute and will not result in a non-exempt prohibited transaction under ERISA or Section 4975 of the Internal Revenue Code due to the applicability of a statutory or administrative exemption from the prohibited transaction rules. Benefit Plans Not Subject to ERISA or the Internal Revenue Code Certain employee benefit plans, such as governmental plans, foreign plans and certain church plans (each as defined or described in ERISA) are not subject to the prohibited transaction provisions of ERISA and Section 4975 of the Internal Revenue Code.However, such plans may be subject to provisions of other federal, state, local or non-U.S. laws or regulations that are substantially similar to Title I of ERISA or Section 4975 of the Internal Revenue Code.In addition, any such plan that is qualified and exempt from taxation under Sections 401(a) and 501(a) of the Internal Revenue Code is subject to the prohibited transaction rules set forth in Section 503 of the Internal Revenue Code.Each plan that is subject to any laws or regulations substantially similar to Title I of ERISA or Section 4975 of the Internal Revenue Code that purchases and holds notes will be deemed to have represented that its purchase and holding of the notes does not constitute and will not result in a violation of such similar laws or regulations. 48 Table of Contents PLAN OF DISTRIBUTION The trust will issue the notes to the depositor and the depositor will sell the notes to the underwriters named in the prospectus supplement.In the underwriting agreement the depositor will agree to sell, and each of the underwriters will agree to purchase, a specified principal amount of one or more classes of notes, as set forth in the prospectus supplement. The prospectus supplement (or supplemental prospectus supplement, as described below) will specify the price at which each class of notes will be offered to the public and any concessions that may be offered to certain dealers participating in the offering of the notes or specify that the notes are to be resold by the underwriters in negotiated transactions at varying prices to be determined at the time of such sale.After the initial public offering of the notes, the public offering prices and the concessions may be changed. The prospectus supplement, together with a supplemental prospectus supplement, also may be used by Ford Credit or its affiliates for the sale of a class of notes originally purchased from the depositor by Ford Credit or its affiliates on or after the closing date. The depositor and Ford Credit will indemnify the underwriters against certain liabilities, including liabilities under the federal securities laws, or contribute to payments the underwriters may be required to make for those liabilities. The trust may invest the funds in its trust bank accounts in obligations issued by the underwriters or their affiliates. In connection with the sale of the notes, the underwriters may, to the extent permitted by Regulation M under the Securities Exchange Act of 1934, engage in: · over-allotments, in which members of the selling syndicate sell more notes than the seller actually sold to the syndicate, creating a syndicate short position, · stabilizing transactions, in which purchases and sales of the notes may be made by the members of the selling syndicate at prices that do not exceed a specified maximum, · syndicate covering transactions, in which members of the selling syndicate purchase the notes in the open market after the distribution is completed in order to cover syndicate short positions, and · penalty bids, by which underwriters reclaim a selling concession from a syndicate member when any of the notes originally sold by that syndicate member are purchased in a syndicate covering transaction to cover syndicate short positions. These stabilizing transactions, syndicate covering transactions and penalty bids may cause the prices of the notes to be higher than they would otherwise be.These transactions, if commenced, may be discontinued at any time. LEGAL OPINIONS Counsel identified in the prospectus supplement will review or provide legal opinions on certain legal matters relating to the notes of the trust for the trust, the depositor and the servicer including an opinion that the notes will be legally issued, fully paid and non-assessable and will be binding obligations of the trust, subject to customary exceptions as to enforceability.Counsel identified in the prospectus supplement will review or provide legal opinions on certain legal matters for the underwriters. 49 Table of Contents WHERE YOU CAN FIND MORE INFORMATION The depositor, as originator of each trust, filed with the SEC a registration statement, Registration No. 333-143316 under the Securities Act of 1933, for the notes offered by this prospectus.You may read and copy the registration statement and any notices, reports, statements or other materials filed by the trust, Ford Credit or the depositor at the SEC’s Public Reference Room at treet, N.E., Room 1580, Washington, D.C., 20549. You may obtain more information about the operation of the Public Reference Room and copying costs by calling the SEC at 1-800-SEC-0330.The SEC maintains a website atwhere you can find reports, information statements and other information for registrants that file electronically with the SEC.You may obtain more information about Ford and Ford Credit atand . For the time period that each trust is required to report under the Securities Exchange Act of 1934, the servicer will file for each trust annual reports on Form 10-K and distribution reports on Form 10-D, any current reports on Form 8-K, and amendments to those reports with the SEC.A copy of any reports may be obtained by any noteholder by request to the indenture trustee or the depositor. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The trust "incorporates by reference" certain information it files with the SEC, which means that the trust can disclose important information to you by referring you to those documents.The information incorporated by reference is considered to be part of this prospectus.Information that the trust files later with the SEC will automatically update the information in this prospectus.In all cases, you should rely on the later information over different information included in this prospectus or the accompanying prospectus supplement.The trust incorporates by reference any monthly reports on Form 10-D and current reports on Form 8-K subsequently filed by or on behalf of the trust prior to the termination of the offering of the notes (including any market-making transactions with respect to such notes unless exempt from the registration requirements of the Securities Act). The depositor will provide without charge to each person, including any beneficial owner of the notes, to whom a copy of this prospectus is delivered, on request of any such person, a copy of any of the documents incorporated in this prospectus or in any prospectus supplement by reference. Requests for such copies should be directed to: Ford Credit Auto Receivables Two LLC c/o Ford Motor Credit Company LLC c/o Ford Motor Company World Headquarters, Suite 801-C1 One American Road Dearborn, Michigan 48126 Attention:Ford Credit SPE Management Office Telephone number:(313) 594-3495 Fax number:(313) 390-4133 50 Table of Contents INDEX OF DEFINED TERMS IN THE PROSPECTUS clean up call 5 collections 29 Controlling Class 36 credit enhancement 5 depositor 20 DTC 39 ERISA 47 Event of Default 35 Event of Servicing Termination 31 financed vehicles 4 Ford 4 Ford Credit 4 initial pool balance 25 IRS 43 LIBOR 33 obligors 4 OID 45 payment enhancement 5 plans 47 pool balance 25 Prepayments 32 principal balance 25 PTCE 48 receivables 4 responsible person 28 servicer 5 simple interest receivable 25 trust 4 51 Table of Contents You should rely only on the information contained in or incorporated by reference into this prospectus supplement or the prospectus.Ford Credit has not authorized anyone to give you different information.You should not rely on the accuracy of the information in this prospectus supplement or the prospectus for any date other than on its date.Ford Credit is not offering the notes in any states where it is not permitted. Ford Credit Auto Receivables Two LLC Depositor Ford Motor Credit Company LLC Sponsor and Servicer Dealer Prospectus Delivery Obligation.Until 90 days after the date of this prospectus supplement all dealers that effect transactions in these securities, whether or not participating in the offering, may be required to deliver a prospectus.This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. Ford Credit Auto Owner Trust 2010-A Issuing Entity or Trust $203,800,000 Class A-2 0.72% Asset Backed Notes $382,000,000 Class A-3 1.32% Asset Backed Notes $144,600,000 Class A-4 2.15% Asset Backed Notes $32,050,000 Class B 2.93% Asset Backed Notes $21,400,000 Class C 3.22% Asset Backed Notes $21,400,000 Class D 4.05% Asset Backed Notes PROSPECTUS SUPPLEMENT J.P. Morgan Morgan Stanley RBS Credit Agricole Securities RBC Capital Markets Scotia Capital
